EXHIBIT 10.1

 

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2005-A

 

INDENTURE

 

Dated as of June 28, 2005

 

The Bank of New York,

as Indenture Trustee

 

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST

EQUIPMENT LOAN NOTES

RECEIVABLES NOTES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I           DEFINITIONS AND INCORPORATION BY REFERENCE

   4

SECTION 1.1

  

Definitions

   4

ARTICLE II          THE NOTES

   4

SECTION 2.1

  

Form

   4

SECTION 2.2

  

Execution, Authentication and Delivery

   5

SECTION 2.3

  

Advances and Repayments

   5

SECTION 2.4

  

Registration; Registration of Transfer and Exchange of Notes

   5

SECTION 2.5

  

Mutilated, Destroyed, Lost or Stolen Notes

   7

SECTION 2.6

  

Persons Deemed Noteholders

   7

SECTION 2.7

  

Payment of Principal, Interest and Certain Fees

   8

SECTION 2.8

  

Cancellation of Notes

   9

SECTION 2.9

  

Release of Trust Estate

   10

SECTION 2.10

  

ALER as Noteholder

   10

SECTION 2.11

  

Tax and ERISA Treatment

   10

SECTION 2.12

  

Restrictions on Transfer

   10

SECTION 2.13

  

Rule 144A

   11

ARTICLE III         COVENANTS

   12

SECTION 3.1

  

Payment of Principal and Interest

   12

SECTION 3.2

  

Maintenance of Agency Office

   12

SECTION 3.3

  

Money for Payments To Be Held in Trust

   12

SECTION 3.4

  

Existence

   13

SECTION 3.5

  

Protection of Trust Estate; Acknowledgment of Pledge

   14

SECTION 3.6

  

Opinions as to Trust Estate

   15

SECTION 3.7

  

Performance of Obligations; Servicing of Loans; Consent to Amendments

   15

SECTION 3.8

  

Negative Covenants

   16

SECTION 3.9

  

Annual Statement as to Compliance

   17

SECTION 3.10

  

Consolidation, Merger, etc., of Issuer; Disposition of Trust Assets

   18

SECTION 3.11

  

Successor or Transferee

   19

SECTION 3.12

  

No Other Business

   19

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 3.13

  

No Borrowing

   19

SECTION 3.14

  

Guarantees, Loans, Advances and Other Liabilities

   20

SECTION 3.15

  

Servicer’s Obligations

   20

SECTION 3.16

  

Capital Expenditures

   20

SECTION 3.17

  

Removal of Administrator

   20

SECTION 3.18

  

Restricted Payments

   20

SECTION 3.19

  

Notice of Events of Default

   20

SECTION 3.20

  

Further Instruments and Acts

   21

SECTION 3.21

   Indenture Trustee’s Assignment of Administrative Loans, Substituted Loans,
Warranty Loans and Other Loans    21

SECTION 3.22

  

Representations and Warranties by the Issuer to the Indenture Trustee and the
Insurer

   21

SECTION 3.23

  

Compliance with Laws

   23

SECTION 3.24

  

Indemnity for Liability Claims

   23

SECTION 3.25

  

Use of Proceeds

   24

SECTION 3.26

  

Borrowing Base Certificate

   24

SECTION 3.27

  

Letters of Credit

   24

SECTION 3.28

  

Non Consolidation of Issuer

   26

SECTION 3.29

  

No Bankruptcy Petition

   27

SECTION 3.30

  

Liens

   27

SECTION 3.31

  

Investment Company Act

   27

SECTION 3.32

  

Information Requests

   27

SECTION 3.33

  

[Reserved]

   27

SECTION 3.34

  

Change of Control

   27

ARTICLE IV         RAPID AMORTIZATION EVENTS

   27

SECTION 4.1

  

Rapid Amortization Events

   27

ARTICLE V          DEFAULT AND REMEDIES

   29

SECTION 5.1

  

Events of Default

   29

SECTION 5.2

  

Acceleration of Maturity; Rescission and Annulment

   31

SECTION 5.3

  

Collection of Indebtedness and Suits for Enforcement by Indenture Trustee

   31

SECTION 5.4

  

Remedies; Priorities

   33

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 5.5

  

Optional Preservation of the Trust Estate

   34

SECTION 5.6

  

Limitation of Suits

   35

SECTION 5.7

  

Unconditional Rights of Noteholders To Receive Principal and Interest

   35

SECTION 5.8

  

Restoration of Rights and Remedies

   36

SECTION 5.9

  

Rights and Remedies Cumulative

   36

SECTION 5.10

  

Delay or Omission Not a Waiver

   36

SECTION 5.11

  

[Reserved]

   36

SECTION 5.12

  

Waiver of Past Defaults

   36

SECTION 5.13

  

Undertaking for Costs

   37

SECTION 5.14

  

Waiver of Stay or Extension of Laws

   37

SECTION 5.15

  

Action on Notes

   37

SECTION 5.16

  

Performance and Enforcement of Certain Obligations

   38

ARTICLE VI         THE INDENTURE TRUSTEE

   39

SECTION 6.1

  

Duties of Indenture Trustee

   39

SECTION 6.2

  

Rights of Indenture Trustee

   40

SECTION 6.3

  

Indenture Trustee May Own Notes

   42

SECTION 6.4

  

Indenture Trustee’s Disclaimer

   42

SECTION 6.5

  

Notice of Defaults and Events of Default

   42

SECTION 6.6

  

Reports by Indenture Trustee to Holders

   42

SECTION 6.7

  

Compensation; Indemnity

   42

SECTION 6.8

  

Replacement of Indenture Trustee

   43

SECTION 6.9

  

Merger or Consolidation of Indenture Trustee

   44

SECTION 6.10

  

Appointment of Co-Indenture Trustee or Separate Indenture Trustee

   44

SECTION 6.11

  

Eligibility; Disqualification

   46

SECTION 6.12

  

[Reserved]

   46

SECTION 6.13

  

Representations and Warranties of Indenture Trustee

   46

SECTION 6.14

  

Indenture Trustee May Enforce Claims Without Possession of Notes

   47

SECTION 6.15

  

Suit for Enforcement

   47

SECTION 6.16

  

Rights of the Control Party to Direct Indenture Trustee

   47

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 6.17

  

Ambac Policy

   48

ARTICLE VII         NOTEHOLDERS’ LISTS AND REPORTS

   49

SECTION 7.1

  

Issuer To Furnish Indenture Trustee Names and Addresses of Noteholders

   49

SECTION 7.2

  

Preservation of Information, Communications to Noteholders

   49

SECTION 7.3

  

Reports by Indenture Trustee

   49

ARTICLE VIII         ACCOUNTS, DISBURSEMENTS AND RELEASES

   49

SECTION 8.1

  

Collection of Money

   49

SECTION 8.2

  

Designated Accounts; Payments

   50

SECTION 8.3

  

General Provisions Regarding Accounts

   57

SECTION 8.4

  

Release of Trust Estate

   57

SECTION 8.5

  

Opinion of Counsel

   58

SECTION 8.6

  

Additional Payments to Indenture

   58

SECTION 8.7

  

Attribution of Reserve Account and Letters of Credit to Notes

   58

ARTICLE IX         AMENDMENTS

   58

SECTION 9.1

  

Amendments Without Consent of Noteholders

   58

SECTION 9.2

  

Amendments With Consent of Noteholders; Waivers

   60

SECTION 9.3

  

Execution of Amendments or Waivers

   61

SECTION 9.4

  

Effect of Amendments or Waivers

   61

SECTION 9.5

  

[Reserved]

   62

SECTION 9.6

  

Reference in Notes to Amendments and Waivers

   62

ARTICLE X         REDEMPTION OF NOTES

   62

SECTION 10.1

  

Redemption

   62

SECTION 10.2

  

Form of Redemption Notice

   62

SECTION 10.3

  

Notes Payable on Redemption Date

   63

ARTICLE XI         SATISFACTION AND DISCHARGE

   63

SECTION 11.1

  

Satisfaction and Discharge of Indenture

   63

SECTION 11.2

  

Application of Trust Money

   64

SECTION 11.3

  

Repayment of Monies Held by Paying Agent

   65

SECTION 11.4

  

Duration of Position of Indenture Trustee for Benefit of Registered Owners

   65

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE XII         MISCELLANEOUS    65

SECTION 12.1

  

Compliance Certificates and Opinions, etc

   65

SECTION 12.2

  

Form of Documents Delivered to Indenture Trustee

   66

SECTION 12.3

  

Acts of Noteholders and the Insurer

   67

SECTION 12.4

  

Notices, etc., to Indenture Trustee, Issuer, the Control Party and Rating
Agencies

   68

SECTION 12.5

  

Notices to Noteholders; Waiver

   68

SECTION 12.6

  

Alternate Payment and Notice Provisions

   68

SECTION 12.7

  

[Reserved]

   68

SECTION 12.8

  

Effect of Headings and Table of Contents

   68

SECTION 12.9

  

Successors and Assigns

   68

SECTION 12.10

  

Separability

   69

SECTION 12.11

  

Benefits of Indenture

   69

SECTION 12.12

  

Legal Holidays

   69

SECTION 12.13

  

Governing Law

   69

SECTION 12.14

  

Counterparts

   69

SECTION 12.15

  

Recording of Indenture

   69

SECTION 12.16

  

No Recourse

   69

SECTION 12.17

  

No Petition

   70

SECTION 12.18

  

Inspection

   70

SECTION 12.19

  

Assignment

   71

SECTION 12.20

  

Survival of Agreement

   71

SECTION 12.21

  

Cooperation and Further Assurances

   71

SECTION 12.22

  

Waiver of Jury Trial

   71

SECTION 12.23

  

Consent to Jurisdiction

   72

SECTION 12.24

  

No Recourse

   72

SECTION 12.25

  

No Recourse as to Indenture Trustee

   73

 

EXHIBITS

 

Exhibit A-1

   -   

Form of Equipment Loan Note

Exhibit A-2

   -   

Form of Receivables Note

Exhibit B

   -   

Locations of Schedule of Loans and Receivables

Exhibit C

   -   

Form of Interest Rate Swap Agreement

Exhibit D

   -   

Form of Investment Letter

SCHEDULES          

Schedule 3.22

   -   

Perfection Certificate - Issuer

 

v



--------------------------------------------------------------------------------

INDENTURE, dated as of June 28, 2005, between ALLIANCE LAUNDRY EQUIPMENT
RECEIVABLES TRUST 2005-A, a Delaware statutory trust (together with its
permitted successors and assigns, the “Issuer”) and THE BANK OF NEW YORK, a New
York banking corporation, as trustee (the “Indenture Trustee”).

 

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Notes and the Insurer.

 

GRANTING CLAUSE

 

In order to secure (i) payment of the Notes and all other amounts payable by the
Issuer under the terms of the Basic Documents and (ii) the performance by the
Issuer of all of its covenants and agreements in this Indenture and the other
Basic Documents to which it is a party, the Issuer hereby Grants to the
Indenture Trustee, as trustee for the benefit of the Noteholders and the Insurer
(each of the foregoing, a “Beneficiary” and collectively, the “Beneficiaries”)
to secure the Issuer’s obligations under the Notes and the Basic Documents to
which it is a party, all of the Issuer’s assets, whether now owned or hereafter
acquired, including all of the Issuer’s right, title and interest in, to and
under:

 

(a) the Equipment Loans, including without limitation, any Substitute Loans and
all documents and instruments evidencing or governing the Loans and all related
Loan Files and all monies paid or payable thereon (including Liquidation
Proceeds);

 

(b) the Equipment, including, without limitation, all security interests
therein, granted by Obligors pursuant to the Loans and any other collateral
securing the Loans;

 

(c) the Receivables and all monies paid or payable thereon;

 

(d) any Insurance Policies and proceeds thereof, and all rights and benefits
thereunder with respect to the Equipment and any other collateral securing the
Loans;

 

(e) any Guaranties, all other Supporting Obligations with respect to each Loan
or Account, and Proceeds thereof;

 

(f) the Lockboxes and the Lockbox Accounts and all funds on deposit from time to
time in the Lockboxes or in the Lockbox Accounts and all proceeds thereof;

 

(g) the Pooling and Servicing Agreement and the other Basic Documents (including
all of its rights under the Purchase Agreement, the Custodial Agreement and any
Assignment, but excluding the Trust Agreement, the Certificates and the
documents and certificates executed in connection therewith);

 

(h) any Interest Rate Cap Agreements;

 

(i) the Reserve Account and all proceeds thereof including the Initial Reserve
Account Deposit and all cash and other amounts, investments and investment
property held from time to time in the Reserve Account (whether in the form of
deposit accounts, Physical Property, book-entry securities, uncertificated
securities or otherwise including any sub-accounts);



--------------------------------------------------------------------------------

(j) the Loan Collection Account, the Receivables Collection Account including
any sub-accounts and all the proceeds thereof including all other amounts,
investments and investment property held from time to time in the Loan
Collection Account and the Receivables Collection Account (whether in the form
of deposit accounts, Physical Property, book-entry securities, uncertificated
securities or otherwise);

 

(k) any Warranty Payments and Administrative Purchase Payments;

 

(l) the Letters of Credit;

 

(m) all Accounts;

 

(n) all Contracts;

 

(o) all Deposit Accounts;

 

(p) all Security Entitlements;

 

(q) all Documents;

 

(r) all UCC Equipment;

 

(s) all Goods;

 

(t) all General Intangibles and Payment Intangibles;

 

(u) all Instruments;

 

(v) all Inventory;

 

(w) all Investment Property;

 

(x) all Chattel Paper;

 

(y) all Supporting Obligations;

 

(z) all Letter-of-Credit Rights;

 

(aa) all FCIA Insurance covering Receivables, the Obligors with respect to which
are not residents in the United States; and

 

(bb) all present and future claims, contract rights, demands, causes and choses
in action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion, voluntary or
involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit
accounts, insurance proceeds, condemnation awards, rights to payment of any and
every kind and other forms of obligations and loans, instruments and other
property which at any time constitute all or part of or are included in the
proceeds of any of the foregoing.

 

-2-



--------------------------------------------------------------------------------

All of the Issuer’s right, title and interest in, to and under the items in (a)
through (bb) being referred to as the “Trust Estate.”

 

The foregoing Grant is made in trust to secure the payment of principal of, and
interest on, and any other amounts owing in respect of the Notes of a class
equally and ratably without prejudice, priority or distinction, and among the
class of Notes in accordance with the priorities set forth herein and to secure
compliance with the provisions of this Indenture, all as provided in this
Indenture. This Indenture constitutes a security agreement under the UCC.

 

The foregoing Grant includes all rights, powers and options (but none of the
obligations, if any) of the Issuer under any agreement or instrument included in
the Trust Estate, including the immediate and continuing right to claim for,
collect, receive and give receipt for payments in respect of the Equipment Loans
and the Receivables included in the Trust Estate and all other monies payable
under the Trust Estate, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the Issuer or otherwise and generally to do and
receive anything that the Issuer is or may be entitled to do or receive under or
with respect to the Trust Estate.

 

The Indenture Trustee, as trustee on behalf of the Beneficiaries, acknowledges
such Grant, and accepts the trusts under this Indenture in accordance with the
provisions of this Indenture.

 

The pledge of the Trust Estate by the Issuer pursuant to this Indenture does not
constitute, and is not intended to result in, an assumption by the Indenture
Trustee or any Beneficiary of any obligation of the Issuer, the Servicer, Owner
Trustee, or Transferor to any Obligor or other Person in connection with the
Equipment, the Loans, the Receivables, the Insurance Policies, the FCIA
Insurance, the Guaranties, any document in the Loan Files, or any other part of
the Trust Estate other than those obligations specifically assumed pursuant to
the terms of the Basic Documents.

 

The Issuer hereby irrevocably authorizes the Indenture Trustee, at any time, and
from time to time, to file in any filing office in any jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Trust Estate
(including any such financing statements and amendments thereto that identify
the Trust Estate as including all assets of the Issuer), regardless of whether
any particular asset comprised in the Trust Estate falls within the scope of
Article 9 of the Uniform Commercial Code, and (b) provide any other information
required for the sufficiency or filing office acceptance of any financing
statement or amendment. The Issuer agrees to furnish any such information to the
Indenture Trustee promptly upon the Indenture Trustee’s request. The Issuer also
ratifies its authorization for the Indenture Trustee, to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof. The Indenture Trustee
shall have no obligation to file any financing statement or continuation
statement unless it is directed to do so by the Issuer, the Servicer or the
Control Party and it is provided with the financing statement in form for
filing.

 

-3-



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.1 Definitions. Certain capitalized terms used in this Indenture shall
have the respective meanings assigned them in Part I of Appendix A to the
Pooling and Servicing Agreement of even date herewith among the Issuer, ALER and
ALS (as it may be amended, supplemented or modified from time to time, the
“Pooling and Servicing Agreement”). All references herein to “the Indenture” or
“this Indenture” are to this Indenture as it may be amended, supplemented or
modified from time to time, the exhibits hereto and the capitalized terms used
herein which are defined in such Appendix A. All references herein to Articles,
Sections, subsections and exhibits are to Articles, Sections, subsections and
exhibits contained in or attached to this Indenture unless otherwise specified.
All terms defined in this Indenture shall have the defined meanings when used in
any certificate, notice, Note or other document made or delivered pursuant
hereto unless otherwise defined therein. The rules of construction set forth in
Part II of such Appendix A shall be applicable to this Indenture.

 

ARTICLE II

 

THE NOTES

 

SECTION 2.1 Form.

 

(a) Each of the Equipment Loan Notes and Receivables Notes, with the Indenture
Trustee’s certificate of authentication, shall be substantially in the forms set
forth in Exhibits A-1 and A-2, respectively, with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Indenture, and each such class may have such letters, numbers or other
marks of identification and such legends or endorsements placed thereon as may,
consistently herewith, be determined by the officers executing such Notes, as
evidenced by their execution of the Notes. Any portion of the text of any Note
may be set forth on the reverse thereof, with an appropriate reference thereto
on the face of the Note.

 

(b) The Notes shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods (with or without steel engraved
borders), all as determined by the officers executing such Notes, as evidenced
by their execution of such Notes.

 

(c) Each Note shall be dated the date of its authentication. The terms of each
Note, as provided for in Exhibits A-1 and A-2 hereto, are part of the terms of
this Indenture.

 

(d) The Notes in substantially the forms set forth in Exhibits A-1 and A-2 shall
represent the Notes which have been issued and sold to the Noteholders pursuant
to the Note Purchase Agreement.

 

-4-



--------------------------------------------------------------------------------

SECTION 2.2 Execution, Authentication and Delivery.

 

(a) Each Note shall be dated the date of its authentication.

 

(b) The Notes shall be executed on behalf of the Issuer by any of its Authorized
Officers. The signature of any such Authorized Officer on the Notes may be
manual or facsimile.

 

(c) Notes bearing the manual or facsimile signature of individuals who were at
any time Authorized Officers of the Issuer shall bind the Issuer,
notwithstanding that such individuals or any of them have ceased to hold such
office prior to the authentication and delivery of such Notes or did not hold
such office at the date of such Notes.

 

(d) The Indenture Trustee shall upon Issuer Order authenticate and deliver to,
or upon the order of, the Issuer, the Equipment Loan Notes for original issue in
aggregate principal amount of up to $330,000,000 and Receivables Notes in the
aggregate principal amount of up to $60,000,000. The aggregate principal amount
of all unpaid Advances under all Notes Outstanding may not exceed $330,000,000.

 

(e) No Notes shall be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose, unless there appears on such Note a certificate
of authentication substantially in the form set forth in Exhibits A-1 and A-2,
executed by the Indenture Trustee by the manual signature of one of its
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

(f) No additional series of Notes may be issued pursuant to the Indenture.

 

SECTION 2.3 Advances and Repayments. Prior to the Conversion Date each Note
shall be a revolving note and Advances shall be made thereon at the times and in
the amounts set forth in the Note Purchase Agreement. The Indenture Trustee
shall maintain a record of all Advances and repayments made on the Notes, and
absent manifest error, such records shall be conclusive. The Indenture Trustee
shall forward requests for Advances to the Noteholders at the times set forth in
the Note Purchase Agreement.

 

SECTION 2.4 Registration; Registration of Transfer and Exchange of Notes.

 

(a) The Issuer shall cause to be kept the Note Register, comprising separate
registers for each class of Notes, in which, subject to such reasonable
regulations as the Issuer may prescribe, the Issuer shall provide for the
registration of the Notes and the registration of transfers and exchanges of the
Notes. The Indenture Trustee shall initially be the Note Registrar for the
purpose of registering the Notes and transfers of the Notes as herein provided.
Upon any resignation of any Note Registrar, the Issuer shall promptly appoint a
successor Note Registrar or, if it elects not to make such an appointment,
assume the duties of the Note Registrar.

 

(b) If a Person other than the Indenture Trustee is appointed by the Issuer as
Note Registrar, the Issuer will give the Indenture Trustee prompt written notice
of the appointment of such Note Registrar and of the location, and any change in
the location, of the

 

-5-



--------------------------------------------------------------------------------

Note Register. The Indenture Trustee shall have the right to inspect the Note
Register at all reasonable times and to obtain copies thereof. The Indenture
Trustee shall have the right to rely upon a certificate executed on behalf of
the Note Registrar by an Executive Officer thereof as to the names and addresses
of the Noteholders and the principal amounts and number of such Notes.

 

(c) Upon surrender for registration of transfer of any Note at the Corporate
Trust Office of the Indenture Trustee or the Agency Office of the Issuer (and
following the delivery, in the former case, of such Notes to the Issuer by the
Indenture Trustee), the Issuer shall execute, the Indenture Trustee shall
authenticate and the Noteholder shall obtain from the Indenture Trustee, in the
name of the designated transferee or transferees, one or more new Notes in any
authorized denominations, of a like aggregate principal amount.

 

(d) At the option of the Noteholder, Notes may be exchanged for other Notes of
the same class in any authorized denominations, of a like aggregate principal
amount, upon surrender of the Notes to be exchanged at the Corporate Trust
Office of the Indenture Trustee or the Agency Office of the Issuer (and
following the delivery, in the former case, of such Notes to the Issuer by the
Indenture Trustee), the Issuer shall execute, and the Indenture Trustee shall
authenticate and the Noteholder shall obtain from the Indenture Trustee, the
Notes which the Noteholder making the exchange is entitled to receive.

 

(e) All Notes issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.

 

(f) Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed by, or be accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee and the Note Registrar, duly
executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by a commercial bank or trust company
located, or having a correspondent located, in the City of New York or the city
in which the Corporate Trust Office of the Indenture Trustee is located, or by a
member firm of a national securities exchange, and such other documents as the
Indenture Trustee may require.

 

(g) No service charge shall be made to a Holder for any registration of transfer
or exchange of Notes, but the Issuer or Indenture Trustee may require payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Notes,
other than exchanges pursuant to Sections 2.3 or 9.6 not involving any transfer.

 

(h) The preceding provisions of this Section 2.4 notwithstanding, the Issuer
shall not be required to transfer or make exchanges, and the Note Registrar need
not register transfers or exchanges, of Notes that: (i) if applicable, have been
selected for redemption pursuant to Article X; or (ii) are due for repayment in
full within 15 days of submission to the Corporate Trust Office or the Agency
Office.

 

-6-



--------------------------------------------------------------------------------

SECTION 2.5 Mutilated, Destroyed, Lost or Stolen Notes.

 

(a) If (i) any mutilated Note is surrendered to the Indenture Trustee, or the
Indenture Trustee receives evidence to its satisfaction of the destruction, loss
or theft of any Note, and (ii) there is delivered to the Indenture Trustee such
security or indemnity as may be required by it to hold the Issuer and the
Indenture Trustee harmless, then, in the absence of notice to the Issuer, the
Note Registrar or the Indenture Trustee that such Note has been acquired by a
bona fide purchaser, the Issuer shall execute and upon the Issuer’s request the
Indenture Trustee shall authenticate and deliver, in exchange for or in lieu of
any such mutilated, destroyed, lost or stolen Note, a replacement Note of a like
class and aggregate principal amount; provided, however, that if any such
destroyed, lost or stolen Note, but not a mutilated Note, shall have become or
within seven days shall be due and payable in full, or shall have been called
for redemption, instead of issuing a replacement Note, the Issuer may make
payment to the Holder of such destroyed, lost or stolen Note when so due or
payable or upon the Redemption Date, if applicable, without surrender thereof.

 

(b) If, after the delivery of a replacement Note or payment in respect of a
destroyed, lost or stolen Note pursuant to subsection (a), any bona fide
purchaser of the original Note in lieu of which such replacement Note was issued
presents for payment such original Note, the Issuer and the Indenture Trustee
shall be entitled to recover such replacement Note (or such payment) from (i)
any Person to whom it was delivered, (ii) the Person taking such replacement
Note from the Person to whom such replacement Note was delivered or (iii) any
assignee of such Person, except any bona fide purchaser, and the Issuer and the
Indenture Trustee shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expense incurred by
the Issuer or the Indenture Trustee in connection therewith.

 

(c) In connection with the issuance of any replacement Note under this Section
2.5, the Issuer may require the payment by the Holder of such Note of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other reasonable expenses (including all fees and
expenses of the Indenture Trustee) connected therewith.

 

(d) Any duplicate Note issued pursuant to this Section 2.5 in replacement for
any mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be found at any time or be enforced by any
Person, and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

 

(e) The provisions of this Section 2.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

SECTION 2.6 Persons Deemed Noteholders. Prior to due presentment for
registration of transfer of any Note, the Issuer, the Indenture Trustee and any
agent of the Issuer or the Indenture Trustee may treat the Person in whose name
any Note is registered (as of the day of determination) as the Noteholder for
the purpose of receiving payments of principal of and interest on such Note and
for all other purposes whatsoever, whether or not such Note is overdue,

 

-7-



--------------------------------------------------------------------------------

and neither the Issuer, the Indenture Trustee nor any agent of the Issuer or the
Indenture Trustee shall be affected by notice to the contrary.

 

SECTION 2.7 Payment of Principal, Interest and Certain Fees.

 

(a) On each Distribution Date, interest will be paid on each Equipment Note then
Outstanding and each Receivables Note then Outstanding in an amount equal to the
Equipment Loan Note Interest Payment and the Receivables Note Interest Payment,
respectively, and each such amount shall be paid from amounts on deposit in the
Loan Collection Account or the Receivables Collection Account, as the case may
be, in accordance with the priority of payment provisions of Section 8.2 hereof.
Each such interest payment shall be paid to the Person in whose name such Note
is registered in the Note Register on the applicable Record Date, by wire
transfer in immediately available funds to the account designated by the
Noteholders.

 

(b) [Reserved]

 

(c) The principal of each class of Notes shall be due and payable in full on the
Final Scheduled Distribution Date and, to the extent of funds available
therefor, due and payable in installments on the Distribution Dates (if any)
and/or Business Days preceding the Final Scheduled Distribution Date, in the
amounts and in accordance with the priorities set forth in Section 8.2(c), (d),
(e) and (f), as applicable. All principal payments on each class of Notes shall
be made pro rata to the Noteholders of such class entitled thereto. Any
installment of principal payable on any Note shall be punctually paid or duly
provided for from amounts on deposit in the Loan Collection Account or the
Receivables Collection Account, as the case may be, for payment to Noteholders
on such Distribution Date or Business Day and shall be paid to the Person in
whose name such Note (or one or more Predecessor Notes) is registered in the
Note Register on the applicable Record Date, by wire transfer in immediately
available funds to the account designated by the Noteholder.

 

(d) In no event shall the interest charged with respect to a Note exceed the
maximum amount permitted by applicable law. If at any time the interest rate
charged with respect to the Notes exceeds the maximum rate permitted by
applicable law, the rate of interest to accrue pursuant to this Indenture and
such Note shall be limited to the maximum rate permitted by applicable law, but
any subsequent reductions in the Alternative Rate shall not reduce the interest
to accrue on such Note below the maximum amount permitted by Applicable Law
until the total amount of interest accrued on such Note equals the amount of
interest that would have accrued if a varying rate per annum equal to the
maximum interest rate permitted by applicable law had at all times been in
effect. If the total amount of interest paid or accrued on the Note under the
foregoing provisions is less than the total amount of interest that would have
accrued if the maximum interest rate permitted by applicable law had at all
times been in effect, the Issuer agrees to pay to the Noteholders an amount
equal to the difference between (a) the lesser of (i) the amount of interest
that would have accrued if the maximum rate permitted by applicable law had at
all times been in effect, or (ii) the amount of interest that would have accrued
if the interest rate had at all times been in effect, and (b) the amount of
interest accrued in accordance with the other provisions of this Indenture.

 

-8-



--------------------------------------------------------------------------------

(e) On each Distribution Date prior to the Conversion Date and to the extent
funds are available therefor in accordance with the priority of payments in
Section 8.2, the Issuer shall pay to each Equipment Noteholder a fee (the
“Equipment Unused Facility Fee”), which shall be in an amount equal to the sum
of the product for each day during the immediately preceding Interest Period of
(x) Unused Facility Fee Percentage, (y) a fraction (expressed as percentage) the
numerator of which is one and the denominator of which is equal to the actual
number of days in the applicable year and (z) the Equipment Loan Note Commitment
of such Equipment Noteholder on such date of determination minus the then
outstanding Note Principal Balance of such Equipment Note held by such Equipment
Noteholder on such date. Such Equipment Unused Facility Fee shall be payable
from amounts then on deposit in the Loan Collection Account, in accordance with
the priority of payments set forth in Section 8.2 hereof.

 

(f) On each Distribution Date prior to the Conversion Date and to the extent
funds are available therefor in accordance with the priority of payments in
Section 8.2, the Issuer shall pay to each Receivables Noteholder a fee (the
“Receivables Unused Facility Fee”), which shall be in an amount equal to the sum
of the product for each day during the immediately preceding Interest Period of
(x) Unused Facility Fee Percentage, (y) a fraction (expressed as percentage) the
numerator of which is one and the denominator of which is equal to the actual
number of days in the applicable year and (z) the Receivables Commitment of such
Receivables Noteholder on such date of determination minus the then Note
Principal Balance of such Receivables Noteholder on such date of determination
minus the then Note Principal Balance of such Receivables Note held by such
Receivables Noteholder on such date. Such Receivables Unused Facility Fee shall
be payable from amounts then on deposit in the Receivables Collection Amount, in
accordance with the priority of payments set forth in Section 8.2 hereof.

 

(g) On each Distribution Date prior to the Conversion Date and to the extent
funds are available therefor in accordance with the priority of payments in
Section 8.2, the Issuer shall pay to the Insurer the Insurer Unused Facility
Fee. Such Insurer Unused Facility Fee shall be payable from amounts on deposit
in the Loan Collection Account or Receivables Collection Account, as applicable,
in accordance with the priority of payments set forth in Section 8.2 hereof.

 

SECTION 2.8 Cancellation of Notes. All Notes surrendered for payment,
redemption, exchange or registration of transfer shall, if surrendered to any
Person other than the Indenture Trustee, be delivered to the Indenture Trustee
and shall be promptly canceled by the Indenture Trustee. The Issuer may at any
time deliver to the Indenture Trustee for cancellation any Notes previously
authenticated and delivered hereunder which the Issuer may have acquired in any
manner whatsoever, and all Notes so delivered shall be promptly canceled by the
Indenture Trustee. No Notes shall be authenticated in lieu of or in exchange for
any Notes canceled as provided in this Section 2.8, except as expressly
permitted by this Indenture. All canceled Notes may be held or disposed of by
the Indenture Trustee in accordance with its standard retention or disposal
policy as in effect at the time unless the Issuer shall direct by an Issuer
Order that they be returned to it; provided, however, that such Issuer Order is
timely and the Notes have not been previously disposed of by the Indenture
Trustee. The Indenture Trustee shall certify to the Issuer that surrendered
Notes have been duly canceled and retained or destroyed, as the case may be.

 

-9-



--------------------------------------------------------------------------------

SECTION 2.9 Release of Trust Estate. The Indenture Trustee shall release
property from the lien of this Indenture, other than as expressly permitted by
Sections 3.21, 8.2, 8.4 and 10.1 of this Indenture and Section 6.09 of the
Pooling and Servicing Agreement, only upon receipt of an Issuer Request
accompanied by an Officer’s Certificate and with the Control Party’s prior
written consent.

 

SECTION 2.10 ALER as Noteholder. ALER in its individual or any other capacity
may become the owner or pledgee of Notes and may otherwise deal with the Issuer
or its Affiliates with the same rights it would have if it were not ALER (except
as provided in the definition of Outstanding).

 

SECTION 2.11 Tax and ERISA Treatment.

 

(a) The Issuer in entering into this Indenture, and the Noteholders, by
acquiring any Note, (i) express their intention that the Notes qualify under
applicable tax law as indebtedness secured by the Trust Estate, and (ii) unless
otherwise required by appropriate taxing authorities, agree to treat the Notes
as indebtedness secured by the Trust Estate for the purpose of federal income
taxes, state and local income and franchise taxes, and any other taxes imposed
upon, measured by or based upon gross or net income.

 

(b) Each Noteholder, by its acquisition of its Notes, represents, warrants and
covenants that (A) it is not acquiring such Note with the assets of an “employee
benefit plan” subject to Employee Retirement Income Security Act of 1974, as
amended, a “plan described in Section 4975(e)(1) of the Code, an entity deemed
to hold plan assets of any of the foregoing by reason of investment by an
“employee benefit plan” or other “plan” in such entity, or a governmental plan
subject to applicable law that is substantially similar to the fiduciary
responsibility provisions of ERISA or Section 4975 of the Code or (B) the
acquisition and holding of such Note by such purchaser of a Note, throughout the
period that it holds such Note, will not result in a non-exempt prohibited
transaction under ERISA or Section 4975 of the Code (or, in the case of a
governmental plan, any substantially similar applicable law).

 

SECTION 2.12 Restrictions on Transfer. The Notes shall not be registered under
the Securities Act or the securities or “Blue Sky” laws of any other
jurisdiction. Consequently, the Notes shall not be transferable other than
pursuant to any exemption from the registration requirements of the Securities
Act and satisfaction of certain other provisions specified in this Section 2.12.
No sale, pledge or other transfer of any Note (or interest therein) may be made
by any Person unless (x) such sale, pledge or other transfer is made pursuant to
an exemption available under the Securities Act and (y) such transfer complies
with the transfer restrictions set forth in the Note Purchase Agreement. In the
case of such sale, other than transfers of the Notes by a Noteholder to its
related Support Party, transfer or pledge or other transfer, the Indenture
Trustee shall require that the prospective transferee certify to the Indenture
Trustee and the Transferor in writing the facts surrounding such transfer and
the status of such transferee, which certification shall be substantially in the
form of the certificate attached hereto as Exhibit D. None of the Transferor,
the Servicer, the Issuer, the Owner Trustee or the Indenture Trustee shall be
obligated to register any Notes under the Securities Act, qualify any Notes
under the securities or “Blue Sky” laws of any state or provide registration
rights to any purchaser or holder thereof.

 

-10-



--------------------------------------------------------------------------------

By accepting and holding a Note, the Holder thereof shall be deemed to have
represented and warranted and/or acknowledged and agreed as follows:

 

(1) Except for (i) transfers of the Notes in accordance with Section 7.1(c) of
the Note Purchase Agreement and (ii) upon presentation of evidence satisfactory
to the Transferor and the Indenture Trustee that the restrictions set forth in
this Section 2.12 have been complied with, it acknowledges that the Indenture
Trustee will not be required to accept for registration of transfer any Notes
acquired by it.

 

(2) It acknowledges that the Transferor, the Originator, the Noteholders and
others will rely on the truth and accuracy of the acknowledgments,
representations and agreements set forth in this Section 2.12.

 

(3) That each Note will bear the following legends:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE SECURITIES OR BLUE SKY LAW OF
ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY
BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY PURSUANT TO AN
EXEMPTION UNDER THE 1933 ACT, AS CONFIRMED BY AN OPINION OF COUNSEL ADDRESSED TO
THE INDENTURE TRUSTEE AND THE TRANSFEROR WHICH OPINION AND COUNSEL ARE
SATISFACTORY TO THE INDENTURE TRUSTEE AND THE TRANSFEROR, AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER APPLICABLE JURISDICTIONS.

 

BY ACQUIRING THIS NOTE EACH PURCHASER AND TRANSFEREE WILL BE DEEMED TO
REPRESENT, WARRANT AND COVENANT THAT EITHER (1) IT IS NOT ACQUIRING THIS NOTE
WITH THE ASSETS OF AN “EMPLOYEE BENEFIT PLAN” SUBJECT TO THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), A “PLAN” DESCRIBED IN SECTION
4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), ANY
ENTITY DEEMED TO HOLD “PLAN ASSETS” OF ANY OF THE FOREGOING BY REASON OF AN
EMPLOYEE BENEFIT PLAN’S OR OTHER PLAN’S INVESTMENT IN SUCH ENTITY, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO THE
FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE OR (2)
THE ACQUISITION AND HOLDING OF THIS NOTE BY THE PURCHASER OR TRANSFEREE,
THROUGHOUT THE PERIOD THAT IT HOLDS THIS NOTE, WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE (OR, IN THE CASE
OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE LAW).

 

SECTION 2.13 Rule 144A. The Issuer shall furnish, if it shall have received such
information from ALER, upon the request of any Noteholder, to such Noteholder
and a prospective purchaser designated by such Noteholder the information
required to be delivered under Rule 144A(d)(4) under the 1933 Act if at the time
of such request the Issuer is not a

 

-11-



--------------------------------------------------------------------------------

reporting company under Section 13 or Section 15(d) of the Exchange Act, and any
of the Notes are “restricted securities” within the meaning of Rule 144(a)(3)
under the 1933 Act at such time.

 

ARTICLE III

 

COVENANTS

 

SECTION 3.1 Payment of Principal and Interest. The Issuer shall duly and
punctually pay the principal of, and interest on, the Notes in accordance with
the terms of the Notes and this Indenture. On each Distribution Date and on the
Redemption Date (if applicable), the Indenture Trustee shall distribute amounts
on deposit in the Loan Collection Account and Receivables Collection Account to
the Noteholders in accordance with Section 8.2, less amounts properly withheld
under the Code from a payment to any Noteholder of interest and/or principal.
Any amounts so withheld shall be considered as having been paid by the Issuer to
such Noteholder for all purposes of this Indenture.

 

SECTION 3.2 Maintenance of Agency Office. As long as any of the Notes remains
outstanding, the Issuer shall maintain in the Borough of Manhattan, the City of
New York, an office (the “Agency Office”), being an office or agency where Notes
may be surrendered to the Issuer for registration of transfer or exchange, and
where notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served. The Issuer hereby initially appoints The Bank of New
York to serve as its agent for the foregoing purposes. The Issuer shall give
prompt written notice to the Indenture Trustee of the location, and of any
change in the location, of the Agency Office. If at any time the Issuer shall
fail to maintain any such office or agency or shall fail to furnish the
Indenture Trustee with the address thereof, such surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Indenture Trustee,
and the Issuer hereby appoints the Indenture Trustee as its agent to receive all
such surrenders, notices and demands.

 

SECTION 3.3 Money for Payments To Be Held in Trust.

 

(a) As provided in Section 8.2, all payments of amounts due and payable with
respect to any Notes that are to be made from amounts withdrawn from the Loan
Collection Account and the Receivables Collection Account pursuant to Section
8.2 shall be made on behalf of the Issuer by the Indenture Trustee or by another
Paying Agent, and no amounts so withdrawn from the Loan Collection Account and
Receivables Collection Account for payments of Notes shall be paid over to the
Issuer except as provided in Section 8.2 or this Section 3.3.

 

(b) The Issuer shall cause each Paying Agent other than the Indenture Trustee to
execute and deliver to the Indenture Trustee and the Insurer an instrument in
which such Paying Agent shall agree with the Indenture Trustee (and if the
Indenture Trustee acts as Paying Agent, it hereby so agrees), subject to the
provisions of this Section 3.3, that such Paying Agent shall:

 

(i) hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid

 

-12-



--------------------------------------------------------------------------------

to such Persons or otherwise disposed of as herein provided and pay such sums to
such Persons as herein provided;

 

(ii) give the Indenture Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) of which it has actual knowledge in the making of
any payment required to be made with respect to the Notes;

 

(iii) at any time during the continuance of any such default, upon the written
request of the Indenture Trustee, forthwith pay to the Indenture Trustee all
sums so held in trust by such Paying Agent;

 

(iv) immediately resign as a Paying Agent and forthwith pay to the Indenture
Trustee all sums held by it in trust for the payment of Notes if at any time it
ceases to meet the standards required to be met by a Paying Agent in effect at
the time of determination; and

 

(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.

 

(c) The Issuer may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, by Issuer Order direct
any Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which the sums were held by such Paying Agent; and upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such money.

 

(d) The Indenture Trustee may adopt and employ, at the expense of the Issuer,
any reasonable means of notification of the payment of any amount due with
respect to any Note and remaining unclaimed for one year after such amount has
become due and payable (including, but not limited to (x) mailing notice of such
payment to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in monies due and payable but not
claimed is determinable from the records of the Indenture Trustee or of any
Paying Agent, at the last address of record for each such Holder or (y) at the
expense of the Issuer cause to be published once, in the eastern edition of The
Wall Street Journal, notice that such money remains unclaimed and that, after a
date specified therein, which shall neither be less than 30 days nor more than
six months from the date of such publication, the Issuer shall be entitled to
all unclaimed funds and other assets which remain subject hereto); provided,
however, that if such money or any portion thereof had been previously deposited
by the Insurer with the Indenture Trustee for the payment of principal or
interest on the Notes, to the extent any amounts are owing to the Insurer, such
amounts shall be paid promptly to the Insurer upon receipt by the Indenture
Trustee of a written request from the Insurer.

 

SECTION 3.4 Existence. Except as otherwise permitted by Section 3.10, the Issuer
shall keep in full effect its existence, rights and franchises as a statutory
trust under the laws of the State of Delaware and shall obtain and preserve its
qualification to do business in

 

-13-



--------------------------------------------------------------------------------

each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Indenture, the Notes, the Trust
Estate and each other instrument or agreement included in the Trust Estate.

 

SECTION 3.5 Protection of Trust Estate; Acknowledgment of Pledge. The Issuer
intends the security interest granted pursuant to this Indenture to be prior to
all other Liens in the respect of the Trust Estate and the Issuer shall take all
actions necessary to obtain and maintain in favor of the Indenture Trustee for
the benefit of the Beneficiaries a first lien on and a first priority perfected
security interest in the Trust Estate except for Exempt Collateral. The Issuer
shall from time to time execute and deliver all such supplements and amendments
hereto and all such financing statements, amendments thereto, continuation
statements, assignments, certificates, instruments of further assurance and
other instruments, and shall take such other action as may be determined to be
necessary or advisable in an Opinion of Counsel to the Owner Trustee delivered
to the Indenture Trustee to:

 

(i) maintain or preserve the lien and security interest (and the priority
thereof) in favor of the Indenture Trustee, for the benefit of the
Beneficiaries, of this Indenture or carry out more effectively the purposes
hereof including by making the necessary filings of financing statements or
amendments thereto within thirty days after the occurrence of any of the
following: (A) any change in the Issuer’s name, (B) any change in the location
of the Issuer’s principal place of business, (C) any change in the Issuer’s
“location” (within the meaning of Section 9-307 of the UCC) and (D) any merger
or consolidation or other change in the Issuer’s identity or organizational
structure and by promptly notifying the Indenture Trustee of any such filings;

 

(ii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture;

 

(iii) enforce the rights of the Indenture Trustee, the Insurer and the
Noteholders in any of the Trust Estate;

 

(iv) preserve and defend title to the Trust Estate and the rights of the
Indenture Trustee, the Insurer and the Noteholders in such Trust Estate against
the claims of all Persons and parties; or

 

(v) grant more effectively to the Indenture Trustee the security interest in all
or any portion of the Trust Estate.

 

and the Issuer hereby designates the Indenture Trustee its agent and
attorney-in-fact to execute any financing statement, continuation statement or
other instrument as delivered to the Indenture Trustee which may be necessary,
desirable or required by the Indenture Trustee pursuant to this Section 3.5.

 

-14-



--------------------------------------------------------------------------------

SECTION 3.6 Opinions as to Trust Estate.

 

(a) On the Closing Date, the Issuer shall furnish to the Indenture Trustee and
the Insurer an Opinion of Counsel, in form and substance reasonably acceptable
to the Indenture Trustee and the Insurer, either stating that, in the opinion of
such counsel, such action has been taken with respect to the recording and
filing of this Indenture, any amendments hereto and any other requisite
documents, and with respect to the execution and filing of any financing
statements and continuation statements as are necessary to perfect and make
effective the lien and security interest in favor of the Indenture Trustee for
the benefit of the Beneficiaries created by this Indenture covering such
portions of the Trust Estate and such matters of law as are customary in similar
transactions, or stating that, in the opinion of such counsel, no such action is
necessary to make such lien and security interest effective.

 

(b) On or before April 15 in each calendar year, beginning April 15, 2006, the
Issuer shall furnish to the Indenture Trustee, the Insurer and the Noteholders
an Opinion of Counsel, in form and substance reasonably acceptable to the
Indenture Trustee and the Insurer, either stating that, in the opinion of such
counsel, such action has been taken with respect to the recording, filing,
re-recording and refiling of this Indenture, any amendments hereto and any other
requisite documents and with respect to the execution and filing of any
financing statements and continuation statements as is necessary to maintain the
lien and security interest created by this Indenture and reciting the details of
such action or stating that in the opinion of such counsel no such action is
necessary to maintain the lien and security interest created by this Indenture,
covering the matters covered by the opinion given pursuant to Section 3.6(a)
above and such other matters of law (including changes in law dealing with
perfection and priority of liens) as are customary in similar transactions. Such
Opinion of Counsel shall also describe the recording, filing, re-recording and
refiling of this Indenture, any amendments hereto and any other requisite
documents and the execution and filing of any financing statements and
continuation statements with respect to the Trust Estate consistent with the
opinion provided pursuant to Section 3.6(a) above and such other matters of law
as are customary in similar transactions that will, in the opinion of such
counsel, be required to maintain the lien and security interest (except with
respect to Exempt Collateral) of this Indenture until April 15 in the following
calendar year.

 

SECTION 3.7 Performance of Obligations; Servicing of Loans; Consent to
Amendments.

 

(a) The Issuer shall not take any action, and shall use its reasonable efforts
not to permit any action to be taken by others, that would release any Person
from any of such Person’s material covenants or obligations under any instrument
or agreement included in the Trust Estate or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
otherwise expressly provided in the Basic Documents.

 

(b) The Issuer may contract with other Persons, subject to the Control Party’s
consent, to assist it in performing its duties under this Indenture, and any
performance of such duties by a Person shall be deemed to be action taken by the
Issuer. Initially, the Issuer has

 

-15-



--------------------------------------------------------------------------------

contracted (with the consent of the Insurer) with the Servicer and the
Administrator to assist the Issuer in performing its duties under this
Indenture.

 

(c) The Issuer shall punctually perform and observe all of its obligations and
agreements contained in this Indenture, the Basic Documents and in the
instruments and agreements included in the Trust Estate, including but not
limited to filing or causing to be filed all UCC financing statements and
continuation statements required to be filed under the terms of this Indenture,
the Pooling and Servicing Agreement and the Purchase Agreement in accordance
with and within the time periods provided for herein and therein.

 

(d) If the Issuer shall have knowledge of the occurrence of a Servicer Default,
the Issuer shall promptly notify the Indenture Trustee, the Insurer and the
Rating Agencies thereof, and shall specify in such notice the response or
action, if any, the Issuer has taken or is taking with respect of such Servicer
Default. If a Servicer Default shall arise from the failure of the Servicer to
perform any of its duties or obligations under the Pooling and Servicing
Agreement with respect to the Loans or the Receivables, the Issuer and the
Indenture Trustee shall take all reasonable steps available to them pursuant to
the Pooling and Servicing Agreement to remedy such failure.

 

(e) Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, the Issuer agrees that it shall not, without the prior written
consent of the Indenture Trustee and the Control Party amend, modify, waive,
supplement, terminate or surrender, or agree to any amendment, modification,
supplement, termination, waiver or surrender of, any of the Basic Documents or
the terms thereof or any portion of the Trust Estate (other than the ability of
the Servicer to amend, modify or waive provisions of the Equipment Loans and the
Receivables that are specifically permitted under the Pooling and Servicing
Agreement), or waive timely performance or observance by the Servicer or ALER
under the Pooling and Servicing Agreement or the Purchase Agreement, the
Administrator under the Administration Agreement or ALS under the Purchase
Agreement; provided, however, that, notwithstanding the foregoing, no action
specified in the proviso to Section 9.2 shall be taken except in compliance with
Section 9.2. If any such amendment, modification, supplement, termination,
waiver or surrender shall be so consented to by the Indenture Trustee and the
Control Party, the Issuer agrees, promptly following a request by the Indenture
Trustee or the Control Party to execute and deliver, in its own name and at its
own expense, such agreements, instruments, consents and other documents as the
Indenture Trustee or the Control Party may deem necessary or appropriate in the
circumstances.

 

SECTION 3.8 Negative Covenants. So long as any Notes are Outstanding, or the
Ambac Policy is outstanding or any amounts are owed to the Insurer under the
Insurance Agreement, the Issuer shall not:

 

(a) except as directed by the Control Party, sell, transfer, exchange or
otherwise dispose of any of the properties or assets of the Issuer, except the
Issuer may (i) collect, liquidate, sell or otherwise dispose of Warranty Loans,
Administrative Loans and Defaulted Loans, (ii) make cash payments out of the
Designated Accounts and (iii) take other actions, in each case solely as
expressly permitted by the Basic Documents;

 

-16-



--------------------------------------------------------------------------------

(b) claim any credit on, or make any deduction from the principal or interest
payable in respect of the Notes (other than amounts properly withheld from such
payments under the Code or applicable state law) or assert any claim against any
present or former Noteholder by reason of the payment of the taxes levied or
assessed upon any part of the Trust Estate;

 

(c) voluntarily commence any insolvency, readjustment of debt, marshaling of
assets and liabilities or other proceeding, or apply for an order by a court or
agency or supervisory authority for the winding-up or liquidation of its affairs
or any other event specified in Section 5.1(g); or

 

(d) either (i) permit the validity or effectiveness of this Indenture to be
impaired, or permit the lien of this Indenture to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Notes under this Indenture
except as may be expressly permitted hereby, (ii) permit any lien, charge,
excise, claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Trust Estate or any part thereof or any interest therein or the
proceeds thereof (other than tax liens, mechanics’ liens and other similar liens
that arise by operation of law, in each case on Equipment and arising solely as
a result of an action or omission of the related Obligor), (iii) permit the lien
of this Indenture not to constitute a valid first priority security interest in
the Trust Estate (other than with respect to (x) any such tax, mechanics’ or
other similar liens and (y) Exempt Collateral) or (iv) amend or modify the
provisions of the other Basic Documents without the consent of the Control
Party.

 

SECTION 3.9 Annual Statement as to Compliance. The Issuer shall deliver to the
Indenture Trustee, the Noteholders and the Insurer, with a copy to each of the
Rating Agencies and the Noteholders, on or before April 15 of each year,
beginning April 15, 2006, an Officer’s Certificate signed by an Authorized
Officer dated as of the immediately preceding December 31, stating that:

 

(a) a review of the activities of the Issuer during such fiscal year and of
performance under this Indenture has been made under such Authorized Officer’s
supervision; and

 

(b) to the best of such Authorized Officer’s knowledge, based on such review,
the Issuer has complied in all material respects with all conditions and
covenants under this Indenture and has fulfilled in all material respects all of
its obligations under this Indenture throughout such year, or, if there has been
a default in such compliance of any such condition or covenant or in the
fulfillment of any such obligation, specifying each such default known to such
Authorized Officer and the nature and status thereof.

 

-17-



--------------------------------------------------------------------------------

SECTION 3.10 Consolidation, Merger, etc., of Issuer; Disposition of Trust
Assets.

 

(a) The Issuer shall not consolidate or merge with or into any other Person
unless:

 

(i) the Person (if other than the Issuer) formed by, or surviving such,
consolidation or merger shall be a Person organized and existing under the laws
of the United States of America or any State and shall expressly assume, by an
amendment hereto, executed and delivered to the Indenture Trustee and the
Control Party satisfactory to the Indenture Trustee and the Control Party, the
due and timely payment of the principal of and interest on all Notes and the
performance or observance of every agreement and covenant of this Indenture on
the part of the Issuer to be performed or observed, all as provided herein;

 

(ii) immediately after giving effect to such merger or consolidation, no
Default, Event of Default or Rapid Amortization Event shall have occurred and be
continuing;

 

(iii) the Rating Agency Condition shall have been satisfied with respect to all
Notes then Outstanding;

 

(iv) any action as is necessary to maintain the lien and security interest
created by this Indenture shall have been completed;

 

(v) the Issuer shall have delivered to the Indenture Trustee and the Insurer an
Officer’s Certificate stating that such consolidation or merger and such
amendment comply with this Section 3.10;

 

(vi) the Issuer shall have delivered to the Indenture Trustee and the Insurer an
Opinion of Counsel stating that such consolidation or merger and such amendment
shall have no material adverse tax consequence to the Issuer or any
Securityholder; and

 

(vii) the Control Party shall have, in its sole discretion, consented to such
merger or consolidation.

 

(b) Except pursuant to Section 10.1 hereof or as otherwise expressly permitted
by this Indenture or the other Basic Documents, the Issuer shall not sell,
convey, exchange, transfer or otherwise dispose of any of its properties or
assets, including those included in the Trust Estate, to any Person, unless:

 

(i) the Person that acquires such properties or assets of the Issuer (A) shall
be a United States citizen or a Person organized and existing under the laws of
the United States of America or any State and (B) by an amendment hereto,
executed and delivered to the Indenture Trustee and the Control Party, in form
satisfactory to the Indenture Trustee and the Control Party:

 

(1) expressly assumes the due and punctual payment of the principal of and
interest on all Notes and the performance or observance of every agreement and
covenant of this Indenture on the part of the Issuer to be performed or
observed, all as provided herein;

 

(2) expressly agrees that all right, title and interest so sold, conveyed,
exchanged, transferred or otherwise disposed of shall be subject and subordinate
to the rights of Noteholders; and

 

-18-



--------------------------------------------------------------------------------

(3) unless otherwise provided in such amendment, expressly agrees to indemnify,
defend and hold harmless the Issuer against and from any loss, liability or
expense arising under or related to this Indenture and the Notes;

 

(ii) immediately after giving effect to such transaction, no Default, Event of
Default or Rapid Amortization Event shall have occurred and be continuing;

 

(iii) the Rating Agency Condition shall have been satisfied with respect to all
Notes then Outstanding;

 

(iv) any action as is necessary to maintain the lien and security interest
created by this Indenture shall have been taken;

 

(v) the Issuer shall have delivered to the Indenture Trustee and the Insurer an
Officer’s Certificate stating that such sale, conveyance, exchange, transfer or
disposition and such amendment comply with this Section 3.10;

 

(vi) the Issuer shall deliver to the Indenture Trustee and the Insurer an
Opinion of Counsel stating that such sale, conveyance, exchange, transfer or
disposition and such amendment have no material adverse tax consequence to the
Issuer or to any Noteholders or Registered Owners; and

 

(vii) the Control Party, in its sole discretion, shall have consented to such
sale, conveyance, exchange, transfer or disposition.

 

SECTION 3.11 Successor or Transferee.

 

(a) Upon any consolidation or merger of the Issuer in accordance with Section
3.10(a), the Person formed by or surviving such consolidation or merger (if
other than the Issuer) shall succeed to, and be substituted for, and may
exercise every right and power of, the Issuer under this Indenture with the same
effect as if such Person had been named as the Issuer herein.

 

(b) Upon a sale, conveyance, exchange, transfer or disposition of all the assets
and properties of the Issuer pursuant to Section 3.10(b), the Issuer shall be
released from every covenant and agreement of this Indenture to be observed or
performed on the part of the Issuer with respect to the Securityholders
immediately upon the delivery of written notice to the Indenture Trustee and the
Insurer from the Person acquiring such assets and properties stating that the
Issuer is to be so released.

 

SECTION 3.12 No Other Business. The Issuer shall not engage in any business or
activity other than acquiring, holding and managing the Trust Estate and the
proceeds therefrom in the manner contemplated by the Basic Documents, issuing
the Securities, making payments on the Securities and such other activities that
are necessary, suitable, desirable or convenient to accomplish the foregoing or
are incidental thereto, as set forth in Section 2.3 of the Trust Agreement.

 

SECTION 3.13 No Borrowing. The Issuer shall not issue, incur, assume, guarantee
or otherwise become liable, directly or indirectly, for any indebtedness for
money borrowed other than the Notes.

 

-19-



--------------------------------------------------------------------------------

SECTION 3.14 Guarantees, Loans, Advances and Other Liabilities. Except as
contemplated by this Indenture or the other Basic Documents, the Issuer shall
not make any loan or advance or credit to, or guarantee (directly or indirectly
or by an instrument having the effect of assuring another’s payment or
performance on any obligation or capability of so doing or otherwise), endorse
or otherwise become contingently liable, directly or indirectly, in connection
with the obligations, stocks or dividends of, or own, purchase, repurchase or
acquire (or agree contingently to do so) any stock, obligations, assets or
securities of, or any other interest in, or make any capital contribution to,
any other Person.

 

SECTION 3.15 Servicer’s Obligations. The Issuer shall use its best efforts to
cause the Servicer to comply with its obligations under Sections 3.10, 5.01 and
5.02 of the Pooling and Servicing Agreement.

 

SECTION 3.16 Capital Expenditures. The Issuer shall not make any expenditure
(whether by long-term or operating lease or otherwise) for capital assets
(either real, personal or intangible property) other than the purchase of the
Loans and the Receivables and other property and rights from ALER pursuant to
the Pooling and Servicing Agreement.

 

SECTION 3.17 Removal of Administrator. So long as any Notes are Outstanding, the
Issuer shall not remove the Administrator without cause unless the Rating Agency
Condition for each class of Notes then outstanding shall have been satisfied in
connection with such removal and, the Control Party shall have consented
thereto.

 

SECTION 3.18 Restricted Payments. Except for payments of principal or interest
on or redemption of the Notes as expressly permitted pursuant to this Indenture,
so long as any Notes are Outstanding or any amounts are owed to the Insurer
under the Ambac Policy and the Insurance Agreement, the Issuer shall not,
directly or indirectly:

 

(a) pay any dividend or make any distribution (by reduction of capital or
otherwise), whether in cash, property, securities or a combination thereof, to
the Owner Trustee or any owner of a beneficial interest in the Issuer or
otherwise, in each case with respect to any ownership or equity interest or
similar security in or of the Issuer or to the Servicer;

 

(b) redeem, purchase, retire or otherwise acquire for value any such ownership
or equity interest or similar security; or

 

(c) set aside or otherwise segregate any amounts for any such purpose;

 

provided, however, that the Issuer may make, or cause to be made, distributions
to the Servicer, ALER, the Insurer, the Indenture Trustee, the Owner Trustee and
the Registered Owners solely to the extent expressly permitted by, and to the
extent of Advances as contemplated by Section 3.25 or to the extent funds are
available for such purpose under Section 8.2. The Issuer shall not, directly or
indirectly, make payments to or distributions from the Loan Collection Account
and Receivables Collection Account except in accordance with the Basic
Documents.

 

SECTION 3.19 Notice of Events of Default. The Issuer agrees to give the
Indenture Trustee, the Control Party and the Rating Agencies (with a copy to the
Noteholders)

 

-20-



--------------------------------------------------------------------------------

prompt written notice, but in any event no later than within 2 Business Days, of
any Default, Event of Default, Rapid Amortization Event, Servicer Default, each
default on the part of ALER or ALS of its respective obligations under the
Pooling and Servicing Agreement and the Purchase Agreement in each case of which
the Issuer has knowledge.

 

SECTION 3.20 Further Instruments and Acts. Upon request of the Indenture Trustee
or the Control Party, the Issuer shall execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purpose of this Indenture.

 

SECTION 3.21 Indenture Trustee’s Assignment of Administrative Loans, Substituted
Loans, Warranty Loans and Other Loans. Upon receipt of (a) the Administrative
Purchase Payment or the Warranty Payment with respect to an Administrative Loan
or Warranty Loan, (b) a Substitute Loan with respect to a Warranty Loan,
provided all conditions to the Substitute Loans have been satisfied in full
under the Basic Documents, (c) payment in full of the outstanding Loan Balance
plus accrued interest on any Loan and any other amounts due and owing in
connection therewith upon prepayment by an obligor in accordance with Section
3.03 of the Pooling and Servicing Agreement or (d) the proceeds upon the sale or
other disposition by the Servicer of any Defaulted Loan or the collateral
securing such Defaulted Loan in accordance with Section 3.04 of the Pooling and
Servicing Agreement, the Indenture Trustee shall assign, without recourse,
representation or warranty to the Servicer, the Warranty Purchaser or the
purchaser of such Defaulted Loan or the collateral securing such Defaulted Loan,
as applicable, all of the Indenture Trustee’s right, title and interest in and
to such repurchased or replaced Loan, all monies due thereon, the security
interest in the related Equipment and any accessions thereto, any Insurance
Policies and any proceeds arising thereafter with respect to such Loan, any
Guaranties and any proceeds arising thereafter with respect to such Loan and the
interests of the Indenture Trustee in certain rebates of premiums and other
amounts relating to the Insurance Policies and any documents relating thereto,
such assignment being an assignment outright and not for security; and the
Servicer, ALER, the Warranty Purchaser or other purchaser, as applicable, shall
thereupon own such Loan, and all such security and documents, free of any
further obligation to the Indenture Trustee or the Noteholders with respect
thereto.

 

SECTION 3.22 Representations and Warranties by the Issuer to the Indenture
Trustee and the Insurer. The Issuer hereby represents and warrants to the
Indenture Trustee, the Noteholders and the Insurer as of the Closing Date with
respect to clauses (a), (b), (c) and (d) below and on each Equipment Loan
Borrowing Date, Receivables Borrowing Date, and each Substitution Date with
respect to clauses (a), (b) and (d) below as follows:

 

(a) Good Title. No Loan or Receivable has been sold, transferred, assigned or
pledged by the Issuer to any Person other than the Indenture Trustee;
immediately prior to the Grant pursuant to this Indenture, the Issuer had good
and marketable title thereto, free of any Lien; and, upon execution and delivery
of this Indenture by the Issuer, the Indenture Trustee shall have all of the
right, title and interest of the Issuer in, to and under the Trust Estate, free
of any Lien.

 

(b) All Filings Made. The Loans, the Issuer’s rights related to the Equipment
Loans and the Receivables constitute UCC Collateral. All filings necessary under
the UCC or

 

-21-



--------------------------------------------------------------------------------

other applicable laws in any jurisdiction to give the Indenture Trustee a first
priority perfected security interest in the Trust Estate other than Exempt
Collateral have been made. Each Loan is secured by Equipment.

 

(c) UCC Information. The information set forth on Schedule 3.22 hereto is true,
connect and complete in all material respects.

 

(d) Security Interest Representations.

 

(1) This Indenture creates a valid and continuing security interest (as defined
in the applicable UCC) in the Trust Estate in favor of the Issuer, which
security interest is prior to all other Liens, claims or encumbrances of any
Person, and is enforceable as such as against creditors of and purchasers from
the Issuer;

 

(2) The Receivables constitute “accounts” within the meaning of the applicable
UCC. The Equipment Loans constitute “tangible chattel paper” within the meaning
of the applicable UCC. The Equipment Notes constitute “instruments” within the
meaning of the applicable UCC and related Equipment constituting “equipment” and
not “fixtures” under the applicable UCC. The Loan Collection Account, the
Receivables Collection Account and the Reserve Account each constitute a
“securities accounts” within the meaning of the applicable UCC. The rights to
payment under the Letter of Credit constitute “letter-of-credit rights” within
the meaning of the applicable UCC. The rights under the Purchase Agreement and
the Pooling and Servicing Agreement each constitute “general intangibles” under
the applicable UCC;

 

(3) The Issuer is the sole owner of the Trust Estate and owned and has good and
marketable title to the Trust Estate, free and clear of any Lien of any Person
(whether senior, junior or pari passu); provided, however, that the Issuer makes
no representation regarding the availability of a willing buyer;

 

(4) The Issuer has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the Trust Estate granted to the
Indenture Trustee. All financing statements filed against the Issuer in favor of
the Indenture Trustee in connection herewith describing the Trust Estate contain
a statement to the following effect: “A purchase or security interest in any
collateral described in this financing statement except in favor of the
Indenture Trustee will violate the rights of the Indenture Trustee”;

 

(5) Other than the security interest granted to the Indenture Trustee pursuant
to this Indenture, the Issuer has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of the Trust Estate except as
expressly permitted hereby. The Issuer has not authorized the filing of, and is
not aware of, any financing statements or documents of similar import against
the Issuer that include a description of collateral covering the Trust Estate
other than any financing statement or document of similar import (i) relating to
the security interest granted to the Indenture Trustee or (ii) that has been
terminated. The Issuer is not aware of any judgment or tax lien filings against
the Issuer;

 

(6) The Issuer or the Indenture Trustee has received a written acknowledgement
from the Custodian that the Custodian is holding the only original executed
counterpart of the Equipment Notes and the related security agreements on behalf
of, and for the

 

-22-



--------------------------------------------------------------------------------

benefit of, the Indenture Trustee and is subject to the Custodian’s customary
security and safekeeping procedures;

 

(7) None of the Equipment Notes or Equipment Loans have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Indenture Trustee and other than any holder of an Adverse
Claim to be released simultaneously with the purchase by the Transferor under
the Purchase Agreement;

 

(8) The Indenture Trustee has been named the beneficiary of the Letter of
Credit;

 

(9) The Issuer has received all necessary consents and approvals required by the
terms of the Trust Estate to the pledge to the Issuer of its interest and rights
in such Trust Estate hereunder;

 

(10) No creditor of the Issuer has in its possession any goods that constitute
or evidence the Trust Estate;

 

(11) The Issuer has taken all steps necessary to cause The Bank of New York (in
its capacity as securities intermediary) to identify in its records the
Indenture Trustee as the Person having a security entitlement against the
securities intermediary in each of the Loan Collection Account, the Receivables
Collection Account and the Reserve Account; and

 

(12) The Loan Collection Account, the Receivables Collection Account and the
Reserve Account are not in the name of any Person other than the Indenture
Trustee. The Issuer has not consented to The Bank of New York (as the securities
intermediary of any Loan Collection Account, the Receivables Collection Account
and the Reserve Account) to comply with entitlement orders of any Person other
than the Indenture Trustee.

 

The representations and warranties set forth in this Section 3.22 shall survive
until the Indenture is terminated in accordance with its terms. Any breaches of
the representations and warranties set forth in this Section 3.22 may be waived
upon satisfaction of the Rating Agency Condition.

 

SECTION 3.23 Compliance with Laws. The Issuer shall comply with the requirements
of all applicable laws, the non-compliance with which would, individually or in
the aggregate, materially adversely affect the ability of the Issuer to perform
its obligations under the Notes, this Indenture or any other Basic Document.

 

SECTION 3.24 Indemnity for Liability Claims. The Issuer shall indemnify, defend
and hold harmless the Indenture Trustee, the Noteholders and the Insurer (which
shall include any of their respective directors, employees, officers and agents)
against and from any and all costs, expenses, losses, damages, claims and
liabilities arising out of or resulting from the use, repossession or operation
of the Equipment (other than a loss in value thereof) or imposed on or asserted
against the Issuer or otherwise arising out of or based on the arrangements
created by this Indenture to the extent not paid by the Servicer pursuant to
Section 8.01 of the Pooling and Servicing Agreement and solely to the extent
that funds are available for such purpose pursuant to Section 8.2 of this
Agreement; provided that no recourse may be taken, directly or indirectly, with
respect to the obligations of the Issuer under this Section 3.24 and that any
such indemnified party agrees that it shall not, prior to the date which is one
year and one day after the termination of this Indenture with respect to the
Issuer pursuant to Section 11.1, acquiesce,

 

-23-



--------------------------------------------------------------------------------

petition or otherwise invoke or cause the Issuer to invoke the process of any
court or government authority for the purpose of commencing or sustaining a case
against the Issuer under any federal or state bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of the
Issuer.

 

SECTION 3.25 Use of Proceeds. The Issuer shall use the proceeds from the sale of
the Notes solely to fund the acquisition of the Loans and Receivables, to fund
the Reserve Account, to make equity distributions and to pay fees and expenses
related to the transactions contemplated hereby.

 

SECTION 3.26 Borrowing Base Certificate. The Issuer shall deliver, or cause the
Servicer to deliver to the Indenture Trustee, to each Noteholder and the Insurer
a duly completed and executed (a) Equipment Loan Borrowing Base Certificate
giving pro forma effect to any Advances to be made on any such Equipment Loan
Borrowing Date two (2) Business Days prior to each such Advance, and (b)
Receivables Borrowing Base Certificate giving pro forma effect to any Advances
to be made on any such Receivables Borrowing Date one (1) Business Day prior to
each such Advance.

 

SECTION 3.27 Letters of Credit.

 

(a) The Issuer shall provide on or before the Closing Date and maintain so long
as any Note is Outstanding, one Eligible Letter of Credit for the benefit of the
Indenture Trustee on behalf of the Beneficiaries.

 

(b) On each Determination Date on which it is determined that no funds will be
on deposit in the Reserve Account on the following Distribution Date (or will
have been reduced to zero on such Distribution Date), the Indenture Trustee
shall, upon written instructions from the Servicer, in accordance with the
Servicer’s Certificate (or if a Servicer’s Certificate is not provided, in
accordance with instructions from the Control Party), submit to each Letter of
Credit Bank a completed Drawing Certificate in an amount equal to (x) the
shortfall computed under Section 8.2(h) of this Indenture or (y) the remaining
Available Drawing Amount in the case of an Event of Default (such draw, a
“Letter of Credit Drawing”); provided, however, that in no event shall the
amount of any Letter of Credit Drawing exceed the Available Drawing Amount under
such Letter of Credit. The Indenture Trustee shall notify the Servicer and the
Control Party on the date on which it makes a Letter of Credit Drawing.

 

(c) The Indenture Trustee shall receive Letter of Credit Drawings as
attorney-in-fact of each of the Beneficiaries and upon receipt thereof shall,
subject to clauses (d) and (e) below, immediately deposit such Letter of Credit
Drawings into the Loan Collection Account or the Receivables Collection Account
to pay principal and interest on the Notes at the times and in the amounts
specified in Section 8.2(h) hereof. The making of a Letter of Credit Drawing
does not relieve the Issuer of any obligation under any Note, this Indenture or
any other Basic Document.

 

(d) If at any time while the Notes are Outstanding a Letter of Credit Bank shall
not be an Eligible Bank, the Issuer shall (unless the Control Party shall
otherwise consent)

 

-24-



--------------------------------------------------------------------------------

within ten (10) Business Days of the date on which the Letter of Credit Bank
ceased to be an Eligible Bank, replace the then existing Letter of Credit with a
substitute Eligible Letter of Credit. If the Issuer shall fail to deliver a
replacement Eligible Letter of Credit within such ten (10) Business Day period,
then the Indenture Trustee shall, upon written instructions from the Servicer or
the Control Party, submit to the then existing Letter of Credit Bank a completed
Drawing Certificate for the remaining Available Drawing Amount under such Letter
of Credit. Any amounts received by the Indenture Trustee as the result of any
such drawing shall be deposited into the Reserve Account, and disbursed for the
payment of principal and interest on the Notes in accordance with the provisions
of Section 8.2(h) hereof. Upon receipt by the Indenture Trustee of a replacement
Eligible Letter of Credit in accordance with the provisions of this Section
3.27(d), the Indenture Trustee shall surrender the original of the replaced
Letter of Credit to the issuer thereof, upon written request of the Servicer or
the Control Party.

 

(e) If at any time while the Notes are Outstanding the issuer of an Eligible
Letter of Credit shall have provided notice to the Indenture Trustee that such
Letter of Credit shall not be renewed upon the expiration thereof, then the
Indenture Trustee shall provide prompt written notice of same to the Control
Party and the Issuer shall (unless the Control Party shall otherwise consent)
not less than ten (10) Business Days prior to the date on which the Letter of
Credit shall expire, replace the then existing Letter Credit with a substitute
Eligible Letter of Credit. If the Issuer shall fail to deliver a substitute
Eligible Letter of Credit within such ten (10) Business Day period, then the
Indenture Trustee shall, upon written instructions from the Servicer or the
Control Party, submit to the then existing Letter of Credit Bank a completed
Drawing Certificate for the remaining Available Drawing Amount under such Letter
of Credit. Any amounts received by the Indenture Trustee as the result of any
such drawing shall be deposited into the Reserve Account, and disbursed for the
payment of principal and interest on the Notes in accordance with the provisions
of Section 8.2(h) hereof. Upon receipt by the Indenture Trustee of a replacement
Eligible Letter of Credit in accordance with the provisions of this Section
3.27(e), the Indenture Trustee shall surrender the original of the replaced
Letter of Credit to the issuer thereof, upon written request of the Servicer or
the Control Party.

 

(f) Notwithstanding anything contained herein to the contrary, following the
occurrence of an Event of Default or Rapid Amortization Event, if (x) as of any
Determination Date, any anticipated payment of the Notes on the related
Distribution Date will cause the Available Drawing Amount to be greater than or
equal to the Recourse Limit at such time, or (y) the Servicer at any time
provides notice to the Indenture Trustee and the Control Party that the Servicer
anticipates that the Available Drawing Amount will in the foreseeable future be
greater than or equal to the Recourse Limit, then (i) the Indenture Trustee
shall, within one Business Day following such Determination Date (as to clause
(x) above) or the date of such notice (as to clause (y) above) (in either case,
the “LC Recourse Draw Determination Date”) submit to each Letter of Credit Bank
a completed Drawing Certificate (unless the Control Party shall have provided
the Indenture Trustee and the Servicer with a written notice instructing the
Indenture Trustee to not make such draw), in an amount equal to the greater of
(I) the sum of (a) the amount by which the Available Drawing Amount (as
calculated without giving effect to any such draw or any reduction in the
Available Drawing Amount pursuant to clause (ii) below) is expected to exceed
the Recourse Limit as of the LC Recourse Draw Determination Date, and (b)
$500,000 and (II) the amount specified by the Servicer in the notice delivered
pursuant to clause (y) above (or, if such amount is greater than the Available
Drawing Amount at such time, the

 

-25-



--------------------------------------------------------------------------------

entire Available Drawing Amount); provided, that, if the Servicer delivering
such notice pursuant to clause (y) above is not ALS, ALS shall have the right to
approve the amount set forth in such notice, and (ii) the Available Drawing
Amount shall be reduced by the amount of the drawing made pursuant to clause (i)
above, effective immediately following the receipt by the Indenture Trustee of
the proceeds of such drawing. The Indenture Trustee shall notify the Servicer,
ALS (if ALS is not the Servicer) and the Control Party on the date on which it
makes a Letter of Credit Drawing pursuant to this Section 3.27(f). Any amounts
received by the Indenture Trustee as the result of any such drawing shall be
deposited into the Loan Collection Account and the Receivables Collection
Account, as allocated between such accounts in accordance with Section 8.7
hereof, and shall be distributed on the following Distribution Date to the
Noteholders first in respect of interest on the Notes to the extent of any
shortfalls thereon after giving effect to all allocations under Section 8.2 on
such Distribution Date, and second as a payment of principal on the Notes,
without regard to the priority of payments set forth in Section 8.2 hereof, in
each case pro rata, to the Equipment Loan Notes and the Receivables Notes. The
Servicer shall provide prompt notice to the Indenture Trustee and the Control
Party if it has knowledge that the Available Drawing Amount is on any date, or
is on any date expected to be, greater than or equal to the Recourse Limit at
such time.

 

SECTION 3.28 Non Consolidation of Issuer.

 

(a) The Issuer shall, consistent with the Basic Agreements, be operated in such
a manner that it shall not be substantively consolidated with the trust estate
of any other person in the event of the bankruptcy or insolvency of the Issuer
or such other person. Without limiting the foregoing the Issuer shall (1)
conduct its business in its own name, (2) maintain its books, records and cash
management accounts separate from those of any other person, (3) maintain its
bank accounts separate from those of any other person, (4) maintain separate
financial statements, showing its assets and liabilities separate and apart from
those of any other person, (5) pay its own liabilities and expenses only out of
its own funds, (6) allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, (7) hold itself out as a separate entity, (8) maintain
adequate capital in light of its contemplated business operations and (9)
observe all other appropriate trust and other organizational formalities
including, inter alia, remaining in good standing and qualified as a foreign
trust in each jurisdiction and obtaining all necessary licenses and approvals as
required under Applicable Law.

 

(b) Notwithstanding any provision of law which otherwise empowers the Issuer,
the Issuer shall not (1) hold itself out as being liable for the debts of any
other person, (2) act other than in its trust name and through its trustee or
its duly authorized officers or agents, (3) engage in any joint activity or
transaction of any kind with or for the benefit of any Affiliate including any
loan to or from or guarantee of the indebtedness of any Affiliate, except
payment of lawful distributions to its Registered Owners, (4) commingle its
funds or other assets with those of any other person, (5) create, incur, assume,
guarantee or in any manner become liable in respect of any indebtedness (except
pursuant to this Indenture) other than indemnities, trade payables and expense
accruals incurred in the ordinary course of its business, (6) enter into a
transaction with an Affiliate unless such transaction is commercially reasonable
and on the same terms as would be available in an arm’s length transaction with
a person or entity that is not an Affiliate, or (7) take any other action that
would be inconsistent with maintaining the separate legal identity of the
Issuer.

 

-26-



--------------------------------------------------------------------------------

SECTION 3.29 No Bankruptcy Petition. The Issuer shall not (i) commence any
Proceeding under Title 11 of the United States Code seeking to have an order for
relief entered with respect to it, or seeking reorganization, arrangement,
adjustment, wind-up, liquidation, dissolution, composition or other relief with
respect to it or its debts, (ii) seek appointment of a receiver, trustee,
custodian or other similar official for it or any part of its assets, (iii) make
a general assignment for the benefit of creditors, or (iv) take any action in
furtherance of, or consenting to or acquiescing in, any of the foregoing.

 

SECTION 3.30 Liens. The Issuer shall not contract for, create, incur, assume or
suffer to exist any Lien upon any of its property or assets, whether now owned
or hereafter acquired, except for the Lien created pursuant to the terms of the
Indenture other than Permitted Adverse Claims.

 

SECTION 3.31 Investment Company Act. The Issuer shall conduct its operations,
and shall cause the Administrator to conduct the Issuer’s operations, in a
manner which will not subject it to registration as an “investment company”
under the Investment Company Act of 1940, as amended.

 

SECTION 3.32 Information Requests. The Issuer shall prepare and deliver (or
shall cause the Administrator to prepare and deliver) to the Indenture Trustee,
the Insurer and the Noteholders from time to time such information regarding the
financial condition, operations, or business of the Issuer as the Control Party
may reasonably request.

 

SECTION 3.33 [Reserved]

 

SECTION 3.34 Change of Control. The Transferor shall at all times own 100% of
the beneficial interests of the Issuer.

 

ARTICLE IV

 

RAPID AMORTIZATION EVENTS

 

SECTION 4.1 Rapid Amortization Events. For the purposes of this Indenture,
“Rapid Amortization Event” means the occurrence, as and when declared by the
Control Party by written notice to the Agents and the Issuer, of any one of the
following events or conditions and the continuation of such condition beyond any
applicable grace and/or cure period:

 

(a) the occurrence of a Borrowing Base Shortfall that remains unremedied (by
cash payments, contribution of Eligible Loans or Eligible Receivables to the
Issuer or by a draw on the Reserve Account (but not by a draw on the Letters of
Credit or a draw on the Reserve Account of proceeds of any draw on a Letter of
Credit)) for three (3) or more Business Days;

 

(b) the occurrence of a draw on the Reserve Account; provided, however, if the
amount on deposit in the Reserve Account on the immediately succeeding
Distribution Date (after giving effect to the deposits to and distributions from
the Reserve Account on such date) is equal to or greater than the Reserve
Account Required Amount, then such draw on the Reserve Account shall not be
considered a Rapid Amortization Event;

 

-27-



--------------------------------------------------------------------------------

(c) the Letter(s) of Credit are:

 

(i) terminated (or the Letters of Credit cease to be Eligible Letters of Credit)
unless (x) the Indenture Trustee receives, within ten (10) Business Days after
the date of such termination or ineligibility, a replacement Eligible Letter of
Credit issued by an Eligible Bank, cash or alternate collateral acceptable to
the Control Party or (y) the Letters of Credit have been drawn upon, in full,
and the proceeds deposited into the Reserve Account pursuant to Section
3.27(d)(downgrade draw) or Section 3.27 (e)(non-renewal draw); or

 

(ii) drawn, other than pursuant to Section 3.27(d) (downgrade draw) or Section
3.27(e) (non-renewal draw);

 

(d) the rolling three (3) month average of the Delinquency Ratio – Receivables
exceeds 5.50%;

 

(e) the rolling three (3) month average of the Delinquency Ratio – Equipment
Loans exceeds 2.00%;

 

(f) the rolling three (3) month average of the Dilution Ratio – Receivables
exceeds 11%;

 

(g) the rolling three (3) month average of the Default Ratio – Receivables
exceeds 4.00%;

 

(h) the rolling three (3) month average of the Default Ratio – Equipment Loans
exceeds 1.00%;

 

(i) the Days Sales Outstanding – Receivables exceeds 96 days; or

 

(j) the occurrence and continuance of either (x) an Event of Default or (y) a
Servicer Default.

 

If a Rapid Amortization Event exists on any date, then such Rapid Amortization
Event shall be deemed to continue until the Business Day on which the Indenture
Trustee (acting at the direction of the Control Party) waives, in writing, such
Rapid Amortization Event.

 

The Issuer shall deliver to the Indenture Trustee, the Noteholders and the
Rating Agencies, within (3) Business Days but in any event prior to the
immediately succeeding Purchase Date (as defined in the Purchase Agreement)
after learning of the occurrence of any of the events or conditions that, if
declared by the Control Party, would constitute a Rapid Amortization Event,
written notice of such event or condition, its status and whether the Control
Party has declared a Rapid Amortization Event.

 

-28-



--------------------------------------------------------------------------------

ARTICLE V

 

DEFAULT AND REMEDIES

 

SECTION 5.1 Events of Default. For the purposes of this Indenture, “Event of
Default” wherever used herein, means any one of the following events or
conditions and the continuation of such condition beyond any applicable grace
and/or cure period:

 

(a) failure to pay any interest on the Equipment Loan Notes or the Receivables
Notes, as and when the same becomes due and payable, regardless of whether funds
are available to make such payments, and such failure shall continue unremedied
for a period of three (3) Business Days; or

 

(b) except as set forth in Section 5.1(c), failure to pay any installment of the
principal of any Note or premium on the Ambac Policy as and when the same
becomes due and payable or the failure to make any distribution of Available
Amount on the Distribution Date if funds are available to make such
distribution, and such failure shall continue unremedied for a period of three
(3) Business Days; or

 

(c) failure to pay in full the outstanding principal balance of the Notes by the
Final Scheduled Distribution Date for such class of Notes; or

 

(d) default in the observance or performance in any material respect of any
covenant or agreement of the Issuer, Servicer, any Seller or Transferor (other
than a covenant or agreement, a default in the observance or performance of
which is specifically dealt with elsewhere in this Section 5.1) in this
Indenture, the Pooling and Servicing Agreement, the Ambac Policy or the other
Basic Documents which failure materially and adversely affects the rights of the
Noteholders or the Control Party, and such default shall continue or not be
cured for a period of thirty (30) days after the earlier of (x) the date on
which written notice of such failure shall have been given to the Issuer or the
Transferor, as applicable, by the Indenture Trustee, the Insurer or any
Noteholder and (y) the date on which the Issuer or the Transferor, as
applicable, has actual knowledge of such failure, or should, in the exercise of
reasonable diligence, have become knowledgeable; or

 

(e) any representation or warranty of the Issuer, Servicer, any Seller or
Transferor made in this Indenture, the Pooling and Servicing Agreement, the
Ambac Policy or the other Basic Documents or any other writing delivered
pursuant hereto or in connection herewith, proving to have been incorrect or
misleading in any material respect as of the time when the same shall have been
made, which failure materially and adversely affects the rights of the
Noteholders or the Control Party, and such breach shall continue or not be cured
for a period of thirty (30) days after the earlier of (x) the date on which
written notice of such breach shall have been given to the Issuer or the
Transferor, as applicable, by the Indenture Trustee, the Insurer or any
Noteholder and (y) the date on which the Issuer or the Transferor, as
applicable, has actual knowledge of such failure, or should, in the exercise of
reasonable diligence, have become knowledgeable; or

 

(f) the filing of a decree or order for relief by a court having jurisdiction in
the premises in respect of the Issuer, Servicer, any Seller or Transferor or any
substantial part of the Trust Estate in an involuntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Transferor, the Servicer, any Seller,
the Issuer or for any substantial part of the Trust

 

-29-



--------------------------------------------------------------------------------

Estate, or ordering the winding-up or liquidation of the Issuer’s, the
Servicer’s, any Seller’s or Transferor’s affairs, and such decree or order shall
remain unstayed and in effect for a period of sixty (60) consecutive days; or

 

(g) the commencement by the Issuer, Servicer, any Seller or Transferor of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by the Issuer,
Servicer, any Seller or the Transferor to the entry of an order for relief in an
involuntary case under any such law, or the consent by the Issuer, Servicer, any
Seller or the Transferor to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Issuer, Servicer, any Seller or the Transferor or for any substantial part
of the Trust Estate, or the making by the Issuer, Servicer, any Seller or the
Transferor of any general assignment for the benefit of creditors, or the
failure by the Issuer, Servicer, any Seller or the Transferor generally to pay
its debts as such debts become due, or the taking of action by the Issuer, the
Servicer, any Seller or the Transferor in furtherance of any of the foregoing;
or

 

(h) a circumstance in which the Issuer, Servicer, any Seller or Transferor
becomes an investment company or is required to be registered under the
Investment Company Act of 1940; or

 

(i) the termination of the Servicer pursuant to Section 8.02 of the Pooling and
Servicing Agreement; or

 

(j) the failure of the Indenture Trustee to have a first priority perfected
security interest in the Trust Estate other than Exempt Collateral; or

 

(k) the failure of the Issuer (as assignee of the Originator) to have:

 

(1) a first priority perfected security interest against the Obligors in the
Equipment; or

 

(2) a perfected security interest against the Obligors in the other items of
equipment financed by the Originator that secure such Equipment Loan;

 

where the aggregate amount of such unperfected (or non-first priority)
collateral exceeds 2% of the Outstanding Amount; or

 

(l) the rendering against the Issuer or Transferor of a final judgment, decree
or order for the payment of money in excess of $100,000 and the continuance of
such judgment, decree or order unsatisfied, unbonded or uninsured for a period
of sixty (60) consecutive days; or

 

(m) a draw is made on the Ambac Policy.

 

The Issuer shall deliver to the Indenture Trustee and the Control Party, within
three (3) Business Days after learning of the occurrence thereof, written notice
of any Default under Section 5.1(d) or Section 5.1(e), its status and what
action the Issuer is taking or proposes to take with respect thereto.

 

-30-



--------------------------------------------------------------------------------

SECTION 5.2 Acceleration of Maturity; Rescission and Annulment.

 

(a) Upon the occurrence of an Event of Default of type described in 5.1(f) or
5.1(g), the unpaid principal amount for the Notes, together with accrued and
unpaid interest thereon through the date of acceleration, shall become
immediately due and payable. Except as set forth in the immediately preceding
sentence, if an Event of Default should occur and be continuing, then and in
every such case, unless the principal amount of the Notes shall have already
become due and payable, the Indenture Trustee shall (at the written direction of
the Control Party) or may (with the consent of the Control Party) declare all
the Notes to be immediately due and payable, by a notice in writing to the
Issuer (with a copy to the Insurer, the Rating Agencies and the Noteholders)
setting forth a description of the Event or Events of Default, and upon any such
declaration the unpaid principal amount of the Notes, together with accrued and
unpaid interest thereon through the date of acceleration, shall become
immediately due and payable.

 

(b) At any time after such declaration of acceleration of maturity of the Notes
has been made and before a sale of the Trust Estate or a judgment or decree for
payment of the money due thereunder has been obtained by the Indenture Trustee
as hereinafter provided in this Article V, the Control Party, by written notice
to the Issuer and the Indenture Trustee, may rescind and annul such declaration
and its consequences with respect to the Notes; provided, that no such
rescission and annulment shall extend to or affect any subsequent or other
Default or Event of Default or impair any right consequent thereto; and
provided, further, that if the Indenture Trustee (acting at the direction of or
with the consent of the Control Party) shall have proceeded to enforce any right
under this Indenture and such proceedings shall have been discontinued or
abandoned because of such rescission and annulment or for any other reason, or
such proceedings shall have been determined adversely to the Indenture Trustee,
then and in every such case, the Indenture Trustee, the Issuer, the Insurer and
the Noteholders, as the case may be, shall be restored to their respective
former positions and rights hereunder, and all rights, remedies and powers of
the Indenture Trustee, the Issuer, the Insurer and the Noteholders, as the case
may be, shall continue as though no such proceedings had been commenced.

 

SECTION 5.3 Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee.

 

(a) The Issuer covenants that if there shall occur an Event of Default under
Section 5.1 which has not been waived pursuant to Section 5.12, in addition to
the rights available under Section 5.4, the Issuer shall, upon demand of the
Indenture Trustee (at the direction of the Control Party) pay to the Indenture
Trustee, for the benefit of the Noteholders and the Insurer in accordance with
their respective outstanding principal amounts or other amounts owed, whether at
the Final Scheduled Distribution Date or otherwise, the entire amount then due
and payable on the Notes for principal and interest, with interest through the
date of such payment on the overdue principal amount of each class of Notes, at
the rate applicable to such class of Notes, all sums paid or advanced by or
otherwise owed to the Insurer, together with interest, and in addition thereto
such further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Indenture Trustee and the Insurer and their respective agents
and counsel.

 

(b) If the Issuer shall fail forthwith to pay such amounts upon such demand, the
Indenture Trustee, in its own name and as trustee of an express trust shall (at
the direction of

 

-31-



--------------------------------------------------------------------------------

the Control Party) or may (with the consent of the Control Party) institute a
Proceeding for the collection of the sums so due and unpaid, and may prosecute
such Proceeding to judgment or final decree, and may enforce the same against
the Issuer upon such Notes and collect in the manner provided by law out of the
property of the Issuer upon such Notes, wherever situated, the monies adjudged
or decreed to be payable.

 

(c) If an Event of Default occurs and is continuing, the Indenture Trustee, as
more particularly provided in Section 5.4 shall (at the direction of the Control
Party) or may (with the consent of the Control Party) proceed to protect and
enforce its rights and the rights of the Noteholders and the Insurer, by such
appropriate Proceedings as the Control Party deems most effective to protect and
enforce any such rights, whether for the specific enforcement of any covenant or
agreement in this Indenture or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy or legal or equitable right vested
in the Indenture Trustee by this Indenture or by applicable law.

 

(d) If there shall be pending, relative to the Issuer or any other obligor upon
the Notes or any Person having or claiming an ownership interest in the Trust
Estate, Proceedings under Title 11 of the United States Code or any other
applicable federal or state bankruptcy, insolvency or other similar law, or if a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or its property or such other obligor or Person, or in
case of any other comparable judicial Proceedings relative to the Issuer or
other obligor upon the Notes, or to the creditors or property of the Issuer or
such other obligor, the Indenture Trustee, irrespective of whether the principal
of any Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Indenture Trustee shall
have made any demand pursuant to the provisions of this Section 5.3, shall be
entitled and empowered, by intervention in such Proceedings or otherwise:

 

(i) to file and prove a claim or claims for the entire amount of the unpaid
principal and interest owing in respect of the Notes or otherwise owed hereunder
and to file such other papers or documents as may be necessary or advisable in
order to have the claims of the Indenture Trustee, the Insurer (including, in
each case, any claim for reasonable compensation to the Indenture Trustee and
each predecessor trustee, the Insurer, and their respective agents, attorneys
and counsel, and for reimbursement of all expenses and liabilities incurred, and
all advances made, by the Indenture Trustee and each predecessor trustee and the
Insurer, except as a result of gross negligence or bad faith) and of the
Noteholders allowed in such Proceedings;

 

(ii) unless prohibited by applicable law and regulations, to vote on behalf of
the Holders of Notes and the Insurer in any election of a trustee, a standby
trustee or Person performing similar functions in any such Proceedings;

 

(iii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Noteholders and the Insurer and of the Indenture Trustee on their
behalf; and

 

-32-



--------------------------------------------------------------------------------

(iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee, the
Insurer or the Holders of Notes allowed in any judicial proceedings relative to
the Issuer, its creditors and its property;

 

and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by the Insurer and each of such
Noteholders to make payments to the Indenture Trustee, and, if the Indenture
Trustee shall consent to the making of payments directly to the Insurer or such
Noteholders, to pay to the Indenture Trustee such amounts as shall be sufficient
to cover reasonable compensation to the Indenture Trustee, each predecessor
trustee and their respective agents, attorneys and counsel, and all other
expenses and liabilities incurred, and all advances made, by the Indenture
Trustee and each predecessor trustee, except as a result of gross negligence or
bad faith.

 

(e) Nothing herein contained shall be deemed to authorize the Indenture Trustee
to authorize or consent to or vote for or accept or adopt on behalf of the
Insurer or any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Insurer, the Notes or the rights of any Holder thereof
or to authorize the Indenture Trustee to vote in respect of the claim of the
Insurer or any Noteholder in any such proceeding except, as aforesaid, to vote
for the election of a trustee in bankruptcy or similar Person.

 

(f) All rights of action and of asserting claims under this Indenture, or under
any of the Notes, may be enforced by the Indenture Trustee without the
possession of any of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any such Proceedings instituted by the
Indenture Trustee shall be brought in its own name as trustee of an express
trust, and any recovery of judgment, subject to the payment of the expenses,
disbursements and compensation of the Indenture Trustee, each predecessor
trustee, the Insurer and their respective agents and attorneys, shall be for the
benefit of the Noteholders and the Insurer in the order of priority set forth in
Section 8.2 of the Indenture.

 

(g) In any Proceedings brought by the Indenture Trustee (and also any
Proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent the Insurer and all the Noteholders, and it shall not be
necessary to make the Insurer and any Noteholder a party to any such
Proceedings.

 

SECTION 5.4 Remedies; Priorities.

 

(a) If an Event of Default shall have occurred and be continuing and the Notes
have been accelerated under Section 5.2(a), the Indenture Trustee shall (at the
direction of the Control Party) or may (with the consent of the Control Party)
do one or more of the following (subject to Section 5.5):

 

(i) institute Proceedings in its own name and as trustee of an express trust for
the collection of all amounts then due and payable on the Notes or under this
Indenture with respect thereto, whether by declaration of acceleration or
otherwise, enforce any

 

-33-



--------------------------------------------------------------------------------

judgment obtained, and collect from the Issuer and any other obligor upon such
Notes monies adjudged due;

 

(ii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Trust Estate;

 

(iii) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the
Indenture Trustee, the Insurer and the Noteholders; and

 

(iv) sell the Trust Estate or any portion thereof or rights or interest therein,
at one or more public or private sales called and conducted in any manner
permitted by law or elect to have the Issuer maintain possession of the Loans
and Receivables and continue to apply collections on such Loans and the
Receivables as if there had been no declaration of acceleration; provided,
however, that the Indenture Trustee may not sell or otherwise liquidate the
Trust Estate following an Event of Default and acceleration of the Notes, unless
(A) the Control Party and the Holders of all of the aggregate Outstanding Amount
of the Notes which are not Affiliates of the Issuer consent thereto or (B) the
proceeds of such sale or liquidation distributable to the Noteholders are
sufficient to discharge in full the principal of and the accrued interest on the
Notes as of the date of such sale or liquidation or (C) (i) there has been an
Event of Default under Section 5.1(a), (b) or (c) or otherwise arising from a
failure to make a required payment of principal on any Notes, (ii) the Indenture
Trustee or the Control Party determines that it is unlikely the Trust Estate
will continue to provide sufficient funds for the payment of principal of and
interest on the Notes as and when they would have become due if the Notes had
not been declared due and payable, (iii) the Indenture Trustee obtains the
consent of the Control Party and (iv) the Trust Estate is sold in a commercially
reasonable sale within the meaning of the UCC. In determining such sufficiency
or insufficiency with respect to clauses (B) and (C), the Indenture Trustee or
the Control Party may, but need not, obtain and rely upon an opinion of an
Independent investment banking or accounting firm of national reputation as to
the feasibility of such proposed action and as to the sufficiency of the Trust
Estate for such purpose.

 

(b) If the Indenture Trustee collects any money or property pursuant to this
Article V, it shall pay out or deposit such money or property in the following
order:

 

FIRST: to the Indenture Trustee for amounts due under Section 6.7; and

 

SECOND: to (x) the Loan Collection Account (with respect to Collections in
respect of the Loans) and (y) Receivables Collection Account (with respect to
Collections in respect of the Receivables), for distribution pursuant to Section
8.2 of this Indenture.

 

SECTION 5.5 Optional Preservation of the Trust Estate. If the Notes have been
declared to be due and payable under Section 5.2(a) following an Event of
Default and such declaration and its consequences have not been rescinded and
annulled in accordance with Section 5.2(b), the Indenture Trustee shall (at the
direction of the Control Party) or may (with the consent of the Control Party)
take and maintain possession of the Trust Estate. In determining

 

-34-



--------------------------------------------------------------------------------

whether to take and maintain possession of the Trust Estate, the Indenture
Trustee or the Control Party may, but need not, obtain and rely upon an opinion
of an Independent investment banking or accounting firm of national reputation
as to the feasibility of such proposed action (with costs so incurred
reimbursable pursuant to Section 6.7 of the Indenture or the other Basic
Documents).

 

SECTION 5.6 Limitation of Suits. No Noteholder shall have any right to institute
any Proceeding, judicial or otherwise, with respect to this Indenture, or for
the appointment of a receiver or trustee, or for any other remedy hereunder,
unless:

 

(i) such Person has previously given written notice to the Indenture Trustee of
a continuing Event of Default;

 

(ii) such Person has made written request to the Indenture Trustee to institute
such Proceeding in respect of such Event of Default in its own name as Indenture
Trustee hereunder;

 

(iii) such Person or Persons have offered to the Indenture Trustee indemnity
satisfactory to it against the costs, expenses and liabilities to be incurred in
complying with such request;

 

(iv) the Indenture Trustee fails to institute such Proceedings for 60 days after
its receipt of such notice, request and offer of indemnity;

 

(v) no direction inconsistent with such written request has been given to the
Indenture Trustee during such 60-day period by any member of the Control Party;
and

 

(vi) such Person is the Control Party or is a member of the Control Party;

 

it being understood and intended that no Holder or Holders of Notes shall have
any right in any manner whatsoever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of the
Insurer or any other Holders of Notes or to obtain or to seek to obtain priority
or preference over any other Holders of Notes or to enforce any right under this
Indenture, except in the manner herein provided and for the equal, ratable (on
the basis of the respective aggregate amount of principal and interest,
respectively, due and unpaid on the Notes held by each Noteholder) and common
benefit of all Noteholders. For the protection and enforcement of the provisions
of this Section 5.6, each and every Noteholder and the Insurer shall be entitled
to such relief as can be given either at law or in equity.

 

If the Indenture Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of Notes, neither being the Control
Party, the Indenture Trustee in its sole discretion may determine what action,
if any, shall be taken, notwithstanding any other provisions of this Indenture.

 

Nothing in this Section 5.6 shall inhibit the right of the Insurer to institute
suit or any Proceeding for the enforcement of this Indenture.

 

SECTION 5.7 Unconditional Rights of Noteholders To Receive Principal and
Interest. Notwithstanding any other provisions in this Indenture, the Holder of
any Note shall

 

-35-



--------------------------------------------------------------------------------

have the right, which is absolute and unconditional, to receive payment of the
principal of and interest on such Note on or after the respective due dates
thereof expressed in such Note or in this Indenture (or, in the case of
redemption, if applicable, on or after the Redemption Date) and to institute
suit, with the written consent of the Control Party, for the enforcement of any
such payment, and such right shall not be impaired without the consent of such
Holder.

 

SECTION 5.8 Restoration of Rights and Remedies. If the Indenture Trustee, the
Insurer or any Noteholder has instituted any Proceeding to enforce any right or
remedy under this Indenture and such Proceeding has been discontinued or
abandoned for any reason or has been determined adversely to the Indenture
Trustee, the Insurer or to such Noteholder, then and in every such case the
Issuer, the Indenture Trustee, the Insurer and the Noteholders shall, subject to
any determination in such Proceeding, be restored severally to their respective
former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee, the Insurer and the Noteholders shall continue as though no
such Proceeding had been instituted.

 

SECTION 5.9 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Indenture Trustee, the Insurer or to the Noteholders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

SECTION 5.10 Delay or Omission Not a Waiver. No delay or omission of the
Indenture Trustee, the Insurer or any Holder of any Note to exercise any right
or remedy accruing upon any Default or Event of Default shall impair any such
right or remedy or constitute a waiver of any such Default or Event of Default
or an acquiescence therein. Every right and remedy given by this Article V or by
law to the Indenture Trustee, the Insurer or to the Noteholders may be exercised
from time to time, and as often as may be deemed expedient, by the Indenture
Trustee, the Insurer or by the Noteholders, as the case may be, subject,
however, to the right of the Control Party, to control any such right and
remedy.

 

SECTION 5.11 [Reserved]

 

SECTION 5.12 Waiver of Past Defaults.

 

(a) Prior to the declaration of the acceleration of the maturity of the Notes as
provided in Section 5.2(a), the Control Party may waive any past Default or
Event of Default and its consequences except a Default or Event of Default (i)
in the payment of principal of or interest on any of the Notes or (ii) unless
such consent shall have been obtained, in respect of a covenant or provision
hereof which cannot be modified or amended without the consent of the Holder of
each Note. In the case of any such waiver, the Issuer, the Indenture Trustee,
the Insurer and the Noteholders shall be restored to their respective former
positions and rights hereunder; but no such waiver shall extend to or affect any
subsequent or other Default or Event of Default or impair any right consequent
thereto.

 

-36-



--------------------------------------------------------------------------------

(b) Upon any such waiver, such Default or Event of Default shall cease to exist
and be deemed to have been cured and not to have occurred, and any Event of
Default arising from such Default shall be deemed to have been cured and not to
have occurred, for every purpose of this Indenture and for purposes of Section
8.01(b) of the Pooling and Servicing Agreement; but no such waiver shall extend
to or affect any subsequent or other Default or Event of Default or impair any
right consequent thereto.

 

SECTION 5.13 Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by such Holder’s acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any Proceeding for
the enforcement of any right or remedy under this Indenture, or in any
Proceeding against the Indenture Trustee for any action taken, suffered or
omitted by it as Indenture Trustee, the filing by any party litigant in such
Proceeding of an undertaking to pay the costs of such Proceeding, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees and expenses, against any party litigant in such Proceeding,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section 5.13 shall not apply to:

 

(a) any Proceeding instituted by the Indenture Trustee or Control Party;

 

(b) any Proceeding instituted by any Noteholder, or group of Noteholders, in
each case holding in the aggregate more than 10% of the Outstanding Amount of
the Notes; or

 

(c) any Proceeding instituted by any Noteholder for the enforcement of the
payment of principal of or interest on any Note on or after the respective
maturity dates expressed in such Note and in this Indenture (or, in the case of
redemption, on or after the Redemption Date).

 

SECTION 5.14 Waiver of Stay or Extension of Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon, or
plead or in any manner whatsoever, claim or take the benefit or advantage of,
any stay or extension of law wherever enacted, now or at any time hereafter in
force, that may adversely affect the covenants or the performance of this
Indenture. The Issuer (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
shall not hinder, delay or impede the execution of any power herein granted to
the Indenture Trustee or the Control Party, but shall suffer and permit the
execution of every such power as though no such law had been enacted.

 

SECTION 5.15 Action on Notes. The Indenture Trustee’s and the Control Party’s
right to seek and recover judgment on the Notes or under this Indenture shall
not be affected by the seeking, obtaining or application of any other relief
under or with respect to this Indenture. Neither the lien of this Indenture nor
any rights or remedies of the Indenture Trustee, the Insurer or the Noteholders
shall be impaired by the recovery of any judgment by the Indenture Trustee or
the Insurer against the Issuer or by the levy of any execution under such
judgment upon any portion of the Trust Estate or upon any of the assets of the
Issuer. Any money or property so collected by the Indenture Trustee shall be
applied in accordance with Section 5.4(b).

 

-37-



--------------------------------------------------------------------------------

SECTION 5.16 Performance and Enforcement of Certain Obligations.

 

(a) Promptly following a written request from the Indenture Trustee or the
Control Party to do so and at the Administrator’s expense, the Issuer agrees to
take all such lawful action as the Indenture Trustee or Control Party may
request to compel or secure the performance and observance by the Administrator,
ALER and the Servicer, as applicable, of their respective obligations to the
Issuer under or in connection with the Basic Documents or by the Insurer of its
obligations under or in connection with the Insurance Agreement and the Ambac
Policy in connection with the terms thereof or by ALS of its obligations under
or in connection with the Purchase Agreement in accordance with the terms
thereof, and to exercise any and all rights, remedies, powers and privileges
lawfully available to the Issuer under or in connection with the Basic
Documents, to the extent and in the manner directed by the Indenture Trustee or
the Control Party, including the transmission of notices of default on the part
of ALER, the Servicer, the Insurer or ALS thereunder and the institution of
legal or administrative actions or proceedings to compel or secure performance
by ALER, the Servicer or ALS of each of their respective obligations under the
Pooling and Servicing Agreement and the Purchase Agreement or the other Basic
Documents and by the Insurer under the Insurance Agreement and the Ambac Policy.

 

(b) If an Event of Default has occurred and is continuing, the Indenture Trustee
shall (at the direction of the Control Party) or may (with the consent of the
Control Party) exercise all rights, remedies, powers, privileges and claims of
the Issuer against ALER or the Servicer under or in connection with the Basic
Documents, including the right or power to take any action to compel or secure
performance or observance by ALER or the Servicer of each of their respective
obligations to the Issuer thereunder and to give any consent, request, notice,
direction, approval, extension or waiver under the Basic Documents, and any
right of the Issuer to take such action shall be suspended.

 

(c) [Reserved]

 

(d) If an Event of Default has occurred and is continuing, the Indenture Trustee
shall (at the direction of the Control Party) or may (with the consent of the
Control Party) exercise all rights, remedies, powers, privileges and claims of
ALER against ALS under or in connection with the Basic Documents, including the
right or power to take any action to compel or secure performance or observance
by ALS of each of its obligations to ALER thereunder and to give any consent,
request, notice, direction, approval, extension or waiver under the Basic
Documents, and any right of ALER to take such action shall be suspended.

 

(e) If an Insurer Default has occurred and is continuing, the Indenture Trustee
may, and, at the direction (which direction shall be in writing or by telephone
(confirmed in writing promptly thereafter)) of the Control Party shall, exercise
all rights, remedies, powers, privileges and claims of the Issuer against the
Insurer under or in connection with the Ambac Policy, including the right or
power to take any action to compel or secure performance or observance by the
Insurer of each of its obligations to the Issuer thereunder and to give any
consent, request, notice, direction, approval, extension or waiver under the
Ambac Policy, and any right of the Issuer to take such action shall be
suspended.

 

-38-



--------------------------------------------------------------------------------

ARTICLE VI

 

THE INDENTURE TRUSTEE

 

SECTION 6.1 Duties of Indenture Trustee.

 

(a) If an Event of Default has occurred and is continuing, the Indenture Trustee
shall exercise the rights and powers vested in it by this Indenture and use the
same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(b) Except during the continuance of an Event of Default:

 

(i) the Indenture Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture and the Pooling and Servicing
Agreement and no implied covenants or obligations shall be read into this
Indenture, the Pooling and Servicing Agreement or any other Basic Document
against the Indenture Trustee; and

 

(ii) in the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture;
provided, however, that the Indenture Trustee shall examine the certificates and
opinions specifically contemplated herein, to determine whether or not they
conform to any applicable requirements of this Indenture.

 

(c) The Indenture Trustee shall not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:

 

(i) this Section 6.1(c) does not limit the effect of Section 6.1(b);

 

(ii) the Indenture Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it is proved that the Indenture
Trustee was negligent in ascertaining the pertinent facts; and

 

(iii) the Indenture Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.16.

 

(d) The Indenture Trustee shall not be liable for interest on any money received
by it except as the Indenture Trustee may agree in writing with the Issuer.

 

(e) Money held in trust by the Indenture Trustee need not be segregated from
other funds except to the extent required by law or the terms of this Indenture
or the Pooling and Servicing Agreement.

 

(f) No provision of this Indenture shall require the Indenture Trustee to expend
or risk its own funds or otherwise incur financial liability in the performance
of any of its

 

-39-



--------------------------------------------------------------------------------

duties hereunder or in the exercise of any of its rights or powers, if it shall
have reasonable grounds to believe that repayments of such funds or adequate
indemnity satisfactory to it against such risk or liability is not reasonably
assured to it.

 

(g) Every provision of this Indenture relating to the Indenture Trustee shall be
subject to the provisions of this Section 6.1.

 

(h) The Indenture Trustee shall promptly notify the Insurer (with a copy to the
Noteholders) upon obtaining actual knowledge or receipt of written notice by a
Responsible Officer of the Indenture Trustee of any (a) proposed change herein
or supplement hereto; (b) the occurrence of any Default, Event of Default, Rapid
Amortization Event or Servicer Default actually known to a Responsible Officer
of the Indenture Trustee; (c) any proposed change of the Indenture Trustee
hereunder; (d) any matter to be put to the Noteholders for a vote hereunder; (e)
any proposed exercise by the Noteholders of any option, vote, right, power or
the like hereunder; and (f) any other matter, notice of which is required
hereunder to be given to any of the Noteholders by the Indenture Trustee.

 

(i) The Indenture Trustee shall, at the written request of the Rating Agency,
provide to the Rating Agency any information the Indenture Trustee has received
from the Originator, the Servicer or the Issuer regarding the transactions
contemplated by this Indenture and the other Basic Documents.

 

(j) The Indenture Trustee shall forward a copy of any Advance Increase Notice
(as defined in the Note Purchase Agreement) received by it from the Issuer to
each applicable Equipment Loan Note Purchaser or Receivables Note Purchaser (in
each case, as defined in the Note Purchase Agreement), by not later than 5:00
p.m. on the Business Day on which it receives such notice, as set forth in the
Note Purchase Agreement.

 

SECTION 6.2 Rights of Indenture Trustee.

 

(a) The Indenture Trustee may conclusively rely on any document believed by it
to be genuine and to have been signed or presented by the proper Person. The
Indenture Trustee need not investigate any fact or matter stated in the
document.

 

(b) Before the Indenture Trustee acts or refrains from acting, it may require an
Officer’s Certificate from the Issuer or an Opinion of Counsel that such action
or omission is required or permissible hereunder. The Indenture Trustee shall
not be liable for any action it takes or omits to take in good faith in reliance
on such Officer’s Certificate or Opinion of Counsel.

 

(c) The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.

 

(d) The Indenture Trustee shall not be liable for any action it takes or omits
to take in good faith which it reasonably believes to be authorized or within
its rights or powers;

 

-40-



--------------------------------------------------------------------------------

provided, however, that the Indenture Trustee’s conduct does not constitute
willful misconduct, negligence or bad faith.

 

(e) The Indenture Trustee may consult with counsel of its own selection, and the
advice or opinion of counsel with respect to legal matters relating to this
Indenture and the Notes shall be full and complete authorization and protection
from liability in respect to any action taken, omitted or suffered by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(f) The Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture or the Insurer, unless the
Indenture Trustee shall have security or indemnity reasonably satisfactory to
the Indenture Trustee against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction.

 

(g) The Indenture Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Indenture Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and if the Indenture
Trustee shall determine to make such further inquiry or investigation, it shall
be entitled to examine the books, records and premises of the Issuer, personally
or by agent or attorney at the sole cost of the Issuer and shall incur no
liability or additional liability of any kind by reason of such inquiry or
investigation.

 

(h) [Reserved]

 

(i) The Indenture Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Indenture Trustee has
actual knowledge thereof or unless written notice of any event which is in fact
such a default is received by the Indenture Trustee at the Corporate Trust
Office of the Indenture Trustee, and such notice references the Notes and this
Indenture.

 

(j) The rights, privileges, protections, immunities and benefits given to the
Indenture Trustee, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Indenture Trustee in each of
its capacities hereunder, and to each agent, custodian and other Person employed
to act hereunder.

 

(k) The Indenture Trustee may request that the Issuer deliver an Officer’s
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officer’s Certificate may be signed by any person authorized to sign an
Officer’s Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded.

 

(l) The Indenture Trustee shall have no duties other than as set forth in this
Indenture.

 

-41-



--------------------------------------------------------------------------------

SECTION 6.3 Indenture Trustee May Own Notes. The Indenture Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Issuer, the Servicer or any of their respective
Affiliates with the same rights it would have if it were not Indenture Trustee;
provided, however, that the Indenture Trustee shall comply with Sections 6.10
and 6.11. Any Paying Agent, Note Registrar, co-registrar or co-paying agent may
do the same with like rights.

 

SECTION 6.4 Indenture Trustee’s Disclaimer. The Indenture Trustee shall not be
responsible for and makes no representation as to the validity or adequacy of
this Indenture or the Notes, it shall not be accountable for the Issuer’s use of
the proceeds from the Notes, and it shall not be responsible for any statement
of the Issuer in the Indenture or in any document issued in connection with the
sale of the Notes or in the Notes other than the Indenture Trustee’s certificate
of authentication.

 

SECTION 6.5 Notice of Defaults and Events of Default. If a Default or Event of
Default occurs and is continuing and if it is known to a Responsible Officer of
the Indenture Trustee, the Indenture Trustee shall mail to each Noteholder and
the Insurer notice of the Default or Event of Default within three (3) Business
Days after it occurs. Except in the case of a Default or Event of Default in
payment of principal of or interest on any Note, the Indenture Trustee may
withhold the notice to any Noteholder if and so long as a committee of its
Responsible Officers in good faith determines that withholding the notice is in
the interests of Noteholders.

 

SECTION 6.6 Reports by Indenture Trustee to Holders. The Indenture Trustee shall
deliver to each Noteholder and the Insurer the information and documents set
forth in Article VII, and, in addition, all such information with respect to the
Notes as may be required, as requested in writing by the Servicer, to enable
such Holder to prepare its federal and state income tax returns.

 

SECTION 6.7 Compensation; Indemnity.

 

(a) The Issuer shall cause the Servicer pursuant to the Pooling and Servicing
Agreement to pay to the Indenture Trustee from time to time such compensation
for its services as shall be agreed upon from time to time in writing. The
Indenture Trustee’s compensation shall not be limited by any law on compensation
of a trustee of an express trust. The Issuer shall cause the Servicer pursuant
to the Pooling and Servicing Agreement to reimburse the Indenture Trustee for
all reasonable out-of-pocket expenses incurred or made by it, including costs of
collection, in addition to the compensation for its services. Such expenses
shall include the reasonable compensation and expenses, disbursements and
advances of the Indenture Trustee’s agents, counsel, accountants and experts.
The Issuer shall cause the Servicer pursuant to the Pooling and Servicing
Agreement to indemnify the Indenture Trustee in accordance with Section 8.01 of
the Pooling and Servicing Agreement.

 

(b) The Issuer’s obligations to the Indenture Trustee pursuant to this Section
6.7 shall survive the discharge of this Indenture and the resignation or removal
of any Indenture Trustee. When the Indenture Trustee incurs expenses after the
occurrence of a Default or Event of Default specified in Section 5.1(e) or (f)
with respect to the Issuer, the expenses are intended

 

-42-



--------------------------------------------------------------------------------

to constitute expenses of administration under Title 11 of the United States
Code or any other applicable federal or state bankruptcy, insolvency or similar
law.

 

SECTION 6.8 Replacement of Indenture Trustee.

 

(a) The Indenture Trustee may at any time give notice of its intent to resign by
so notifying the Issuer and the Control Party; provided, however, that no such
resignation shall become effective and the Indenture Trustee shall not resign
prior to the time set forth in Section 6.8(c). The Control Party may remove the
Indenture Trustee by so notifying the Indenture Trustee and may appoint a
successor Indenture Trustee. Such resignation or removal shall become effective
in accordance with Section 6.8(c). The Issuer shall (at the direction of the
Control Party) or may (with the consent of the Control Party) remove the
Indenture Trustee if:

 

(i) the Indenture Trustee fails to comply with Section 6.11;

 

(ii) the Indenture Trustee is adjudged bankrupt or insolvent;

 

(iii) a receiver or other public officer takes charge of the Indenture Trustee
or its property; or

 

(iv) the Indenture Trustee otherwise becomes incapable of acting.

 

(b) If the Indenture Trustee gives notice of its intent to resign or is removed
or if a vacancy exists in the office of the Indenture Trustee for any reason
(the Indenture Trustee in such event being referred to herein as the retiring
Indenture Trustee), the Issuer shall promptly appoint and designate a successor
Indenture Trustee, which shall be acceptable to the Control Party. If the Issuer
fails to appoint a successor Indenture Trustee within 30 days, the Control Party
may designate a successor Indenture Trustee which the Issuer shall appoint.

 

(c) A successor Indenture Trustee shall deliver a written acceptance of its
appointment and designation to the retiring Indenture Trustee, the Control Party
and to the Issuer. Thereupon the resignation or removal of the retiring
Indenture Trustee shall become effective, and the successor Indenture Trustee
shall have all the rights, powers and duties of the Indenture Trustee under this
Indenture. The successor Indenture Trustee shall mail a notice of its succession
to Noteholders, the Insurer and to each of the Rating Agencies. The retiring
Indenture Trustee shall promptly transfer all property held by it as Indenture
Trustee to the successor Indenture Trustee.

 

(d) If a successor Indenture Trustee does not take office within 60 days after
the retiring Indenture Trustee gives notice of its intent to resign or is
removed, the retiring Indenture Trustee, the Issuer or the Control Party at the
expense of the Issuer may petition any court of competent jurisdiction for the
appointment and designation of a successor Indenture Trustee provided that any
successor Indenture Trustee shall be acceptable to the Control Party.

 

(e) If the Indenture Trustee fails to comply with Section 6.11, any Noteholder
or the Control Party may petition any court of competent jurisdiction for the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee provided that, any successor Indenture Trustee shall be acceptable to
the Control Party.

 

-43-



--------------------------------------------------------------------------------

(f) Notwithstanding the replacement of the Indenture Trustee pursuant to this
Section 6.8, the Issuer’s obligations under Section 6.7 and the Servicer’s
corresponding obligations under the Pooling and Servicing Agreement shall
continue for the benefit of the retiring Indenture Trustee.

 

(g) The Issuer shall (at the direction of the Control Party) or may (with the
consent of the Control Party) remove the Indenture Trustee for (i) gross
negligence, bad faith or willful misconduct or (ii) failure or unwillingness to
perform its duties under the Indenture.

 

(h) Upon acceptance of appointment by a successor Indenture Trustee as provided
in this Section 6.8, the Servicer shall mail notice of the succession of such
Indenture Trustee hereunder to the Beneficiaries (with a copy to the
Noteholders). If the Servicer fails to mail such notice within 10 days after
acceptance of appointment by such successor Indenture Trustee, then the
successor Indenture Trustee shall cause such notice to be mailed at the expense
of the Servicer.

 

SECTION 6.9 Merger or Consolidation of Indenture Trustee.

 

(a) Any corporation into which the Indenture Trustee may be merged or with which
it may be consolidated, or any corporation resulting from any merger or
consolidation to which the Indenture Trustee shall be a party, or any
corporation succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, shall be the successor of the Indenture
Trustee under this Indenture; provided, however, that such corporation shall be
eligible under the provisions of Section 6.11, without the execution or filing
of any instrument or any further act on the part of any of the parties to this
Indenture, anything in this Indenture to the contrary notwithstanding. Following
such merger or consolidation, the successor Indenture Trustee shall mail a
notice of such merger or consolidation to each of the Rating Agencies and the
Control Party (with a copy to the Noteholders).

 

(b) If at the time such successor or successors by merger or consolidation to
the Indenture Trustee shall succeed to the trusts created by this Indenture, any
of the Notes shall have been authenticated but not delivered, any such successor
to the Indenture Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Indenture Trustee may authenticate such Notes either in the name of any
predecessor hereunder or in the name of the successor to the Indenture Trustee.
In all such cases such certificate of authentication shall have the same full
force as is provided anywhere in the Notes or herein with respect to the
certificate of authentication of the Indenture Trustee.

 

SECTION 6.10 Appointment of Co-Indenture Trustee or Separate Indenture Trustee.

 

(a) Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of the Trust Estate or any Equipment may at the time be located, the Indenture
Trustee shall have the power to and shall (at the direction of the Control
Party) and may (with the consent of the Control Party not to be unreasonably
withheld) execute and deliver all instruments to appoint one or more

 

-44-



--------------------------------------------------------------------------------

Persons to act as a co-trustee or co-trustees, or separate trustee or separate
trustees, of all or any part of the Trust Estate, and to vest in such Person or
Persons, in such capacity and for the benefit of the Noteholders and (only to
the extent expressly provided herein) the Registered Owners, such title to the
Trust Estate, or any part hereof, and, subject to the other provisions of this
Section 6.10, such powers, duties, obligations, rights and trusts as the
Indenture Trustee or the Control Party may consider necessary or desirable. No
co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as a successor trustee under Section 6.11 and no notice to
Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 6.8. The appointment of any co-trustee or separate
trustee shall not relieve the Indenture Trustee of any of its obligations
hereunder.

 

(b) Every separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:

 

(i) all rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Indenture Trustee joining in such act), except to the
extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Indenture Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Estate or
any portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Indenture Trustee;

 

(ii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and

 

(iii) the Indenture Trustee may at any time accept the resignation of or remove
any separate trustee or co-trustee.

 

(c) Any notice, request or other writing given to the Indenture Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article VI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Indenture Trustee or
separately, as may be provided therein, subject to all the provisions of this
Indenture, specifically including every provision of this Indenture relating to
the conduct of, affecting the liability of, or affording protection to, the
Indenture Trustee. Every such instrument shall be filed with the Indenture
Trustee.

 

(d) Any separate trustee or co-trustee may at any time constitute the Indenture
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the

 

-45-



--------------------------------------------------------------------------------

Indenture Trustee, to the extent permitted by law, without the appointment of a
new or successor trustee.

 

SECTION 6.11 Eligibility; Disqualification.

 

(a) The Indenture Trustee shall, at all times, be an Eligible Institution.

 

(b) In the case of the appointment hereunder of a successor Indenture Trustee
with respect to the Notes, the Issuer, the retiring Indenture Trustee and the
successor Indenture Trustee with respect to such Notes shall execute and deliver
an amendment hereto wherein the successor Indenture Trustee shall accept such
appointment and which shall contain such provisions as shall be necessary or
desirable to transfer and confirm to, and to vest in, the successor Indenture
Trustee all the rights, powers, trusts and duties of the retiring Indenture
Trustee with respect to the Note. Upon execution and delivery of such amendment
the resignation or removal of the retiring Indenture Trustee shall become
effective to the extent provided therein.

 

SECTION 6.12 [Reserved]

 

SECTION 6.13 Representations and Warranties of Indenture Trustee. The Indenture
Trustee represents and warrants as of the Closing Date that:

 

(a) the Indenture Trustee is a New York banking corporation duly organized,
validly existing and in good standing under the laws of the State of New York,
is duly authorized and licensed under applicable laws to conduct the business it
is presently conducting and the eligibility requirements set forth in Section
6.11 are satisfied with respect to the Indenture Trustee;

 

(b) the Indenture Trustee has full power, authority and legal right to execute,
deliver and perform this Indenture and any other Basic Document to which it is a
party or is bound by, and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture;

 

(c) the execution, delivery and performance by the Indenture Trustee of this
Indenture and the other Basic Documents to which it is a party or to which it is
bound by (i) shall not violate any provision of any law or regulation governing
the banking and trust powers of the Indenture Trustee or any order, writ,
judgment or decree of any court, arbitrator, or governmental authority
applicable to the Indenture Trustee or any of its assets, (ii) shall not violate
any provision of the corporate charter or by-laws of the Indenture Trustee or
(iii) to the best of its knowledge without independent investigation, shall not
violate any provision of, or constitute, with or without notice or lapse of
time, a default under, or result in the creation or imposition of any lien on
any properties included in the Trust Estate pursuant to the provisions of any
mortgage, indenture, contract, agreement or other undertaking to which it is a
party, which violation, default or lien could reasonably be expected to have a
materially adverse effect on the Indenture Trustee’s performance or ability to
perform its duties under this Indenture or on the transactions contemplated in
this Indenture;

 

-46-



--------------------------------------------------------------------------------

(d) the execution, delivery and performance by the Indenture Trustee of this
Indenture and any other Basic Document to which it is a party or which it is
bound by shall not require the authorization, consent or approval of, the giving
of notice to, the filing or registration with, or the taking of any other action
in respect of, any governmental authority or agency regulating the banking and
corporate trust activities of the Indenture Trustee; and

 

(e) this Indenture and any other Basic Document to which the Indenture Trustee
is a party has been duly executed and delivered by the Indenture Trustee and
constitutes the legal, valid and binding agreement of the Indenture Trustee,
enforceable in accordance with its terms.

 

SECTION 6.14 Indenture Trustee May Enforce Claims Without Possession of Notes.
All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Indenture Trustee without the possession of any
of the Notes or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Indenture Trustee shall be brought in its
own name as Indenture Trustee. Any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Indenture Trustee, its agents and counsel, be for the ratable
benefit of the Insurer, the Noteholders and (only to the extent expressly
provided herein) the Registered Owners in respect of which such judgment has
been obtained.

 

SECTION 6.15 Suit for Enforcement. If an Event of Default shall occur and be
continuing, the Indenture Trustee shall (at the direction of the Control Party)
or may (with the consent of the Control Party) in each case subject to the
provisions of Section 6.1, proceed to protect and enforce its rights and the
rights of the Noteholders and the Control Party under this Indenture by a
Proceeding whether for the specific performance of any covenant or agreement
contained in this Indenture or in aid of the execution of any power granted in
this Indenture or for the enforcement of any other legal, equitable or other
remedy as the Indenture Trustee, being advised by counsel, shall deem most
effectual to protect and enforce any of the rights of the Indenture Trustee, the
Insurer or the Noteholders.

 

SECTION 6.16 Rights of the Control Party to Direct Indenture Trustee.
Notwithstanding the grant of a security interest to secure the Outstanding
Obligations for the benefit of the Beneficiaries, the Control Party shall have
the sole right to (i) direct in writing the time, method and place of conducting
any Proceeding for any remedy available to the Indenture Trustee or exercising
any trust or power conferred on the Indenture Trustee and (ii) direct all
actions or exercise rights or remedies under this Indenture, the Basic Documents
or the UCC and, by accepting the benefits of this Indenture, each Noteholder
acknowledges such statement; provided, however, that subject to Section 6.1, the
Indenture Trustee shall have the right to decline to follow any such direction
if the Indenture Trustee being advised by counsel determines that the action so
directed may not lawfully be taken, or if the Indenture Trustee in good faith
shall, by a Responsible Officer, determine that the proceedings so directed
would be illegal or subject it to personal liability or be unduly prejudicial to
the rights of Noteholders not parties to such direction; and provided, further,
that nothing in this Indenture shall impair the right of the Indenture Trustee
to take any action deemed proper by the Indenture Trustee and which is not
inconsistent with such direction by the Control Party.

 

-47-



--------------------------------------------------------------------------------

SECTION 6.17 Ambac Policy. If a Responsible Officer of the Indenture Trustee at
any time has actual knowledge that there will not be sufficient available moneys
in the Lockbox Accounts, Loan Collection Account, the Receivables Collection
Account (after giving effect to application of all funds on deposit in the
Reserve Account and all proceeds of Letter of Credit Drawings) to make (i) any
required payment of principal on the Final Scheduled Distribution Date for the
Notes or (ii) interest to the Noteholders on any Distribution Date, the
Indenture Trustee shall immediately notify the Insurer or its designee by
telephone, promptly confirmed in writing by overnight mail or facsimile
transmission, of the amount of such deficiency.

 

On each Determination Date, the Indenture Trustee shall determine from the
related Servicer’s Certificate with respect to the immediately following
Distribution Date the Insured Amount, if any. If the Indenture Trustee
determines that an Insured Amount would exist, the Indenture Trustee shall
complete a notice in the form of Exhibit A to the Ambac Policy and submit such
notice to the Insurer no later than 12:00 noon New York City time on the third
(3rd) Business Day preceding such Distribution Date as a claim for payment in an
amount equal to the Insured Amount. Upon receipt of any Insured Payment from the
Insurer, the Indenture Trustee shall deposit such amount into the Loan
Collection Account or Receivables Collection Account, as the case may be, for
distribution to the Noteholders. The Indenture Trustee shall keep a complete and
accurate record of all Ambac Policy proceeds deposited into the Loan Collection
Account or Receivables Collection Account, as the case may be, and the
allocation of such funds to payment of interest on and principal paid in respect
of any Note.

 

In addition, if a Responsible Officer of the Indenture Trustee has actual
knowledge through a written notice that any of the Noteholders have been
required to disgorge payments of principal or interest on the Note pursuant to a
final judgment by a court of competent jurisdiction that such payment
constitutes a voidable preference to such Holders within the meaning of any
applicable bankruptcy laws and in accordance with the Ambac Policy, then the
Indenture Trustee shall notify the Insurer or its designees of such fact in
accordance with the Ambac Policy, shall comply with the provisions of the Ambac
Policy to obtain payment by the Insurer of such avoided payment. Such notice
shall be in addition to the procedures set forth in the Ambac Policy for making
a claim under the Ambac Policy.

 

To the extent that the Insurer makes payments, directly or indirectly, on
account of principal of or interest on the Notes, the Insurer shall be
subrogated to the rights of the Holders of the Notes to receive distributions of
principal and interest in accordance with the terms hereof.

 

Notwithstanding any other provision of this Indenture or the other Basic
Documents, the Indenture Trustee alone shall be entitled to enforce, on behalf
of the Noteholders, the obligations of the Insurer under the Ambac Policy.

 

The parties hereto, and the Noteholders, by virtue of purchasing the Notes,
grant to the Insurer, for so long as it is the Control Party, exclusive exercise
of any right to vote or consent, or the like available to the Noteholders
hereunder, except for rights given to the Noteholders under clauses (i), (iv)
and (v) to the proviso to Section 9.2(a).

 

-48-



--------------------------------------------------------------------------------

The Indenture Trustee shall surrender the Ambac Policy to the Insurer for
cancellation upon the expiration or cancellation of the Ambac Policy in
accordance with the terms thereof or upon satisfaction of the conditions
specified in Section 4.1(a) other than termination and return of the Ambac
Policy.

 

ARTICLE VII

 

NOTEHOLDERS’ LISTS AND REPORTS

 

SECTION 7.1 Issuer To Furnish Indenture Trustee Names and Addresses of
Noteholders. The Issuer shall furnish or cause to be furnished by the Servicer
to the Indenture Trustee (a) not more than five days before each Distribution
Date, a list, in such form as the Indenture Trustee may reasonably require, of
the names and addresses of the Holders of Notes as of the close of business on
the Record Date, and (b) at such other times as the Indenture Trustee may
request in writing, within 14 days after receipt by the Issuer of any such
request, a list of similar form and content as of a date not more than 10 days
prior to the time such list is furnished; provided, however, that so long as the
Indenture Trustee is the Note Registrar, no such list shall be required to be
furnished. In addition, so long as the Ambac Policy is outstanding, the
Indenture Trustee, upon written request of the Insurer, shall furnish to the
Insurer a copy of the list of Noteholders.

 

SECTION 7.2 Preservation of Information, Communications to Noteholders.

 

(a) The Indenture Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Holders of Notes contained in the
most recent list furnished to the Indenture Trustee as provided in Section 7.1
and the names and addresses of Holders of Notes received by the Indenture
Trustee in its capacity as Note Registrar. The Indenture Trustee may destroy any
list furnished to it as provided in such Section 7.1 upon receipt of a new list
so furnished.

 

SECTION 7.3 Reports by Indenture Trustee. Not later than 3:00 p.m. New York City
time on each Business Day, the Indenture Trustee shall provide the Servicer, the
Control Party, the Noteholders and ALS (if ALS is not the Servicer) with a
written report which shall indicate (i) the total Collections received in the
Receivables Collection Account in respect of the Receivables on such Business
Day, (ii) the deposit to the Carrying Cost Account required pursuant to Section
6.04 of the Pooling and Servicing Agreement on such Business Day and (iii) the
amount of each disbursement to be made pursuant to Section 8.2(d) to occur on
the next Business Day from such Collections.

 

On each Distribution Date, the Indenture Trustee shall include with each payment
to each Noteholder and to the Insurer a copy of the Servicer’s Certificate.

 

ARTICLE VIII

 

ACCOUNTS, DISBURSEMENTS AND RELEASES

 

SECTION 8.1 Collection of Money. Except as otherwise expressly provided herein,
the Indenture Trustee may demand payment or delivery of, and shall receive and
collect,

 

-49-



--------------------------------------------------------------------------------

directly and without intervention or assistance of any fiscal agent or other
intermediary, all money and other property payable to or receivable by the
Indenture Trustee pursuant to this Indenture. The Indenture Trustee shall apply
all such money received by it as provided in this Indenture and the Pooling and
Servicing Agreement and the other Basic Documents. Except as otherwise expressly
provided in this Indenture or in Article III of the Pooling and Servicing
Agreement, if any default occurs in the making of any payment or performance
under any agreement or instrument that is part of the Trust Estate, the
Indenture Trustee shall (at the direction of the Control Party) or may (with the
consent of the Control Party) take such action as may be appropriate to enforce
such payment or performance, including the institution and prosecution of
appropriate Proceedings. Any such action shall be without prejudice to any right
to claim an Event of Default under this Indenture and any right to proceed
thereafter as provided in Article V.

 

SECTION 8.2 Designated Accounts; Payments.

 

(a) On or prior to the Closing Date, the Issuer shall cause the Servicer to
establish and maintain, in the name of the Indenture Trustee, for the benefit of
the Beneficiaries, the Designated Accounts and the Lockbox Accounts as provided
in Articles IV and V of the Pooling and Servicing Agreement.

 

(b) On or prior to each Determination Date, the Issuer shall cause the Servicer
to make the calculations as provided in the Servicer’s Certificate.

 

(c) On each Distribution Date on which no Event of Default or Rapid Amortization
Event is then continuing, the Indenture Trustee, based on the Servicer’s
Certificate prepared by the Servicer (and if no Servicer’s Certificate is
provided, at the direction of the Control Party), shall distribute the Equipment
Loan Available Amount from amounts on deposit in the Loan Collection Account to
the following Persons in the following order of priority:

 

(1) to the Servicer the amount of any Collections consisting of late fees,
financing charges and similar charges;

 

(2) to the Servicer, the Servicer Advance Reimbursement Amount (for Servicer
Advances made in respect of the Loans) and any accrued but previously
unreimbursed Servicer Advance Reimbursement Amount (for Servicer Advances made
in respect of the Loans) from any previous Distribution Dates;

 

(3) to the Servicer, the Servicing Fee and any accrued but previously unpaid
Servicing Fee, owing from any previous Distribution Dates;

 

(4) to the Indenture Trustee, the Indenture Trustee Fee (to the extent not
previously paid by the Servicer) and any accrued but previously unpaid Indenture
Trustee Fees owing from any previous Distribution Dates;

 

(5) to the Custodian, the Custodian Fee (to the extent not previously paid by
the Servicer) and any accrued but previously unpaid Custodian Fees owing from
any previous Distribution Dates;

 

-50-



--------------------------------------------------------------------------------

(6) to the Back-up Servicer, the Back-up Servicer Fee (to the extent not
previously paid by the Servicer) and any accrued but previously unpaid Back-up
Servicer Fees owing from any previous Distribution Dates;

 

(7) to the Owner Trustee, the Owner Trustee Fee (to the extent not previously
paid by the Servicer) and any accrued but previously unpaid Owner Trustee Fees
owing from any previous Distribution Dates;

 

(8) to the extent not paid by the Servicer, to the Insurer, the Indenture
Trustee, the Back-up Servicer, the Custodian and the Owner Trustee, payment of
unpaid reimbursable expenses and indemnities limited to no more than $50,000 on
a cumulative basis for each such person accrued following the Closing Date;

 

(9) to the Insurer, the Premium and Insurer Unused Facility Fee due on the
current Distribution Date and any accrued but previously unpaid Premium or
Insurer Unused Facility Fee owing from any previous Distribution Dates;

 

(10) to each Equipment Loan Noteholder for payment on, a pro rata basis of, the
Equipment Loan Note Interest Payment and the Equipment Unused Facility Fee due
and owing on such Distribution Date and the payment, on a pro rata basis, of any
accrued but previously unpaid Equipment Loan Note Interest Payment or Equipment
Unused Facility Fee from any previous Distribution Dates;

 

(11) to the Insurer for reimbursement of any interest draws made under the Ambac
Policy, plus any accrued interest thereon and any accrued but previously
unreimbursed interest draws made under the Ambac Policy, plus any accrued
interest thereon, from any previous Distribution Date;

 

(12) to the Equipment Loan Noteholders, the sum of (A) Principal Distributable
Amount, plus (B) to the extent a Loan Borrowing Base Shortfall exists after the
application of such principal payment in clause (A), any amounts necessary to
reduce the principal balance of the Equipment Loan Notes to an amount equal to
the Equipment Loan Borrowing Base from the remaining Equipment Loan Available
Amount and then from amounts described in Section 8.2(h) hereof;

 

(13) to the Reserve Account, until the amount on deposit therein is equal to the
Equipment Loan Reserve Requirement;

 

(14) to the Insurer for payment of any outstanding indemnities and any accrued
but previously unpaid outstanding indemnities owing from any previous
Distribution Dates;

 

(15) to each Equipment Noteholder for payment of all NPA Indemnified Amounts and
other indemnities due and owing to such Equipment Noteholders and any accrued
but previously unpaid NPA Indemnified Amounts and other indemnities due and
owing to such Equipment Noteholder from any previous Distribution Dates;

 

-51-



--------------------------------------------------------------------------------

(16) first, to the Receivables Collection Account or Carrying Cost Account, as
the case may be for application to payments of interest, principal or any other
amounts to be paid from the Receivables Collection Account to the extent of any
shortfall in such amounts and second, to the Reserve Account until the amount on
deposit therein is equal to the Reserve Account Required Amount; and

 

(17) so long as no Rapid Amortization Event or Event of Default has occurred
that is continuing, any remaining amounts, released to the Issuer or its
designee.

 

(d) (A) On each Business Day on which no Rapid Amortization Event is then
continuing, the Indenture Trustee shall distribute all amounts on deposit in the
Receivables Collection Account (excluding the amounts reserved in the Carrying
Cost Account and the deposit thereto on such date pursuant to Section 6.04 of
the Pooling and Servicing Agreement) to each Receivables Noteholder for payment,
on a pro rata basis, of such Receivables Noteholder’s then unpaid principal
balance of the Receivables Note until such Receivables Note is paid in full.

 

(B) On each Business Day on which a Rapid Amortization Event is then continuing,
the Indenture Trustee shall distribute all amounts on deposit in the Receivables
Collection Account (excluding the amounts reserved in the Carrying Cost Account
and the deposit thereto on such date pursuant to Section 6.04 of the Pooling and
Servicing Agreement) to the following Persons in the following order of
priority:

 

(1) to the extent not paid by the Servicer, to the Insurer, the Indenture
Trustee, the Back-up Servicer and the Owner Trustee, payment of unpaid
reimbursable expenses and indemnities, limited to no more than $50,000 on a
cumulative basis for each such person, accrued following the Closing Date;

 

(2) to each Receivables Noteholder for payment, on a pro rata basis, of such
Receivables Noteholder’s then unpaid principal balance of the Receivables Note
until such Receivables Note is paid in full;

 

(3) to the Insurer for reimbursement of any interest draws made under the Ambac
Policy, plus any accrued interest thereon and any accrued but previously
unreimbursed interest draws made under the Ambac Policy, plus any accrued
interest thereon, from any previous Distribution Dates; and

 

(4) any remaining amount shall be treated as disbursed in accordance with the
provisions of Section 8.2(e).

 

(e) On each Distribution Date, the Indenture Trustee, based on the Servicer’s
Certificate prepared by the Servicer, shall distribute all amounts reserved in
the Carrying Cost Account (sub-account of the Receivables Collection Account) to
the following Persons in the following order of priority:

 

(1) to the Servicer, the amount of any Collections consisting of late fees,
financing charges and similar charges;

 

-52-



--------------------------------------------------------------------------------

(2) to the Servicer, the Servicing Fee and any accrued but previously unpaid
Servicing Fee, owing from any previous Distribution Dates;

 

(3) to the Indenture Trustee, the Indenture Trustee Fee (to the extent not
previously paid by the Servicer) and any accrued but previously unpaid Indenture
Trustee Fees owing from any previous Distribution Dates;

 

(4) to the Back-up Servicer, the Back-up Servicer Fee (to the extent not
previously paid by the Servicer) and any accrued but previously unpaid Back-up
Servicer Fees owing from any previous Distribution Dates;

 

(5) to the Owner Trustee, the Owner Trustee Fee (to the extent not previously
paid by the Servicer) and any accrued but previously unpaid Owner Trustee Fees
owing from any previous Distribution Dates;

 

(6) to the extent not paid by the Servicer, to the Insurer, the Indenture
Trustee, the Back-up Servicer and the Owner Trustee, payment of unpaid
reimbursable expenses and indemnities, limited to no more than $50,000 on a
cumulative basis for each such person, accrued following the Closing Date;

 

(7) to the Insurer, the Premium and the Insurer Unused Facility Fee due on the
current Distribution Date and any accrued but previously unpaid Premium and
Insurer Unused Facility Fee owing from any previous Distribution Dates;

 

(8) to each Receivable Noteholder, the Receivables Note Interest Payment and the
Receivables Unused Facility Fee due on such Distribution Date and for the
payment of any accrued but previously unpaid Receivables Note Interest Payment
or Receivables Unused Facility Fee owing to such Receivables Noteholder from any
previous Distribution Dates;

 

(9) to the Insurer for reimbursement of any interest draws made under the Ambac
Policy, plus any accrued interest thereon and any accrued but previously
unreimbursed interest draws made under the Ambac Policy, plus any accrued
interest thereon, from any previous Distribution Dates;

 

(10) to the Reserve Account, until the amount on deposit therein is equal to the
Receivables Reserve Requirement;

 

(11) to each Receivables Noteholder for payment of such Receivables Noteholder’s
then outstanding principal balance of the Receivables Note until such
Receivables Note is paid in full;

 

(12) to the Insurer for reimbursement for any prior draws on the Ambac Policy
for which the Insurer has not been reimbursed previously and interest on such
amounts as provided in the Ambac Insurance Agreement, and any other unpaid
Reimbursement Amounts or other amounts owed to the Insurer;

 

-53-



--------------------------------------------------------------------------------

(13) to each Receivables Noteholder for payment of Default Interest relating to
the Receivables Notes;

 

(14) to each Receivables Noteholder for payment of all NPA Indemnified Amounts
and other indemnities due and owing to such Noteholder and any accrued but
previously unpaid NPA Indemnified Amounts and other indemnities due and owing to
such Receivables Noteholder from any previous Distribution Dates;

 

(15) first, to the Loan Collection Account for application to payments of
interest, principal or any other amounts to be paid from the Loan Collection
Account to the extent of any shortfall in such amounts and second, to the
Reserve Account until the amount on deposit therein is equal to the Reserve
Account Required Amount; and

 

(16) so long as no Rapid Amortization Event or Event of Default has occurred
that is continuing, any remaining amounts, released to the Issuer or its
designee; and at all other times, to the Loan Collection Account for payment of
all amounts owing pursuant to Section 8.2(f).

 

(f) On each Distribution Date on which an Event of Default or Rapid Amortization
Event is then continuing, the Indenture Trustee shall distribute the Equipment
Loan Available Amount from amounts on deposit in the Loan Collection Account to
the following Persons in the following order of priority:

 

(1) to the Servicer, the amount of any Collections consisting of late fees,
financing charges and similar charges;

 

(2) to the Servicer, the Servicer Advance Reimbursement Amount (for Servicer
Advances made in respect of the Loans) and any accrued but previously
unreimbursed Servicer Advance Reimbursement Amount (for Servicer Advances made
in respect of the Loans) from any previous Distribution Dates;

 

(3) to the Servicer, the Servicing Fee and any accrued but previously unpaid
Servicing Fee, owing from any previous Distribution Dates;

 

(4) to the Indenture Trustee, the Indenture Trustee Fee (to the extent not
previously paid by the Servicer) and any accrued but previously unpaid Indenture
Trustee Fees owing from any previous Distribution Dates;

 

(5) to the Custodian, the Custodian Fee (to the extent not previously paid by
the Servicer) and any accrued but previously unpaid Custodian Fees owing from
any previous Distribution Dates;

 

(6) to the Back-up Servicer for payment of the Back-up Servicer Fee (to the
extent not previously paid by the Servicer) and any accrued but previously
unpaid Back-up Servicer Fees owing from any previous Distribution Dates;

 

-54-



--------------------------------------------------------------------------------

(7) to the Owner Trustee, the Owner Trustee Fee (to the extent not previously
paid by the Servicer) and any accrued but previously unpaid Owner Trustee Fees
owing from any previous Distribution Dates;

 

(8) to the extent not paid by the Servicer, to the Insurer, the Indenture
Trustee, the Back-up Servicer, the Custodian and the Owner Trustee, payment of
unpaid reimbursable expenses and indemnities, limited to no more than $50,000 on
a cumulative basis for each such person, accrued following the Closing Date;

 

(9) to the Insurer for payment of the Premium and the Insurer Unused Facility
Fee due for the current Distribution Dates and any accrued but previously unpaid
Premium and the Insurer Unused Facility Fee owing from any previous Distribution
Dates;

 

(10) to each Equipment Noteholder for payment, on a pro rata basis, of the
Equipment Loan Note Interest Payment (excluding any Default Interest) due on
such Distribution Date and the Equipment Unused Facility Fee and for the
payment, on a pro rata basis, of any accrued but previously unpaid Equipment
Loan Note Interest Payment (excluding any Default Interest) and the Equipment
Unused Facility Fee owing from previous Distribution Dates;

 

(11) to the Insurer for reimbursement of any draws made under the Ambac Policy
in respect of interest, plus any accrued interest thereon and any accrued but
previously unreimbursed interest draws made under the Ambac Policy, plus any
accrued interest thereon, from any previous Distribution Dates;

 

(12) to each Equipment Noteholder for payment, on a pro rata basis, of such
Equipment Noteholder’s then unpaid principal balance of the Equipment Notes
until paid in full;

 

(13) to the Insurer for reimbursement for any prior draws on the Ambac Policy
for which the Insurer has not been reimbursed previously and interest on such
amounts as provided in the Ambac Insurance Agreement, and any other unpaid
Reimbursement Amounts or other amounts owed to the Insurer;

 

(14) to each Equipment Noteholder for payment of Default Interest relating to
the Equipment Notes;

 

(15) to each Equipment Noteholder for payment of all NPA Indemnified Amounts and
other indemnities due and owing to such Noteholder and any accrued but
previously unpaid NPA Indemnified Amounts and other indemnities due and owing to
such Equipment Noteholder from any previous Distribution Dates; and

 

(16) to the Receivables Collection Account for application to payments of
interest, principal or any other amounts to be paid from the Receivables
Collection Account to the extent of any shortfall in such amounts; and

 

-55-



--------------------------------------------------------------------------------

(17) following payment in full of all Outstanding Obligations, any remaining
amounts, released to the Issuer or its designee.

 

(g) The Indenture Trustee Fees, Servicing Fees, Custodial Fees, Back-up Servicer
Fees, Owner Trustee Fees, Premium, Insurer Unused Facility Fee, Default
Interest, reimbursed expenses and indemnities, and unreimbursed interest draws
on the Ambac Policy, NPA Indemnified Amounts and other unreimbursed indemnities
due and owing to each Noteholder shall be apportioned between the Receivables
Notes and Equipment Notes on a pro rata basis, based upon the relative
outstanding principal balance of the Equipment Notes and the Receivables Notes.

 

(h) If on any Distribution Date:

 

(1) the Equipment Loan Available Amount or Receivables Available Amount, as the
case may be, are insufficient to make the entire distributions in respect of the
Equipment Loan Note Interest Payment and/or the Receivables Note Interest
Payment;

 

(2) an Equipment Loan Borrowing Base Shortfall would exist after giving effect
to payments pursuant to clause (12) of Section 8.2(c);

 

(3) a Receivables Borrowing Base Shortfall would exist after giving effect to
payments pursuant to clause (11) of Section 8.2(e);

 

(4) an Equipment Loan Borrowing Base Shortfall would exist after giving effect
to payments pursuant to clause (12) of Section 8.2(f), or

 

(5) if such Distribution Date is also the Final Scheduled Distribution Date and
the Notes will not have been paid in full on such date;

 

then the Indenture Trustee shall withdraw available funds from the Reserve
Account to the extent available and necessary to make such payment of interest
or principal or remedy such shortfalls and shall apply those funds to such
payment of interest or principal or remedy such shortfalls; provided, however,
that if there are insufficient funds to make all such payments of interest or
principal or remedy such shortfall, as the case may be, then the amount then on
deposit in the Reserve Account shall be allocated between the Equipment Notes on
the one hand and the Receivables Notes on the other hand in accordance with
Section 8.7 hereof. In addition, upon or at any time following the occurrence of
an Event of Default, the Indenture Trustee shall (as and when directed to do so
by the Control Party) withdraw such amount from the Reserve Account as the
Control Party shall direct and apply such funds to the payment of principal and
interest as provided in this Section 8.2; provided, however, that if there are
insufficient funds to make all such payments of interest or principal, as the
case may be, then the amount then on deposit in the Reserve Account shall be
allocated between the Equipment Notes on the one hand and the Receivables Notes
on the other hand in accordance with Section 8.7 hereof.

 

In the event that the available funds in the Reserve Account are insufficient to
complete all such payments of interest or principal or remedy such shortfalls as
the case may be, the Indenture Trustee will draw, in accordance with Section
3.27, on the Letters of Credit to the extent of such

 

-56-



--------------------------------------------------------------------------------

shortfall. In addition, upon or at any time following the occurrence of an Event
of Default, the Indenture Trustee, as and when directed to do so by the Control
Party, shall draw on the Letters of Credit to the extent of the remaining
Available Drawing Amount and apply the funds drawn from the Letters of Credit to
the payment of principal or interest; provided, however, that if there are
insufficient funds to make all such payments of interest or principal, as the
case may be, then the Available Drawing Amount shall be allocated between the
Equipment Notes on the one hand and the Receivables Notes on the other hand in
accordance with Section 8.7 hereof.

 

(i) The Issuer hereby instructs the Indenture Trustee to make any payments owing
to the Issuer directly to the Registered Owners of the Issuer unless and until
the Indenture Trustee has received further instructions from the Paying Agent of
the Issuer.

 

SECTION 8.3 General Provisions Regarding Accounts.

 

(a) Subject to Section 6.1(c), the Indenture Trustee shall not in any way be
held liable by reason of any insufficiency in any of the Designated Accounts
resulting from any loss on any Eligible Investment included therein except for
losses attributable to the Indenture Trustee’s failure to make payments on such
Eligible Investments issued by the Indenture Trustee, in its commercial capacity
as principal obligor and not as trustee, in accordance with their terms.

 

(b) If (i) the Servicer shall have failed to give investment directions for any
funds on deposit in the Designated Accounts to the Indenture Trustee by 11:00
a.m. New York City time (or such other time as may be agreed by the Servicer and
the Indenture Trustee) on any Business Day; or (ii) an Event of Default shall
have occurred and be continuing with respect to the Notes but the Notes shall
not have been declared due and payable pursuant to Section 5.2(a), or, if such
Notes shall have been declared due and payable following an Event of Default,
but amounts collected or receivable from the Trust Estate are being applied in
accordance with Section 5.5 as if there had not been such a declaration; then
the Indenture Trustee shall, to the fullest extent practicable, invest and
reinvest funds in the Designated Accounts in one or more Eligible Investments of
the type described in clause (d) of the definition of Eligible Investments.

 

SECTION 8.4 Release of Trust Estate.

 

(a) Subject to the payment of its fees and expenses pursuant to Section 6.7, the
Indenture Trustee (x) shall (at the direction of the Control Party) or may (with
the consent of the Control Party) and (y) when required by the provisions of
this Indenture, execute instruments to release property in the Trust Estate from
the lien of this Indenture, or convey the Indenture Trustee’s interest in the
same, solely in accordance with the express provisions of this Indenture. No
party relying upon an instrument executed by the Indenture Trustee as provided
in this Article VIII shall be bound to ascertain the Indenture Trustee’s
authority, inquire into the satisfaction of any conditions precedent or see to
the application of any monies.

 

(b) The Indenture Trustee shall, at such time as there are no Notes Outstanding
and all sums due to the Insurer under the Indenture, the Insurance Agreement and
the Ambac Policy, and to the Indenture Trustee pursuant to Section 6.7 have been
paid, and the Ambac Policy has been canceled, notify the Issuer and the Insurer
thereof in writing and upon receipt of an Issuer Request, release any remaining
portion of the Trust Estate that secured the

 

-57-



--------------------------------------------------------------------------------

Notes and the Insurer from the lien of this Indenture and release to the Issuer
or any other Person entitled thereto any funds then on deposit in the Designated
Accounts.

 

SECTION 8.5 Opinion of Counsel. The Indenture Trustee and the Insurer shall
receive at least seven days’ notice when the Indenture Trustee is requested by
the Issuer to take any action pursuant to Section 8.4(a), accompanied by copies
of any instruments involved, and the Indenture Trustee shall also receive as a
condition to such action, an Opinion of Counsel, in form and substance
satisfactory to the Indenture Trustee and the Control Party, stating the legal
effect of any such action, outlining the steps required to complete the same,
and concluding that all conditions precedent to the taking of such action have
been complied with and such action shall not materially and adversely impair the
security for the Notes or the rights of the Insurer or the Noteholders in
contravention of the provisions of this Indenture or any of the Basic Documents;
provided, however, that such Opinion of Counsel shall not be required to express
an opinion as to the fair value of the Trust Estate. Counsel rendering any such
opinion may rely, without independent investigation, on the accuracy and
validity of any instrument delivered to the Indenture Trustee in connection with
any such action.

 

SECTION 8.6 Additional Payments to Indenture. The Issuer shall pay to the
Indenture Trustee and the Insurer, solely from funds when, if and to the extent
available for such purpose pursuant to Section 8.2, any amounts payable to such
Person pursuant to Section 8.01 of the Pooling and Servicing Agreement and not
so paid within 45 days of the date required.

 

SECTION 8.7 Attribution of Reserve Account and Letters of Credit to Notes.

 

(a) The Equipment Loan LC Amount and Receivables LC Amount, as applicable, shall
be in an amount equal to the product of (x) the Available Drawing Amount and (y)
a fraction, the numerator of which is equal to the Equipment Loan Collateral
Value (in the case of the Equipment Loan LC Amount) and the Receivables
Collateral Value (in the case of the Receivables LC Amount) and the denominator
of which is equal to the sum of the Receivables Collateral Value and the
Equipment Collateral Value.

 

(b) The amount then on deposit in the Reserve Account to be attributed to the
Equipment Notes and the Receivables Notes, as applicable, shall be in amount
equal to the product of (x) the amount then on deposit in the Reserve Account
and (y) a fraction, the numerator of which is equal to the Equipment Loan
Collateral Value (in the case of the attribution amounts to the Equipment Notes)
and the Receivables Collateral Value (in the case of the attribution of amounts
to the Receivables Notes) and the denominator of which is equal to the sum of
the Equipment Loan Collateral Value and the Receivables Collateral Value.

 

ARTICLE IX

 

AMENDMENTS

 

SECTION 9.1 Amendments Without Consent of Noteholders.

 

(a) Without the consent of the Holders of any Notes but with prior notice to the
Rating Agencies and, the prior written consent of the Insurer, the Control Party
and the Indenture Trustee, when authorized by an Issuer Order, at any time and
from time to time, may

 

-58-



--------------------------------------------------------------------------------

amend the Indenture, in form satisfactory to the Indenture Trustee, for any of
the following purposes:

 

(i) to correct or amplify the description of any property at any time subject to
the lien of this Indenture, or better to assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the lien
of this Indenture, or to subject additional property to the lien of this
Indenture;

 

(ii) to evidence the succession, in compliance with Section 3.10 and the
applicable provisions hereof, of another Person to the Issuer, and the
assumption by any such successor of the covenants of the Issuer contained herein
and in the Notes;

 

(iii) to add to the covenants of the Issuer for the benefit of the Noteholders,
or to surrender any right or power herein conferred upon the Issuer;

 

(iv) to convey, transfer, assign, mortgage or pledge any property to or with the
Indenture Trustee;

 

(v) to cure any ambiguity or to correct or supplement any provision herein or in
any amendment which may be inconsistent with any other provision herein, in any
amendment or in any other Basic Document;

 

(vi) to evidence and provide for the acceptance of the appointment in compliance
with Article VI by a successor or additional Indenture Trustee with respect to
the Notes or any class thereof and to add to or change any of the provisions of
this Indenture as shall be necessary to facilitate the administration of the
trusts hereunder by more than one trustee, pursuant to the requirements of
Article VI; or

 

(vii) to modify, eliminate or add to the provisions of this Indenture to such
extent as shall be necessary to effect the qualification of this Indenture under
the TIA, if applicable, or under any similar federal statute hereafter enacted
to the extent required by the TIA, if applicable, or such statute and to add to
this Indenture such other provisions as may be expressly required by the TIA, if
applicable, or such act, and the Indenture Trustee is hereby authorized to join
in the execution of any such amendment and to make any further appropriate
agreements and stipulations that may be therein contained.

 

(b) The Issuer and the Indenture Trustee, when authorized by an Issuer Order,
may, also without the consent of any of the Noteholders but with satisfaction of
the Rating Agency Condition and the prior written consent of the Control Party,
at any time and from time to time enter into one or more amendments or
supplements hereto or may waive any of the provisions hereof for the purpose of
adding any provisions to, changing in any manner, or eliminating any of the
provisions of, this Indenture or modifying in any manner the rights of the
Noteholders or the Insurer under this Indenture; provided, however, that any
such action shall not, as evidenced by an Officer’s Certificate from the
Servicer, have the effect described in the proviso to Section 9.2(a).

 

-59-



--------------------------------------------------------------------------------

SECTION 9.2 Amendments With Consent of Noteholders; Waivers.

 

(a) The Issuer and the Indenture Trustee, when authorized by an Issuer Order,
also may, with prior notice to the Rating Agencies (with a copy to the
Noteholders) and with the prior written consent of the Control Party, by Act of
the Control Party delivered to the Issuer and the Indenture Trustee, amend the
Indenture or waive any of the provisions thereof for the purpose of adding any
provisions to, changing in any manner, or eliminating any of the provisions of,
this Indenture or modifying in any manner the rights of the Noteholders under
this Indenture; provided, however, that without limiting any rights the Control
Party may have with respect thereto, no such amendment shall, without the
consent of the Holder of each Outstanding Note affected thereby:

 

(i) change the due date of any installment of principal of or interest on any
Note, or reduce the principal amount thereof or the interest rate applicable
thereto (including by any amendment which affects the calculation of the amount
of any payment of interest or principal due on any Note on any Distribution
Date) or the Redemption Price with respect thereto, change any place of payment
where, or the coin or currency in which, any Note or any interest thereon is
payable, or impair the right to institute suit for the enforcement of the
provisions of this Indenture requiring the application of funds available
therefor, as provided in Article V, to the payment of any such amount due on the
Notes on or after the respective due dates thereof (or, in the case of
redemption, on or after the Redemption Date);

 

(ii) reduce the percentage of the Outstanding Amount of the Notes, the consent
of the Holders of which is required for (a) any such amendment, (b) any waiver
of compliance with certain provisions of this Indenture, certain defaults
hereunder and their consequences as provided for in this Indenture or (c) any
action described in Sections 3.7(e), 5.2, 5.6, 5.12(a), 6.8, or 6.16;

 

(iii) modify or alter the provisions of the proviso to the definition of the
terms “Outstanding,” “Equipment Loan Borrowing Base,” “Receivables Borrowing
Base,” “Equipment Loan Availability,” “Receivables Availability,” “Equipment
Loan Advance Rate,” or any of the defined terms necessary (but only to the
extent necessary) for the interpretation of such terms;

 

(iv) reduce the percentage of the Outstanding Amount of the Notes required to
direct the Indenture Trustee to sell or liquidate the Trust Estate pursuant to
Section 5.4 if the proceeds of such sale would be insufficient to pay the
principal amount of and accrued but unpaid interest on the Outstanding Notes;

 

(v) modify any provision of this Section 9.2 to decrease the required minimum
percentage necessary to approve any amendments to any provisions of this
Indenture or any of the Basic Documents; or

 

(vi) permit the creation of any Lien ranking prior to or on a parity with the
lien of this Indenture with respect to any material part of the Trust Estate or,
except as otherwise permitted or contemplated herein or in any other Basic
Document, terminate the lien of this Indenture on any material property at any
time subject to the lien of this Indenture or deprive the Holder of any Note of
any material portion of the security

 

-60-



--------------------------------------------------------------------------------

afforded by the lien of this Indenture to the extent such noteholder consent is
required under this Indenture.

 

(b) The Indenture Trustee shall determine whether or not any Notes would be
affected (such that the consent of each Noteholder would be required) by any
amendment proposed pursuant to this Section 9.2 and any such determination shall
be conclusive and binding upon all of the Noteholders, whether authenticated and
delivered thereunder before or after the date upon which such amendment becomes
effective. The Indenture Trustee shall not be liable for any such determination
made in good faith.

 

(c) It shall be sufficient as an Act of the Control Party if the Control Party
approves the substance and the form of any proposed amendment.

 

(d) Promptly after the execution by the Issuer and the Indenture Trustee of any
amendment or waiver in accordance with this Section 9.2, the Indenture Trustee
shall mail to the Insurer and the Noteholders to which such amendment relates
(with a copy to the Noteholders) a notice setting forth in general terms the
substance of such amendment. Any failure of the Indenture Trustee to mail such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such amendment.

 

(e) The Control Party may, by one or more instruments in writing to the
Indenture Trustee, waive any Event of Default hereunder and its consequences,
except a continuing Event of Default:

 

(i) in respect of the payment of the principal or of interest on any Note (which
may only be waived by the Holder of such Note), or

 

(ii) in respect of a covenant or provision hereof which under Article IX cannot
be modified or amended without the consent of the Holder of each Note
outstanding affected (which only may be waived by the Holders of all Notes
outstanding affected).

 

Upon any such waiver, such Event of Default shall cease to exist and shall be
deemed to have been cured, for every purpose of this Indenture; but no such
waiver shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.

 

SECTION 9.3 Execution of Amendments or Waivers. In executing, or permitting the
additional trusts created by, any amendment or waiver permitted by this Article
IX or the modifications thereby of the trusts created by this Indenture, the
Indenture Trustee and the Control Party shall be entitled to receive, and
subject to Sections 6.1 and 6.2 (with respect to the Indenture Trustee), shall
be fully protected in relying upon, an Opinion of Counsel and Officer’s
Certificate stating that the execution of such amendment is authorized or
permitted by this Indenture and that all conditions precedent to such execution
have been satisfied. The Indenture Trustee may, but shall not be obligated to,
enter into any such amendment that affects the Indenture Trustee’s own rights,
duties, liabilities or immunities under this Indenture or otherwise.

 

SECTION 9.4 Effect of Amendments or Waivers. Upon the execution of any amendment
or waiver pursuant to the provisions hereof, this Indenture shall be and be
deemed to

 

-61-



--------------------------------------------------------------------------------

be modified and amended in accordance therewith with respect to the Notes
affected thereby, and the respective rights, limitations of rights, obligations,
duties, liabilities and immunities under this Indenture of the Indenture
Trustee, the Issuer, the Insurer and the Noteholders shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modifications, waivers and amendments, and all the terms and conditions of any
such amendment shall be and be deemed to be part of the terms and conditions of
this Indenture for any and all purposes.

 

SECTION 9.5 [Reserved]

 

SECTION 9.6 Reference in Notes to Amendments and Waivers. Notes authenticated
and delivered after the execution of any amendment pursuant to this Article IX
may, and if required by the Indenture Trustee shall, bear a notation in form
approved by the Indenture Trustee as to any matter provided for in such
amendment. If the Issuer or the Indenture Trustee shall so determine, new Notes
so modified as to conform, in the opinion of the Indenture Trustee and the
Issuer, to any such amendment may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes of the same class.

 

ARTICLE X

 

REDEMPTION OF NOTES

 

SECTION 10.1 Redemption.

 

(a) The Notes are subject to redemption upon the exercise by the Servicer of its
option to purchase the Equipment Loans, related assets and Receivables pursuant
to Section 10.01 of the Pooling and Servicing Agreement. The purchase price for
the Notes to be redeemed shall be equal to the applicable Redemption Price. The
Issuer shall furnish the Control Party and the Rating Agencies notice of such
redemption. If the Notes are to be redeemed pursuant to this Section 10.1(a),
the Issuer shall furnish notice thereof to the Indenture Trustee not later than
30 days prior to the Redemption Date and the Issuer shall deposit into the Loan
Collection Account, at least one (1) Business Day before the Redemption Date,
the aggregate Redemption Price of the Notes to be redeemed and all other amounts
required to be paid pursuant to Section 10.01 of the Pooling and Servicing
Agreement, whereupon all such Notes shall be due and payable on the Redemption
Date.

 

(b) [Reserved]

 

(c) Within sixty days after the redemption in full pursuant to this Section
10.1, the Indenture Trustee shall provide each of the Rating Agencies and the
Control Party with written notice stating that all of such Notes have been
redeemed.

 

SECTION 10.2 Form of Redemption Notice.

 

(a) Notice of redemption of the Notes under Section 10.1(a) shall be given by
the Indenture Trustee by first-class mail, postage prepaid, mailed not less than
ten days prior to

 

-62-



--------------------------------------------------------------------------------

the applicable Redemption Date to each Holder of the Notes of record,
respectively, at such Noteholder’s address appearing in the Note Register, with
a copy to the Control Party.

 

(b) All notices of redemption shall state:

 

(i) the Redemption Date;

 

(ii) the Redemption Price; and

 

(iii) the place where Notes are to be surrendered for payment of the Redemption
Price (which shall be the Agency Office of the Indenture Trustee to be
maintained as provided in Section 3.2).

 

(c) Notice of redemption of the Notes shall be given by the Indenture Trustee in
the name and at the expense of the Issuer. Failure to give notice of redemption,
or any defect therein, to any Holder of any Note to be redeemed shall not impair
or affect the validity of the redemption of any other Note to be redeemed.

 

SECTION 10.3 Notes Payable on Redemption Date. The Notes to be redeemed shall,
following notice of redemption as required by Section 10.2, on the Redemption
Date cease to be Outstanding for purposes of this Indenture and shall thereafter
represent only the right to receive the applicable Redemption Price and (unless
the Issuer shall default in the payment of such Redemption Price) no interest
shall accrue on such Redemption Price for any period after the date to which
accrued interest is calculated for purposes of calculating such Redemption
Price.

 

ARTICLE XI

 

SATISFACTION AND DISCHARGE

 

SECTION 11.1 Satisfaction and Discharge of Indenture. This Indenture shall cease
to be of further effect with respect to the Notes and the Insurer except as to:
(i) rights of registration of transfer and exchange; (ii) substitution of
mutilated, destroyed, lost or stolen Notes; (iii) rights of Noteholders to
receive payments of principal thereof and interest thereon and the rights of the
Insurer to receive any premium or reimbursement under the Ambac Policy and the
Insurance Agreement; (iv) Sections 3.2, 3.3, 3.4, 3.5, 3.7, 3.8, 3.10, 3.11,
3.12, 3.13, 3.14, 3.16, 3.19, 3.20, 3.21 and 3.24; (v) the rights, obligations
and immunities of the Indenture Trustee and the Insurer hereunder (including the
rights of the Indenture Trustee and the Insurer under Section 6.7 and the
obligations of the Indenture Trustee under Sections 11.2 and 11.4); and (vi) the
rights of Noteholders and the Insurer as beneficiaries hereof with respect to
the property so deposited with the Indenture Trustee payable to all or any of
them, and the Indenture Trustee, on demand of and at the expense of the Issuer,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture with respect to the Notes, if:

 

(a) either:

 

(1) all Notes theretofore authenticated and delivered (other than (A) Notes that
have been destroyed, lost or stolen and that have been replaced or paid as
provided in Section 2.5 and (B) Notes for whose payment money has theretofore
been deposited in trust or segregated and held in trust by the Issuer and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 3.3) have been delivered to the Indenture Trustee for cancellation and
the Ambac Policy has been terminated and has been returned to the Insurer and
all amounts due to the Insurer under the Insurance Agreement have been paid in
full; or

 

-63-



--------------------------------------------------------------------------------

(2) all Notes not theretofore delivered to the Indenture Trustee for
cancellation:

 

(A) have become due and payable,

 

(B) will be due and payable on their respective Final Scheduled Distribution
Dates within one year, or

 

(C) are to be called for redemption within one year under arrangements
satisfactory to the Indenture Trustee for the giving of notice of redemption by
the Indenture Trustee in the name, and at the expense, of the Issuer,

 

and the Issuer, in the case of (A), (B) or (C) of subsection 11.1(a)(2) above,
has irrevocably deposited or caused to be irrevocably deposited with the
Indenture Trustee cash or direct obligations of or obligations guaranteed by the
United States of America (which will mature prior to the date such amounts are
due and payable), in trust for such purpose, in an amount sufficient to pay and
discharge the entire unpaid principal and accrued interest on such Notes not
theretofore delivered to the Indenture Trustee for cancellation when due on the
Final Scheduled Distribution Dates for such Notes or the Redemption Date for
such Notes (if such Notes are to be called for redemption pursuant to Section
10.1(a)), as the case may be;

 

(b) the Issuer has paid or caused to be paid all other sums payable hereunder by
the Issuer and all amounts due and payable to the Insurer under the Insurance
Agreement, Ambac Policy, hereunder or the other Basic Documents; and

 

(c) the Issuer has delivered to the Indenture Trustee and the Insurer an
Officer’s Certificate of the Issuer and an Opinion of Counsel each meeting the
applicable requirements of Section 12.1(a) and each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.

 

SECTION 11.2 Application of Trust Money. All monies deposited with the Indenture
Trustee pursuant to Sections 3.3 and 11.1 shall be held in trust and applied by
it in accordance with the provisions of the Notes and this Indenture to the
payment, either directly or through any Paying Agent, as the Indenture Trustee
may determine, to the Holders of the particular Notes or the Insurer for the
payment or redemption of which such monies have been

 

-64-



--------------------------------------------------------------------------------

deposited with the Indenture Trustee, of all sums due and to become due thereon
for principal and interest or other amounts due and payable under the Basic
Documents; but such monies need not be segregated from other funds except to the
extent required herein or in the Pooling and Servicing Agreement or by
applicable law.

 

SECTION 11.3 Repayment of Monies Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to each class of
Notes, all monies then held by any Paying Agent other than the Indenture Trustee
under the provisions of this Indenture with respect to each such class of Notes
shall, upon demand of the Issuer, be paid to the Indenture Trustee to be held
and applied according to Section 3.3 and thereupon such Paying Agent shall be
released from all further liability with respect to such monies.

 

SECTION 11.4 Duration of Position of Indenture Trustee for Benefit of Registered
Owners. Notwithstanding (i) the earlier payment in full of all principal and
interest due to the Noteholders under the terms of Notes of each class, (ii) the
cancellation of such Notes pursuant to Section 2.8, (iii) payment in full of all
amounts due and payable to the Insurer, (iv) the cancellation and termination of
the Ambac Policy and (v) the discharge of the Indenture Trustee’s duties
hereunder with respect to such Notes and the Insurer, the Indenture Trustee
shall continue to act in the capacity as Indenture Trustee hereunder for the
benefit of the Registered Owners, and the Indenture Trustee, for the benefit of
the Registered Owners shall, at the option of the Issuer, comply with its
obligations under Sections 6.01(a), 6.02(a), 6.03(a), 6.04(a), 6.05(a), 9.02 and
9.03 of the Pooling and Servicing Agreement, as appropriate, until such time as
all distributions in respect of the Certificates hereunder have been paid in
full.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1 Compliance Certificates and Opinions, etc.

 

(a) Upon any application or request by the Issuer to the Indenture Trustee to
take any action under any provision of this Indenture, the Issuer shall furnish
to the Indenture Trustee and the Control Party: (i) an Officer’s Certificate
stating that all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with and (ii) an Opinion of
Counsel stating that in the opinion of such counsel all such conditions
precedent, if any, have been complied with, except that, in the case of any such
application or request as to which the furnishing of such documents is
specifically required by any provision of this Indenture, no additional
certificate or opinion need be furnished. Every certificate or opinion with
respect to compliance with a condition or covenant provided for in this
Indenture shall include:

 

(i) a statement that each signatory of such certificate or opinion has read or
has caused to be read such covenant or condition and the definitions herein
relating thereto;

 

-65-



--------------------------------------------------------------------------------

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(iii) a statement that, in the judgment of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

 

(iv) a statement as to whether, in the opinion of each such signatory, such
condition or covenant has been complied with.

 

(b) (i) Other than with respect to the release of any property or securities
pursuant to Sections 3.21, 8.2, 8.4 and 10.1 of the Indenture and Section 6.09
of the Pooling and Servicing Agreement, whenever any property or securities are
to be released from the lien of this Indenture, prior to the deposit with the
Indenture Trustee of any of the Trust Estate or other property or securities
that is to be made the basis for the release of any property or securities
subject to the lien of this Indenture, the Issuer shall deliver to the Indenture
Trustee and the Control Party an Independent Certificate as to the matters
described in clause (a) above if the fair value to the Issuer of the property or
securities, if any, to be so deposited and of all other such property or
securities made on the basis of any such withdrawal or release since the
commencement of the then current fiscal year of the Issuer, as set forth in the
certificates delivered pursuant to this clause (b)(i), is 10% or more of the
Outstanding Amount of the Notes, but such a certificate need not be furnished
with respect to any property or securities so deposited if the fair value
thereof to the Issuer as set forth in the related Officer’s Certificate is less
than $25,000 or less than one percent of the Outstanding Amount of the Notes.

 

(ii) Notwithstanding Sections 2.9 and 8.4 or any other provision of this Section
12.1, the Issuer may (A) collect, liquidate, sell or otherwise dispose of Loans
as and to the extent expressly permitted or required by the Basic Documents and
(B) make cash payments out of the Designated Accounts and the Certificate
Distribution Account as and to the extent expressly permitted or required by the
Basic Documents.

 

SECTION 12.2 Form of Documents Delivered to Indenture Trustee.

 

(a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified, by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

 

(b) Any certificate or opinion of an Authorized Officer of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate of an Authorized Officer or Opinion of

 

-66-



--------------------------------------------------------------------------------

Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of the
Servicer, ALER, the Issuer or the Administrator, stating that the information
with respect to such factual matters is in the possession of the Servicer, ALER,
the Issuer or the Administrator, unless such counsel knows, or in the exercise
of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.

 

(c) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

 

(d) Whenever in this Indenture, in connection with any application or
certificate or report to the Indenture Trustee or the Control Party, it is
provided that the Issuer shall deliver any document as a condition of the
granting of such application, or as evidence of the Issuer’s compliance with any
term hereof, it is intended that the truth and accuracy, at the time of the
granting of such application or at the effective date of such certificate or
report (as the case may be), of the facts and opinions stated in such document
shall in such case be conditions precedent to the right of the Issuer to have
such application granted or to the sufficiency of such certificate or report.
The foregoing shall not, however, be construed to affect the Indenture Trustee’s
or the Control Party’s right to rely upon the truth and accuracy of any
statement or opinion contained in any such document as provided in Article VI.

 

SECTION 12.3 Acts of Noteholders and the Insurer.

 

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by the Control
Party, the Insurer, Noteholders or a class of Noteholders may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such in person or by agents duly appointed in writing; and except as herein
otherwise expressly provided such action shall become effective when such
instrument or instruments are delivered to the Indenture Trustee, and, where it
is hereby expressly required, to the Issuer. Such instrument or instruments (and
the action embodied therein and evidenced thereby) are herein sometimes referred
to as the “Act” of the Person or Persons signing such instrument or instruments.
Proof of execution of any such instrument or of a writing appointing any such
agent shall be sufficient for any purpose of this Indenture and (subject to
Section 6.1) conclusive in favor of the Indenture Trustee and the Issuer, if
made in the manner provided in this Section 12.3.

 

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner that the Indenture Trustee deems sufficient.

 

(c) The ownership of Notes shall be proved by the Note Register.

 

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes (or any one or more predecessor Notes)
shall bind the Holder of every Note issued upon the registration thereof or in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by the Indenture Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

 

-67-



--------------------------------------------------------------------------------

SECTION 12.4 Notices, etc., to Indenture Trustee, Issuer, the Control Party and
Rating Agencies. Any request, demand, authorization, direction, notice, consent,
waiver or Act of Noteholders or the Control Party or other documents provided or
permitted by this Indenture to be made upon, given or furnished to or filed with
the Indenture Trustee, the Issuer, the Control Party, the Noteholders or the
Rating Agencies under this Indenture shall be made upon, given or furnished to
or filed with such party as specified in Appendix B to the Pooling and Servicing
Agreement.

 

SECTION 12.5 Notices to Noteholders; Waiver.

 

(a) Where this Indenture provides for notice to Noteholders or the Control Party
of any condition or event, such notice shall be given as specified in Appendix B
to the Pooling and Servicing Agreement.

 

(b) Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders or the Insurer shall be filed with the
Indenture Trustee but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such a waiver.

 

(c) In case, by reason of the suspension of regular mail service as a result of
a strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event of Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Indenture Trustee shall be deemed to be a
sufficient giving of such notice.

 

(d) Where this Indenture provides for notice to the Rating Agencies, failure to
give such notice shall not affect any other rights or obligations created
hereunder, and shall not under any circumstance constitute an Event of Default.

 

SECTION 12.6 Alternate Payment and Notice Provisions. Notwithstanding any
provision of this Indenture or any of the Notes to the contrary, the Issuer may
enter into any agreement with any Holder of a Note providing for a method of
payment, or notice by the Indenture Trustee or any Paying Agent to such Holder,
that is different from the methods provided for in this Indenture for such
payments or notices. The Issuer shall furnish to the Indenture Trustee a copy of
each such agreement and the Indenture Trustee shall cause payments to be made
and notices to be given in accordance with such agreements.

 

SECTION 12.7 [Reserved]

 

SECTION 12.8 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

 

SECTION 12.9 Successors and Assigns.

 

(a) All covenants and agreements in this Indenture and the Notes by the Issuer
shall bind its successors and assigns, whether so expressed or not.

 

-68-



--------------------------------------------------------------------------------

(b) All covenants and agreements of the Indenture Trustee in this Indenture
shall bind its successors and assigns, whether so expressed or not.

 

SECTION 12.10 Separability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

SECTION 12.11 Benefits of Indenture. The Insurer and its successors and assigns
shall be a third party beneficiary to the provisions of this Indenture, as it
may be supplemented or amended, and shall be entitled to rely upon and directly
to enforce such provisions of the Indenture. Nothing in this Indenture or in the
Notes, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder, the Noteholders and the Insurer any other
party secured hereunder and any other Person with an ownership interest in any
part of the Trust Estate, any benefit or any legal or equitable right, remedy or
claim under this Indenture.

 

SECTION 12.12 Legal Holidays. If the date on which any payment is due shall not
be a Business Day, then (notwithstanding any other provision of the Notes or
this Indenture) payment need not be made on such date, but may be made on the
next succeeding Business Day with the same force and effect as if made on the
date on which nominally due, and no interest shall accrue for the period from
and after any such nominal date.

 

SECTION 12.13 Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY
AND INTERPRETATION OF THIS INDENTURE SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

SECTION 12.14 Counterparts. This Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

 

SECTION 12.15 Recording of Indenture. If this Indenture is subject to recording
in any appropriate public recording offices, such recording is to be effected by
the Issuer and at its expense accompanied by an Opinion of Counsel (which may be
counsel to the Indenture Trustee or any other counsel reasonably acceptable to
the Indenture Trustee and, the Control Party) to the effect that such recording
is necessary either for the protection of the Noteholders or any other Person
secured hereunder or for the enforcement of any right or remedy granted to the
Indenture Trustee under this Indenture.

 

SECTION 12.16 No Recourse. No recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer, the Owner Trustee or the
Indenture Trustee on the Notes or under this Indenture or any certificate or
other writing delivered in connection herewith or therewith, against:

 

(i) the Indenture Trustee or the Owner Trustee in its individual capacity;

 

-69-



--------------------------------------------------------------------------------

(ii) any owner of a beneficial interest in the Issuer; or

 

(iii) any partner, owner, beneficiary, agent, officer, director, employee or
agent of the Indenture Trustee or the Owner Trustee in their individual
capacities, any holder of a beneficial interest in the Issuer, the Owner Trustee
or the Indenture Trustee or of any successor or assign of the Indenture Trustee
or the Owner Trustee in their individual capacities (or any of their successors
or assigns), except as any such Person may have expressly agreed in the Basic
Documents (it being understood that the Indenture Trustee and the Owner Trustee
have no such obligations in their individual capacities) and except that any
such partner, owner or beneficiary shall be fully liable, to the extent provided
by applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity. For
all purposes of this Indenture, in the performance of any duties or obligations
of the Issuer hereunder, the Owner Trustee shall be subject to, and entitled to
the benefits of, the terms and provisions of Articles VI, VII and VIII of the
Trust Agreement.

 

SECTION 12.17 No Petition. The Indenture Trustee, by entering into this
Indenture, each Noteholder and Note Owner, by accepting a Note (or interest
therein) issued hereunder, and the Insurer, by issuing the Ambac Policy and
accepting the benefits herein provided to it, hereby covenant and agree that
they shall not, prior to the date which is one year and one day after the
Outstanding Obligations shall have been paid in full and the termination of this
Indenture with respect to the Issuer pursuant to Section 11.1, acquiesce,
petition or otherwise invoke or cause ALER or the Issuer to invoke the process
of any court or government authority for the purpose of commencing or sustaining
a case against ALER or the Issuer under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of ALER or the Issuer
or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of ALER or the Issuer. The covenants and agreements
contained in this Section 12.17 shall survive the termination of this Indenture.

 

SECTION 12.18 Inspection. The Issuer agrees that, on reasonable prior notice, it
shall permit any representative of the Indenture Trustee and the Control Party
during the Issuer’s normal business hours, to examine all the books of account,
records, reports and other papers of the Issuer, to make copies and extracts
therefrom, to cause such books to be audited by Independent certified public
accountants, and to discuss the Issuer’s affairs, finances and accounts with the
Issuer’s officers, employees and Independent certified public accountants, all
at such reasonable times and as often as may be reasonably requested. The
Indenture Trustee shall and shall cause its representatives to hold in
confidence all such information except to the extent disclosure may be required
by law (and all reasonable applications for confidential treatment are
unavailing) and except to the extent that the Indenture Trustee may reasonably
determine that such disclosure is consistent with its obligations hereunder or
as otherwise required in connection with the enforcement or administration of
the transactions under the Basic Documents.

 

-70-



--------------------------------------------------------------------------------

SECTION 12.19 Assignment. Notwithstanding anything to the contrary contained
herein, this Indenture may not be assigned by the Issuer without the prior
written consent of the Control Party. The Issuer shall provide written notice of
such assignment to the Rating Agencies and the Insurer (with a copy to the
Noteholders).

 

SECTION 12.20 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the other documents delivered pursuant hereto
shall survive the pledge of the Trust Estate and the issuance of the Notes and
except as provided in Section 11.1, shall continue in full force and effect
until payment in full of the Notes and all amounts owing to the Indenture
Trustee and the Insurer hereunder and under the Basic Documents, as applicable.

 

SECTION 12.21 Cooperation and Further Assurances.

 

(a) The Issuer hereby agrees that it will cooperate in good faith and use
commercially reasonable efforts to assist the Administrative Agent in any sale
or securitization of the Notes to take place after the Conversion Date;
provided, however, that each of the parties hereto agrees that it shall not be
obligated to take any action (including making any changes or amendments to any
of the Basic Document), or provide any consent if such party would thereby incur
any material obligations or liabilities as a result thereof; provided, further,
that the Administrative Agent shall, at the written request of the assisting
party, offer such party indemnification reasonably satisfactory to such party
against any costs, liabilities and expenses incurred in providing any requested
assistance.

 

(b) In the event of any Regulatory Change (as defined in the Note Purchase
Agreement; provided, that for purposes of this Section, the term Regulatory
Change shall include the Insurer) which results in either (i) a determination
that the Issuer or any CP Conduit (as defined in the Note Purchase Agreement) is
not a Qualified Special Purpose Entity that is not required, under generally
accepted accounting principles, to consolidate its financial statements with any
other entity, or (ii) a cost arising under Section 2.3 of the Note Purchase
Agreement, the parties hereto agree to negotiate in good faith to amend the
Basic Documents in order to eliminate the consolidation requirement; provided,
however, that no party shall be obligated to take any action (or make any
amendments) if in the reasonable opinion of such party any such amendment to the
Basic Documents will be unlawful or otherwise disadvantageous or inconsistent
with its policies or regulatory restrictions or result in any liability,
unreimbursed cost or expense to such party.

 

SECTION 12.22 Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS INDENTURE, THE BASIC DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER OR THEREUNDER. EACH OF THE PARTIES HERETO (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
HAS

 

-71-



--------------------------------------------------------------------------------

BEEN INDUCED TO ENTER INTO THIS INDENTURE AND THE OTHER RELATED DOCUMENTS TO
WHICH IT IS A PARTY, BY AMONG OTHER THINGS, THIS WAIVER.

 

SECTION 12.23 Consent to Jurisdiction. THE ISSUER IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ANY COURT IN THE STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
INDENTURE, THE OTHER BASIC DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREUNDER
OR THEREUNDER OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH SUIT OR ACTION OR PROCEEDING MAY BE HEARD OR DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH
COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM,
THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS
INDENTURE OR ANY OF THE OTHER RELATED DOCUMENTS OR THE SUBJECT MATTER HEREOF OR
THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS. THE ISSUER IRREVOCABLY
APPOINTS AND DESIGNATES CT CORPORATION, WHOSE ADDRESS IS 111 EIGHTH AVENUE, NEW
YORK, NEW YORK 10011, AS ITS TRUE AND LAWFUL ATTORNEY AND DULY AUTHORIZED AGENT
FOR ACCEPTANCE OF SERVICE OF LEGAL PROCESS. THE ISSUER AGREES THAT SERVICE OF
SUCH PROCESS UPON SUCH PERSON SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS
UPON IT. NOTHING CONTAINED IN THIS INDENTURE SHALL LIMIT OR AFFECT THE RIGHTS OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
START LEGAL PROCEEDINGS RELATED TO ANY OF THE RELATED DOCUMENTS AGAINST THE
ISSUER OR ITS RESPECTIVE PROPERTY IN THE COURTS OF ANY JURISDICTION.

 

SECTION 12.24 No Recourse. It is expressly understood and agreed by the parties
hereto that (a) this Indenture is executed and delivered by Wilmington Trust
Company, not individually or personally but solely as trustee of the Issuer, in
the exercise of the powers and authority conferred and vested in it, (b) each of
the representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the

 

-72-



--------------------------------------------------------------------------------

purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust Company, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Indenture or any other related documents.

 

SECTION 12.25 No Recourse as to Indenture Trustee. It is expressly understood
and agreed by the parties hereto that (a) this Indenture is executed and
delivered by The Bank of New York, not individually or personally but solely as
indenture trustee under the Indenture and the Basic Documents, in the exercise
of the powers and authority conferred and vested in it and (b) nothing herein
contained shall be construed as creating any liability on The Bank of New York,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto.

 

-73-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed by their respective officers, thereunto duly
authorized, all as of the day and year first above written.

 

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2005-A,

 

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee By:    

Name:

   

Title:

   

 

THE BANK OF NEW YORK, not in its individual capacity but solely as Indenture
Trustee By:    

Name:

   

Title:

   

 

INDENTURE



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Up to $[                ]

 

BY ACQUIRING THIS NOTE EACH PURCHASER AND TRANSFEREE WILL BE DEEMED TO
REPRESENT, WARRANT AND COVENANT THAT EITHER (1) IT IS NOT ACQUIRING THIS NOTE
WITH THE ASSETS OF AN “EMPLOYEE BENEFIT PLAN” SUBJECT TO THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), A “PLAN” DESCRIBED IN SECTION
4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), ANY
ENTITY DEEMED TO HOLD “PLAN ASSETS” OF ANY OF THE FOREGOING BY REASON OF AN
EMPLOYEE BENEFIT PLAN’S OR OTHER PLAN’S INVESTMENT IN SUCH ENTITY, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO THE
FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE OR (2)
THE ACQUISITION AND HOLDING OF THIS NOTE BY THE PURCHASER OR TRANSFEREE,
THROUGHOUT THE PERIOD THAT IT HOLDS THIS NOTE, WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE (OR, IN THE CASE
OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE LAW).

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), OR UNDER ANY STATE SECURITIES OR BLUE SKY LAW
OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS NOTE
MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY PURSUANT TO AN
EXEMPTION UNDER THE 1933 ACT AS CONFIRMED BY AN OPINION OF COUNSEL ADDRESSED TO
THE INDENTURE TRUSTEE AND THE TRANSFEROR WHICH OPINION AND COUNSEL ARE
SATISFACTORY TO THE INDENTURE TRUSTEE AND THE TRANSFEROR, AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER APPLICABLE JURISDICTIONS.

 

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF.

 

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2005-A

 

EQUIPMENT LOAN NOTES

 

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2005-A, a statutory trust organized
and existing under the laws of the State of Delaware (herein referred to as the
“Issuer”), for value received, hereby promises to pay to                 , or
registered assigns, (i) the principal sum of                 
($                ) or such lesser principal amount as may then constitute the
aggregate unpaid balance of the Equipment Loan Note which sum shall be payable
on the dates and in the amounts set forth in the Indenture, dated as of June 28,
2005 (as amended, restated or otherwise modified from time to time, the
“Indenture”), between the Issuer and The

 

A-1-1



--------------------------------------------------------------------------------

Bank of New York, as indenture trustee (the “Indenture Trustee”), and (ii)
interest on the outstanding principal amount of this Note on the dates and in
the amounts set forth in the Indenture. A record of each Advance, prepayment and
repayment shall be made by the Indenture Trustee and absent manifest error such
record shall be conclusive.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America which, at the time of payment, is legal tender
for payment of public and private debts. All payments made by the Issuer with
respect to this Note shall be applied first to interest due and payable on this
Note as provided above and then to the unpaid principal of this Note.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Note shall
not be entitled to any benefit under the Indenture referred to on the reverse
hereof or be valid or obligatory for any purpose.

 

A-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

 

Date:

     

ALLIANCE LAUNDRY EQUIPMENT

RECEIVABLES TRUST 2005-A, as Issuer

       

By: WILMINGTON TRUST COMPANY, not in its

individual capacity but solely as Owner Trustee

            By:                

Name:

               

Title:

   

 

A-1-3



--------------------------------------------------------------------------------

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes designated above and referred to in the
within-mentioned Indenture.

 

Date:

 

THE BANK OF NEW YORK, not in its individual

capacity but solely as Indenture Trustee

By:

   

Name:

   

Title:

   

 

A-1-4



--------------------------------------------------------------------------------

REVERSE OF NOTE

 

This Note is one of a duly authorized issue of Notes of the Issuer, designated
as its Equipment Loan Notes, all issued under an Indenture, dated as of June 28,
2005 (such Indenture, as supplemented or amended, is herein called the
“Indenture”), between the Issuer and The Bank of New York, a New York banking
corporation, as trustee (the “Indenture Trustee,” which term includes any
successor trustee under the Indenture), to which Indenture and all amendments
thereto reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Indenture Trustee and the Noteholders.
The Notes are governed by and subject to all terms of the Indenture (which terms
are incorporated herein and made a part hereof), to which Indenture the holder
of this Note by virtue of acceptance hereof assents and by which such holder is
bound. All capitalized terms used and not otherwise defined in this Note that
are defined in the Indenture, as supplemented or amended, shall have the
meanings assigned to them in or pursuant to the Indenture.

 

The Indenture secures the payment of principal and interest on, and any other
amounts owing in respect of the Notes, equally and ratably without prejudice,
priority or distinction.

 

Each Noteholder, by acceptance of a Note, covenants and agrees that no recourse
may be taken, directly or indirectly, with respect to the obligations of the
Issuer, the Owner Trustee or the Indenture Trustee on the Notes or under the
Indenture or any certificate or other writing delivered in connection therewith,
against (i) the Indenture Trustee or the Owner Trustee in their individual
capacities, (ii) any owner of a beneficial interest in the Issuer or (iii) any
partner, owner, beneficiary, agent, officer, director or employee of the
Indenture Trustee or the Owner Trustee in their individual capacities, any
holder of a beneficial interest in the Issuer, the Owner Trustee or the
Indenture Trustee or of any successor or assign of the Indenture Trustee or the
Owner Trustee in their individual capacities, except as any such Person may have
expressly agreed (it being understood that the Indenture Trustee and the Owner
Trustee have no such obligations in their individual capacities) and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

 

Each Noteholder, by acceptance of a Note, covenants and agrees that by accepting
the benefits of the Indenture such Noteholder will not, prior to the date which
is one year and one day after the termination of this Indenture with respect to
the Issuer, acquiesce, petition or otherwise invoke or cause Alliance Laundry
Equipment Receivables 2005 LLC (“ALER”) or the Issuer to invoke the process of
any court or government authority for the purpose of commencing or sustaining a
case against ALER or the Issuer under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of ALER or the Issuer
or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of ALER or the Issuer.

 

Each Noteholder, by acceptance of a Note, unless otherwise required by
appropriate taxing authorities, agrees to treat the Notes as indebtedness
secured by the Loans and/or the Receivables for the purpose of federal income
taxes, state and local income and franchise taxes, and any other taxes imposed
upon, measured by or based upon gross or net income.

 

A-1-5



--------------------------------------------------------------------------------

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note shall
be overdue, and neither the Issuer, the Indenture Trustee nor any such agent
shall be affected by notice to the contrary.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time by the
Issuer with the consent of the Control Party. The Indenture also contains
provisions permitting the Control Party to waive compliance by the Issuer with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Control
Party shall be conclusive and binding upon the Holder of this Note and upon all
future Holders of this Note and of any Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Note. The Indenture also permits the
Indenture Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of the Noteholders.

 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture. The Issuer is permitted by the Indenture, under certain
circumstances, to merge or consolidate, subject to the rights of the Indenture
Trustee and the Holders of Notes under the Indenture.

 

The Notes are issuable only in registered form in denominations as provided in
the Indenture, subject to certain limitations therein set forth.

 

This Note and the Indenture shall be construed in accordance with the laws of
the State of New York, without reference to its conflict of law provisions, and
the obligations, rights and remedies of the parties hereunder and thereunder
shall be determined in accordance with such laws, and the obligations, rights
and remedies of the Indenture Trustee hereunder shall be determined in
accordance with the internal laws of the State of New York.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate, and in the coin or currency herein prescribed.

 

Anything herein to the contrary notwithstanding, except as expressly provided in
the Basic Documents, neither ALER, the Servicer, the Indenture Trustee nor the
Owner Trustee in their respective individual capacities, any owner of a
beneficial interest in the Issuer, nor any of their respective partners,
beneficiaries, agents, officers, directors, employees or successors or assigns,
shall be personally liable for, nor shall recourse be had to any of them for,
the payment of principal of or interest on, or performance of, or omission to
perform, any of the covenants, obligations or indemnifications contained in this
Note or the Indenture, it being expressly understood that said covenants,
obligations and indemnifications have been made by the Owner Trustee solely as
the Owner Trustee in the assets of the Issuer. The Holder of this Note by the
acceptance hereof agrees that, except as expressly provided in the Basic
Documents, in the case of an Event of Default under the Indenture, the Holder
shall have no claim against any of the foregoing for any deficiency, loss or
claim therefrom; provided, however, that nothing contained herein shall be taken
to prevent recourse to, and enforcement against, the assets of the Issuer for
any and all liabilities, obligations and undertakings contained in the Indenture
or in this Note.

 

A-1-6



--------------------------------------------------------------------------------

EXHIBIT A-2

 

Up to $[                ]

 

BY ACQUIRING THIS NOTE EACH PURCHASER AND TRANSFEREE WILL BE DEEMED TO
REPRESENT, WARRANT AND COVENANT THAT EITHER (1) IT IS NOT ACQUIRING THIS NOTE
WITH THE ASSETS OF AN “EMPLOYEE BENEFIT PLAN” SUBJECT TO THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), A “PLAN” DESCRIBED IN SECTION
4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), ANY
ENTITY DEEMED TO HOLD “PLAN ASSETS” OF ANY OF THE FOREGOING BY REASON OF AN
EMPLOYEE BENEFIT PLAN’S OR OTHER PLAN’S INVESTMENT IN SUCH ENTITY, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO THE
FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE OR (2)
THE ACQUISITION AND HOLDING OF THIS NOTE BY THE PURCHASER OR TRANSFEREE,
THROUGHOUT THE PERIOD THAT IT HOLDS THIS NOTE, WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE (OR, IN THE CASE
OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE LAW).

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), OR UNDER ANY STATE SECURITIES OR BLUE SKY LAW
OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS NOTE
MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY PURSUANT TO AN
EXEMPTION UNDER THE 1933 ACT AS CONFIRMED BY AN OPINION OF COUNSEL ADDRESSED TO
THE INDENTURE TRUSTEE AND THE TRANSFEROR WHICH OPINION AND COUNSEL ARE
SATISFACTORY TO THE INDENTURE TRUSTEE AND THE TRANSFEROR, AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER APPLICABLE JURISDICTIONS.

 

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF.

 

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2005-A

 

RECEIVABLES NOTE

 

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2005-A, a statutory trust organized
and existing under the laws of the State of Delaware (herein referred to as the
“Issuer”), for value received, hereby promises to pay to                 , or
registered assigns, (i) the principal sum of                 
($                ) or such lesser principal amount as may then constitute the
aggregate unpaid balance of the Receivables Note which sum shall be payable on
the dates and in the amounts set forth in the Indenture, dated as of June 28,
2005 (as amended,

 

A-2-1



--------------------------------------------------------------------------------

restated or otherwise modified from time to time, the “Indenture”), between the
Issuer and The Bank of New York as indenture trustee (the “Indenture Trustee”),
and (ii) interest on the outstanding principal amount of this Note on the dates
and in the amounts set forth in the Indenture. A record of each Advance,
prepayment and repayment shall be made by the Indenture Trustee and absent
manifest error such record shall be conclusive.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America which, at the time of payment, is legal tender
for payment of public and private debts. All payments made by the Issuer with
respect to this Note shall be applied first to interest due and payable on this
Note as provided above and then to the unpaid principal of this Note.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Note shall
not be entitled to any benefit under the Indenture referred to on the reverse
hereof or be valid or obligatory for any purpose.

 

A-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

 

Date:

 

ALLIANCE LAUNDRY EQUIPMENT

RECEIVABLES TRUST 2005-A, as Issuer

By: WILMINGTON TRUST COMPANY, not in its

individual capacity but solely as Owner Trustee

By:

   

Name:

   

Title:

   

 

A-2-3



--------------------------------------------------------------------------------

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes designated above and referred to in the
within-mentioned Indenture.

 

Date:

 

THE BANK OF NEW YORK, not in its individual

capacity but solely as Indenture Trustee

By:

   

Name:

   

Title:

   

 

A-2-4



--------------------------------------------------------------------------------

REVERSE OF NOTE

 

This Note is one of a duly authorized issue of Notes of the Issuer, designated
as its Receivables Notes, all issued under an Indenture, dated as of June 28,
2005 (such Indenture, as supplemented or amended, is herein called the
“Indenture”), between the Issuer and The Bank of New York, a New York banking
corporation, as trustee (the “Indenture Trustee,” which term includes any
successor trustee under the Indenture), to which Indenture and all amendments
thereto reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Indenture Trustee and the Noteholders.
The Notes are governed by and subject to all terms of the Indenture (which terms
are incorporated herein and made a part hereof), to which Indenture the holder
of this Note by virtue of acceptance hereof assents and by which such holder is
bound. All capitalized terms used and not otherwise defined in this Note that
are defined in the Indenture, as supplemented or amended, shall have the
meanings assigned to them in or pursuant to the Indenture.

 

The Indenture secures the payment of principal and interest on, and any other
amounts owing in respect of the Notes, equally and ratably without prejudice,
priority or distinction.

 

Each Noteholder, by acceptance of a Note, covenants and agrees that no recourse
may be taken, directly or indirectly, with respect to the obligations of the
Issuer, the Owner Trustee or the Indenture Trustee on the Notes or under the
Indenture or any certificate or other writing delivered in connection therewith,
against (i) the Indenture Trustee or the Owner Trustee in their individual
capacities, (ii) any owner of a beneficial interest in the Issuer or (iii) any
partner, owner, beneficiary, agent, officer, director or employee of the
Indenture Trustee or the Owner Trustee in their individual capacities, any
holder of a beneficial interest in the Issuer, the Owner Trustee or the
Indenture Trustee or of any successor or assign of the Indenture Trustee or the
Owner Trustee in their individual capacities, except as any such Person may have
expressly agreed (it being understood that the Indenture Trustee and the Owner
Trustee have no such obligations in their individual capacities) and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

 

Each Noteholder, by acceptance of a Note, covenants and agrees that by accepting
the benefits of the Indenture such Noteholder will not, prior to the date which
is one year and one day after the termination of this Indenture with respect to
the Issuer, acquiesce, petition or otherwise invoke or cause Alliance Laundry
Equipment Receivables 2005 LLC (“ALER”) or the Issuer to invoke the process of
any court or government authority for the purpose of commencing or sustaining a
case against ALER or the Issuer under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of ALER or the Issuer
or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of ALER or the Issuer.

 

Each Noteholder, by acceptance of a Note, unless otherwise required by
appropriate taxing authorities, agrees to treat the Notes as indebtedness
secured by the Loans and/or the Receivables for the purpose of federal income
taxes, state and local income and franchise taxes, and any other taxes imposed
upon, measured by or based upon gross or net income.

 

A-2-5



--------------------------------------------------------------------------------

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note shall
be overdue, and neither the Issuer, the Indenture Trustee nor any such agent
shall be affected by notice to the contrary.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time by the
Issuer with the consent of the Control Party. The Indenture also contains
provisions permitting the Control Party to waive compliance by the Issuer with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Control
Party shall be conclusive and binding upon the Holder of this Note and upon all
future Holders of this Note and of any Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Note. The Indenture also permits the
Indenture Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of the Noteholders.

 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

 

The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Indenture Trustee and the Holders
of Notes under the Indenture.

 

The Notes are issuable only in registered form in denominations as provided in
the Indenture, subject to certain limitations therein set forth.

 

This Note and the Indenture shall be construed in accordance with the laws of
the State of New York, without reference to its conflict of law provisions, and
the obligations, rights and remedies of the parties hereunder and thereunder
shall be determined in accordance with such laws, and the obligations, rights
and remedies of the Indenture Trustee hereunder shall be determined in
accordance with the internal laws of the State of New York.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate, and in the coin or currency herein prescribed.

 

Anything herein to the contrary notwithstanding, except as expressly provided in
the Basic Documents, neither ALER, the Servicer, the Indenture Trustee nor the
Owner Trustee in their respective individual capacities, any owner of a
beneficial interest in the Issuer, nor any of their respective partners,
beneficiaries, agents, officers, directors, employees or successors or assigns,
shall be personally liable for, nor shall recourse be had to any of them for,
the payment of principal of or interest on, or performance of, or omission to
perform, any of the covenants, obligations or indemnifications contained in this
Note or the indenture, it being expressly understood that said covenants,
obligations and indemnifications have been made by the Owner Trustee solely as
the Owner Trustee in the assets of the Issuer. The Holder of this Note by the
acceptance hereof agrees that, except as expressly provided in the Basic
Documents, in the case of an Event of Default under the Indenture, the Holder
shall have no claim against any of the foregoing for any deficiency, loss or
claim therefrom; provided, however, that nothing contained herein shall be taken
to prevent recourse to, and enforcement against, the assets of the Issuer for
any and all liabilities, obligations and undertakings contained in the Indenture
or in this Note.

 

A-2-6



--------------------------------------------------------------------------------

EXHIBIT B

 

LOCATIONS OF SCHEDULE OF LOANS

 

The Schedule of Loans is on file at the offices of:

 

1. The Indenture Trustee

 

2. The Owner Trustee

 

3. ALS

 

4. Alliance Laundry Equipment Receivables 2005 LLC

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Interest Rate Swap Agreement

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

INVESTMENT LETTER

 

Alliance Laundry Equipment Receivables Trust 2005-A

Alliance Laundry Systems, LLC

Alliance Laundry Equipment Receivables 2005 LLC

Shepard Street

P.O. Box 990

Ripon, WI 54971-0990

 

The Bank of New York, as Indenture Trustee

101 Barclay Street

New York, New York 10286

Attn: Corporate Trust Administration

 

Ladies and Gentlemen:

 

In connection with the purchase of an Equipment Loan Note and/or a Receivables
Note (each, a “Note”) in accordance with the provisions of Section 2.12 of the
Indenture, dated as of June 28, 2005 (the “Indenture”) between Alliance Laundry
Equipment Receivables Trust 2005-A (the “Issuer”) and The Bank of New York, as
Indenture Trustee (the “Indenture Trustee”) the undersigned buyer (“Buyer”)
hereby acknowledges, represents and agrees that:

 

(1) The Buyer is a “qualified purchaser” (as such term is defined in Section
2(A)(51)(A) of the Investment Company Act of 1940).

 

(2) CHECK ONE OF A or B

 

¨ A. The transaction is to a Buyer who is an institutional investor and an
“accredited investor” (as defined in Rule 501(a)(1),(2),(3), (7) or (8) (all of
the equity investors of which are accredited investors specified in Rule
501(a)(1), (2), (3) or (7)) of Regulation D under the Securities Act (an
“Institutional Accredited Investor”)). The Buyer has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment in the Note, and the Buyer and any accounts
for which it is acting is able to bear the economic risk of investment in the
Note for an indefinite period of time. The Buyer is acquiring the Note for
investment and not with a view to, or for offer and sale in connection with, a
public distribution.

 

¨ B. The transaction meets the requirements of Rule 144A under the Securities
Act and the Buyer is a “qualified institutional buyer” as defined under Rule
144A under the Securities Act. The Buyer is familiar with Rule 144A under the
Securities Act and is aware that the seller of the Note and other parties intend
to rely on the statements made herein and the exemption from the registration
requirements of the Securities Act provided by Rule 144A.

 

D-1



--------------------------------------------------------------------------------

(3) The Notes have not been and will not be registered under the Securities Act,
any state securities or “Blue Sky” law, and may not be reoffered, resold,
pledged or otherwise transferred except pursuant to an exemption available under
the Securities Act, and in accordance with all applicable securities and “Blue
Sky” laws of any state of the United States or any other jurisdiction. The Buyer
will, and each subsequent holder is required to, notify any subsequent purchaser
of such Note from it of the resale restrictions referred to in Section 2.12 of
the Indenture. The Buyer is acquiring the Note for its own account, and the
Buyer is not acquiring the Note with a view to or for sale or transfer in
connection with any distribution of the Note under the Securities Act, but
subject, nevertheless, to any requirement of law that the dispositions of its
property shall at all times be within its control.

 

(4) The Notes will bear a legend to the effect set forth in clause (9) below.

 

(5) If it is acquiring any notes as a fiduciary or agent for one or more
investor accounts, the Buyer has sole investment discretion with respect to each
such account and that it has full power to make the acknowledgments,
representations and agreements contained herein on behalf of such account.

 

(6) It represents, warrants and covenants that either (1) it is not acquiring
the Note with the assets of an “employee benefit plan” subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), a “plan” described
in section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”), any entity deemed to hold “plan assets” of any of the foregoing by
reason of an employee benefit plan’s or other plan’s investment in such entity,
or a governmental plan subject to applicable law that is substantially similar
to the fiduciary responsibility provisions of ERISA or section 4975 of the Code
or (2) the acquisition and holding of the Note by the purchaser or transferee,
throughout the period that it holds the Note, will not result in a non-exempt
prohibited transaction under ERISA or section 4975 of the Code (or, in the case
of a governmental plan, any substantially similar applicable law).

 

(7) Unless the transfer occurs between Members of the same Purchaser Group, the
Buyer acknowledges that the Indenture Trustee will not be required to accept for
registration of transfer any Note acquired by it, except upon presentation of
evidence satisfactory to the Transferor and the Indenture Trustee that the
restrictions set forth in Article 7 of the Note Purchase Agreement and Section
2.12 of the Indenture have been complied with.

 

(8) The purchaser acknowledges that the Seller, the Transferor and the Issuer
will rely on the truth and accuracy of the acknowledgments, representations and
agreements set forth herein.

 

D-2



--------------------------------------------------------------------------------

(9) Each Note shall bear the following legends:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE SECURITIES OR BLUE SKY LAW OF
ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY
BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY PURSUANT TO AN
EXEMPTION UNDER THE 1933 ACT, AND IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTIONS.

 

BY ACQUIRING THIS NOTE EACH PURCHASER AND TRANSFEREE WILL BE DEEMED TO
REPRESENT, WARRANT AND COVENANT THAT EITHER (1) IT IS NOT ACQUIRING THIS NOTE
WITH THE ASSETS OF AN “EMPLOYEE BENEFIT PLAN” SUBJECT TO THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), A “PLAN” DESCRIBED IN SECTION
4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), ANY
ENTITY DEEMED TO HOLD “PLAN ASSETS” OF ANY OF THE FOREGOING BY REASON OF AN
EMPLOYEE BENEFIT PLAN’S OR OTHER PLAN’S INVESTMENT IN SUCH ENTITY, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO THE
FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE OR (2)
THE ACQUISITION AND HOLDING OF THIS NOTE BY THE PURCHASER OR TRANSFEREE,
THROUGHOUT THE PERIOD THAT IT HOLDS THIS NOTE, WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE (OR, IN THE CASE
OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE LAW).

 

(10) You are entitled to rely upon this letter and you are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

D-3



--------------------------------------------------------------------------------

Each capitalized term that is used and not otherwise defined in this letter has
the meaning that the Indenture assigns to such term or, in not defined therein,
in Part I of Appendix A to the Pooling and Servicing Agreement, dated as of June
28, 2005, among the Issuer, Alliance Laundry Equipment Receivables 2005 LLC and
Alliance Laundry Systems LLC (as it may be amended, supplemented or modified
from time to time.

 

  Print Name of Buyer By:     Name:    

Title:

   

Date:

   

 

D-4



--------------------------------------------------------------------------------

SCHEDULE 3.22

 

PERFECTION CERTIFICATE – ISSUER

 

June 28, 2005

 

The undersigned, Alliance Laundry Equipment Receivables Trust 2005-A (the
“Issuer”), hereby certifies, with reference to the Indenture (the “Indenture”),
dated as of June 28, 2005 (terms defined in this certificate shall have the same
meanings herein as specified in the Pooling and Servicing Agreement (as defined
in the Indenture)), among the Issuer and the Indenture Trustee, to the Indenture
Trustee and each Beneficiary as follows:

 

1. Name. The exact legal name of the Company as that name appears on its
Certificate of Formation is as follows:

 

Alliance Laundry Equipment Receivables Trust 2005-A

 

2. Other Identifying Factors.

 

(a) The following is the mailing address of the Company:

 

c/o Wilmington Trust

Rodney Square North

1100 North Market

Wilmington, DE 19890-0001

 

(b) If different from its mailing address, the Company’s place of business or,
if more than one, its chief executive office is located at the following
address:

 

None

 

(c) The following is the type of organization of the Company:

 

Delaware Statutory Trust

 

(d) The following is the jurisdiction of the Company’s organization:

 

Delaware

 

3. Other Names, Etc.

 

(a) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years.

 

None

 

Sch. 3.1(k)-1



--------------------------------------------------------------------------------

(b) Attached hereto is the information required in Section 2 for any other
business or organization to which the Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years.

 

Not Applicable

 

4. Other Current Locations.

 

(a) The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Specified Assets consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods:

 

None

 

(b) The following are all other locations in the United States of America where
any of the Specified Assets consisting of inventory or equipment is located:

 

Not Applicable

 

(c) The following are the names and addresses of all persons or entities other
than the Company, such as, consignees, warehousemen or purchasers of chattel
paper, which have possession or are intended to have possession of any of the
Specified Assets consisting of instruments, chattel paper, inventory or
equipment:

 

LaSalle Bank National Association

2571 Busse Road

Suite 200

Elk Grove Village, IL 60007

 

5. Prior Locations.

 

(a) Set forth below is the information required by Section 4(a) with respect to
each location or place of business previously maintained by the Company at any
time during the past five years in a state in which the Company has previously
maintained a location or place of business at any time during the past four
months:

 

Not Applicable

 

Sch. 3.1(k)-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Certificate as of the date
first above written.

 

ALLIANCE LAUNDRY EQUIPMENT

RECEIVABLES TRUST 2005-A

By: WILMINGTON TRUST COMPANY, not in

its individual capacity but solely as Owner Trustee

By:

   

Name:

   

Title:

   